Exhibit 10.1




EXECUTION VERSION







[exh10_1002.gif] [exh10_1002.gif]




$147,500,000




CREDIT AGREEMENT




Dated as of June 28, 2012




Among




INTOWN HOSPITALITY CORP. ,

 as Borrower







KIMCO REALTY CORPORATION,

as Guarantor







THE LENDERS

from time to time party hereto,







JPMORGAN CHASE BANK, N.A.,

as Administrative Agent







_______________




J.P. MORGAN SECURITIES LLC,




as Sole Bookrunner and Lead Arranger







--------------------------------------------------------------------------------




TABLE OF CONTENTS




 

 

Page

ARTICLE I

DEFINITIONS

1

SECTION 1.1

Defined Terms

15

SECTION 1.2

Other Definitional Provisions; Interpretation

15

SECTION 1.3

Accounting Terms; GAAP

15

ARTICLE II

THE LOANS

15

SECTION 2.1

Loans

15

SECTION 2.2

Prepayments

17

SECTION 2.3

Conversion and Continuation Options

17

SECTION 2.4

Interest Rates and Payment Dates

18

SECTION 2.5

Computation of Interest

18

SECTION 2.6

Inability to Determine Interest Rate

18

SECTION 2.7

Pro Rata Treatment and Payments

19

SECTION 2.8

Illegality

19

SECTION 2.9

Requirements of Law

19

SECTION 2.10

Taxes

21

SECTION 2.11

Indemnity

22

SECTION 2.12

Change of Lending Office

23

SECTION 2.13

Replacement of Lenders under Certain Circumstances

23

SECTION 2.14

Extension of Maturity Date

23

SECTION 2.15

Permitted Third Party Purchase

24

SECTION 2.16

Loan Purchase Option

25

SECTION 2.17

Defaulting Lenders

25

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF BORROWER

25

SECTION 3.1

Existence, Compliance With Law, Power, Authorization, Enforceability

25

SECTION 3.2

No Legal Bar, Approvals, Material Litigation, No Default

26

SECTION 3.3

Ownership of Property, Intellectual Property

26

SECTION 3.4

No Burdensome Restrictions

26

SECTION 3.5

Taxes, Federal Regulations

26

SECTION 3.6

ERISA

27

SECTION 3.7

Investment Company Act; Other Regulations

27

SECTION 3.8

[Reserved]

27

SECTION 3.9

Purpose

27

SECTION 3.10

Environmental Matters

27

SECTION 3.11

Insurance, Condition of Properties

27

SECTION 3.12

Solvency

28

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF KIMCO

28

SECTION 4.1

Financial Condition

28

SECTION 4.2

No Change

28

SECTION 4.3

Corporate Existence; Compliance with Law

28

SECTION 4.4

Power; Authorization; Enforceable Obligations

29

SECTION 4.5

No Legal Bar; Approvals

29

SECTION 4.6

Kimco Guarantee

29

SECTION 4.7

Benefit of Loans

29

SECTION 4.8

Solvency

29

SECTION 4.9

[Reserved]

29

SECTION 4.10

Full Disclosure

29

ARTICLE V

CONDITIONS

30

SECTION 5.1

Conditions to Effectiveness, Effective Date

30

ARTICLE VI

AFFIRMATIVE COVENANTS OF KIMCO

31

SECTION 6.1

Financial Statements

31

SECTION 6.2

Certificates; Other Information

31

SECTION 6.3

Payment of Obligations

32

SECTION 6.4

Maintenance of Existence, etc

32

SECTION 6.5

Maintenance of Property; Insurance

32














--------------------------------------------------------------------------------







SECTION 6.6

Inspection of Property; Books and Records; Discussions

32

SECTION 6.7

Notices

32

SECTION 6.8

Environmental Laws

33

ARTICLE VII

AFFIRMATIVE COVENANTS OF BORROWER

32

SECTION 7.1

Certificates; Other Information

34

SECTION 7.2

Payment of Obligations

34

SECTION 7.3

Maintenance of Existence, etc

34

SECTION 7.4

Maintenance of Property; Insurance

34

SECTION 7.5

Inspection of Property; Books and Records; Discussions

34

SECTION 7.6

Notices

35

SECTION 7.7

Environmental Laws

35

SECTION 7.8

Compliance with Laws

35

ARTICLE VIII

NEGATIVE COVENANTS OF KIMCO

36

SECTION 8.1

Financial Covenants

36

ARTICLE IX

NEGATIVE COVENANTS OF BORROWER

36

SECTION 9.1

Limitation on Transactions with Affiliates

37

SECTION 9.2

Limitation on Changes in Fiscal Year

37

SECTION 9.3

Limitation on Lines of Business; Issuance of Commercial Paper; Creation of
Subsidiaries; Negative Pledges; Swap Agreements

37

SECTION 9.4

Limitation on Indebtedness

37

SECTION 9.5

Limitation on Liens

37

SECTION 9.6

Plans

38

SECTION 9.7

Margin Stock, Use of Facility

38

SECTION 9.8

Ownership of Property

38

SECTION 9.9

Limitation on Certain Fundamental Changes

38

SECTION 9.10

Limitation on Restricted Payments

38

ARTICLE X

EVENTS OF DEFAULT

38

ARTICLE XI

THE AGENT

40

SECTION 11.1

The Agent

40

SECTION 11.2

Indemnification

42

ARTICLE XII

MISCELLANEOUS

42

SECTION 12.1

Amendments and Waivers

42

SECTION 12.2

Notices

43

SECTION 12.3

No Waiver; Cumulative Remedies

44

SECTION 12.4

Survival of Representations and Warranties

44

SECTION 12.5

Payment of Expenses and Taxes

44

SECTION 12.6

Successors and Assigns

45

SECTION 12.7

Disclosure

47

SECTION 12.8

[Reserved]

47

SECTION 12.9

[Reserved]

47

SECTION 12.10

Kimco Guarantee

47

SECTION 12.11

Reserved

49

SECTION 12.12

Adjustments; Set-off

49

SECTION 12.13

Counterparts

49

SECTION 12.14

Severability

50

SECTION 12.15

Integration

50

SECTION 12.16

GOVERNING LAW

50

SECTION 12.17

Submission to Jurisdiction; Waivers

50

SECTION 12.18

Acknowledgments

50

SECTION 12.19

WAIVERS OF JURY TRIAL

51

SECTION 12.20

Confidentiality

51

SECTION 12.21

USA Patriot Act

51











--------------------------------------------------------------------------------




EXHIBITS:




Exhibit A

--

Form of Assignment and Assumption

Exhibit B

--

Form of Note

Exhibit C-1

--

U.S. Tax Certificate (For Non-U.S. Lenders that are not Partnerships for U.S.
Federal Income Tax Purposes)

Exhibit C-2

--

U.S. Tax Certificate (For Non-U.S. Lenders that are Partnerships for U.S.
Federal Income Tax Purposes)

Exhibit C-3

--

U.S. Tax Certificate (For Non-U.S. Participants that are not Partnerships for
U.S. Federal Income Tax Purposes)

Exhibit C-4

--

U.S. Tax Certificate (For Non-U.S. Participants that are Partnerships for U.S.
Federal Income Tax Purposes)

Exhibit D

--

Form of Compliance Certificate

 

 

 

 

 

 

SCHEDULES:

 

 

Schedule 1.1A

--

Lenders and Applicable Percentages Immediately After Giving Effect to Effective
Date

Schedule 1.1B

--

Scheduled Properties

Schedule 3.11

--

Condemnation and Eminent Domain Proceedings

Schedule 4.1

--

Certain Financial Disclosure

Schedule 9.4

--

Existing Indebtedness

















--------------------------------------------------------------------------------







CREDIT AGREEMENT, dated as of June 28, 2012, among InTown Hospitality Corp., a
Maryland corporation (the "Borrower"), KIMCO REALTY CORPORATION, a Maryland
corporation ("Kimco"), the financial institutions party hereto from time to time
(collectively, the "Lenders"), and JPMORGAN CHASE BANK, N.A., as administrative
agent for the Lenders hereunder (in such capacity, the "Administrative Agent").

WHEREAS, the Borrower, Kimco, the lenders party thereto and JPMorgan Chase Bank,
N.A., as administrative agent, are parties to the Credit Agreement dated as of
June 28, 2007 (as amended, restated, supplemented or otherwise modified, the
"Existing Credit Agreement"); and

WHEREAS, the parties hereto desire to refinance the Existing Credit Agreement on
the terms and conditions set forth herein;

NOW THEREFORE, the parties hereto hereby agree as follows:  

ARTICLE I

DEFINITIONS

SECTION 1.1

Defined Terms.

As used in this Agreement, the following terms shall have the following
meanings:

"ABR": for any day, a rate per annum equal to the greatest of (a) the Prime Rate
in effect on such day, (b) the Federal Funds Effective Rate in effect on such
day plus ½ of 1%, and (c) the Eurocurrency Rate for a one month Interest Period
on such day (or if such day is not a Business Day, the immediately preceding
Business Day) plus 1%; provided that, for the avoidance of doubt, the
Eurocurrency Rate for any day shall be based on the rate appearing on the
Reuters BBA Libor Rates Page 3750 (or on any successor or substitute page of
such page) at approximately 11:00 a.m. London time on such day.  For purposes
hereof: "Prime Rate" shall mean the rate of interest per annum publicly
announced from time to time by JPMCB as its prime rate in effect at its
principal office in New York City, each change in the Prime Rate being effective
from and including the date such change is publicly announced as being effective
(the Prime Rate not being intended to be the lowest rate of interest charged by
JPMCB in connection with extensions of credit to debtors); and "Federal Funds
Effective Rate" shall mean, for any day, the weighted average of the rates on
overnight federal funds transactions with members of the Federal Reserve System
arranged by federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day which is a Business Day, the average of the quotations for
the day of such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by it.  If for any reason
the Administrative Agent shall have determined (which determination shall be
conclusive absent manifest error) that it is unable to ascertain the Federal
Funds Effective Rate for any reason, including the inability or failure of the
Administrative Agent to obtain sufficient quotations in accordance with the
terms thereof, the ABR shall be determined without regard to clause (b) of the
first sentence of this definition, as appropriate, until the circumstances
giving rise to such inability no longer exist.  Any change in the ABR due to a
change in the Prime Rate, the Federal Funds Effective Rate or the Eurocurrency
Rate shall be effective as of the opening of business on the effective day of
such change in the Prime Rate, the Federal Funds Effective Rate or the
Eurocurrency Rate, respectively.

"ABR Loans": Loans, the rate of interest applicable to which is based upon the
ABR.

"Additional Assignee Defaults": a default on the part of the Permitted Third
Party Purchaser (or with which it is charged) pursuant to contractual provisions
entered into by Kimco and the Permitted Third Party Purchaser as to which
contractual provisions the Administrative Agent has received notice (containing
a copy of such provisions) in writing as required under Section 2.15(a)(v), or,
if agreed to after the effective date of the Permitted Third Party Purchase,
promptly (and in no event later than five (5) Business Days) after the effective
date thereof.

"Adjusted Net Income": for any period, as to Kimco and the Consolidated
Entities, Consolidated Net Income; provided that there shall be excluded the
income (or deficit) of any Person other than Kimco accrued prior to the date it
becomes a Subsidiary or is merged into or consolidated with Kimco or any of its
Subsidiaries.

"Administrative Agent": as defined in the introductory paragraph hereof.  

"Administrative Agent Affiliate": as defined in Section 11.1(b).  

"Administrative Questionnaire": as defined in Section 12.6.

"Affiliate": as to any Person, any other Person which, directly or indirectly,
is in Control of, is Controlled by, or is under common Control with, such
Person.  











--------------------------------------------------------------------------------







"Agreement": this Credit Agreement.

"Applicable Margin": (i) with respect to each ABR Loan, 0.00 basis points (0%),
and (ii) with respect to each Eurocurrency Loan, (a) if Kimco's credit rating is
greater than or equal to A- (or the equivalent thereof) from S&P and A3 (or the
equivalent thereof) from Moody's, 105.0 basis points (1.050%), (b) if Kimco's
credit rating is BBB+ (or the equivalent thereof) from S&P and Baa1 (or the
equivalent thereof) from Moody's, 115.0 basis points (1.150%), (c) if Kimco's
credit rating is BBB (or the equivalent thereof) from S&P and Baa2 (or the
equivalent thereof) from Moody's, 135.0 basis points (1.350%), (d) if Kimco's
credit rating is BBB- (or the equivalent thereof) from S&P and Baa3 (or the
equivalent thereof) from Moody's, 170.0 basis points (1.700%), and (e) if
Kimco's credit rating is less than BBB- (or the equivalent thereof) from S&P and
Baa3 (or the equivalent thereof) from Moody's, 215.0 basis points (2.150%) (it
being understood and agreed that in the event of a split rating between Moody's
and S&P, the higher rating will apply for purposes of this clause (ii)).  

"Applicable Percentage": as to any Lender at any time, a percentage equal to a
fraction the numerator of which is the aggregate outstanding principal amount of
the Loans (or, if no Loans are then outstanding, the Commitment) of such Lender
and the denominator of which is the aggregate outstanding principal amount of
the Loans (or, if no Loans are then outstanding, the Commitments) of all
Lenders.

"Applicable Properties": as defined in Section 3.10.

"Approved Fund": as defined in Section 12.6.

"Assignment and Assumption": as defined in Section 12.6.

"Bankruptcy Event": with respect to any Person, such Person becomes the subject
of a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, custodian, assignee for the benefit of creditors or
similar Person charged with the reorganization or liquidation of its business
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment;
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, so long as such
ownership interest does not result in or provide such Person with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

"Board": the Board of Governors of the Federal Reserve System of the United
States of America (or any successor).

"Borrower": as defined in the introductory paragraph hereof, subject to Section
2.15(b).

"Borrowing": Loans of the same Type, made, converted or continued on the same
date and, in the case of Eurocurrency Loans, as to which a single Interest
Period is in effect.

"Business Day": a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close;
provided that, when used in connection with a Eurocurrency Loan, the term
"Business Day" shall also exclude any day on which commercial banks are not open
for dealings in dollar deposits in the London interbank market.

"Capital Stock": any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants or options to purchase any of the foregoing.

"Cash Equivalents": (i) securities denominated in Dollars or any other currency
of any Qualified Jurisdiction (any of the foregoing, "Currency"), in any event
issued or directly and fully guaranteed or insured by the United States
Government or any other Qualified Jurisdiction, as applicable, or any agency or
instrumentality of any of them, having maturities of not more than one year from
the date of acquisition, (ii) time deposits and certificates of deposit
denominated in Currency having maturities of not more than one year from the
date of acquisition of any Lender or of any domestic commercial bank the senior
long-term unsecured debt of which is rated at least A or the equivalent thereof
by S&P or A2 or the equivalent thereof by Moody's and having capital and surplus
in excess of $500,000,000 (or the equivalent in the applicable Currency), (iii)
repurchase obligations with a term of not more than seven days for underlying
securities of the types described in clauses (i) and (ii) entered into with any
bank meeting the qualifications specified in clause (ii) above, (iv) commercial
paper denominated in Currency rated at least A-1 or the equivalent thereof by
S&P or P-1 or the equivalent thereof by Moody's and in either case maturing
within 90 days after the date of acquisition and (v) investments in money market
funds that have assets in excess of $2,000,000,000 (or the equivalent in the
applicable Currency), are managed by recognized and responsible institutions and
invest all of their assets in any one or more of (x) obligations of the types
referred to in clauses (i), (ii), (iii) and (iv) above and (y) commercial paper
denominated in Currency having at least the rating described in clause (iv)
above and maturing within 270 days after the date of acquisition.





2




--------------------------------------------------------------------------------




"Change in Law": the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
interpretation or application thereof by any Governmental Authority or (c)
compliance by any Lender (or, for purposes of Section 2.9(b), by any lending
office of such Lender or by such Lender's holding company, if any) with any
request, guideline or directive (whether or not having the force of law) of any
central bank or other Governmental Authority made or issued after the date of
this Agreement; provided, however, that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, regulations, guidelines or directives thereunder or issued
in connection therewith or in implementation thereof and (ii) all requests,
rules, guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case referred to
in clause (i) or (ii) be deemed to be a "Change in Law", regardless of the date
enacted, adopted or issued.

"Code": the Internal Revenue Code of 1986, as amended from time to time.

"Commitment": as to any Lender, the obligation to make Loans hereunder on the
Effective Date in an aggregate principal amount at any one time outstanding not
to exceed the amount set forth opposite such Lender's name on Schedule 1.1A as
such amount may be changed from time to time in accordance with the provisions
of this Agreement.  The initial aggregate amount of the Lenders' Commitments is
$147,500,000.

"Commonly Controlled Entity": an entity, whether or not incorporated, which is
under common control with Kimco within the meaning of Section 4001 of ERISA or
is part of a group which includes Kimco and which is treated as a single
employer under Section 414 of the Code.

"Consolidated Entities": as of any date of determination, any entities whose
financial results are consolidated with those of Kimco in accordance with GAAP.
 

"Consolidated Net Income": for any period, net income (or loss) of Kimco and the
Consolidated Entities for such period determined on a consolidated basis in
accordance with GAAP.

"Contractual Obligation": as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.

"Control": the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ability to exercise voting power, by contract or otherwise.  "Controlling"
and "Controlled" have meanings correlative thereto.

"Currency": as defined in the definition of the term "Cash Equivalents",
provided that dollars shall not be treated as a Currency.

"Default": any of the events specified in Article X, whether or not any
requirement for the giving of notice, the lapse of time, or both, or any other
condition, has been satisfied.

"Defaulting Lender": any Lender that (a) has failed, within two Business Days of
the date required to be funded or paid, to (i) fund any portion of its Loans, or
(ii) pay over to any Lender Party any other amount required to be paid by it
hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender's
good faith determination that a condition precedent to funding (specifically
identified and including the particular facts or circumstances giving rise to
such failure to satisfy a condition precedent) has not been satisfied, (b) has
notified the Borrower or any Lender Party in writing, or has made a public
statement to the effect, that it does not intend or expect to comply with any of
its funding obligations under this Agreement (unless such writing or public
statement indicates that such position is based on such Lender's good faith
determination that a condition precedent (specifically identified and including
the particular default, if any) to funding a loan under this Agreement cannot be
satisfied) or generally under other agreements in which it commits to extend
credit, (c) has failed, within three Business Days after request by the
Administrative Agent, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Loans under this Agreement, provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon receipt by the
Administrative Agent of such certification in form and substance reasonably
satisfactory to the Administrative Agent, or (d) has become the subject of a
Bankruptcy Event.





3




--------------------------------------------------------------------------------




"Dollar Equivalent": on any date of determination, for purposes of the
determination of Unrestricted Cash and Cash Equivalents, with respect to any
amount in any Currency, the equivalent in dollars of such amount, determined by
using the Exchange Rate with respect to such Currency.

"Dollars", "dollars" and "$":  lawful currency of the United States of America.

"EBITDA": for any Person, the consolidated net income of such Person and its
Subsidiaries before income taxes, interest, depreciation, amortization, gains or
losses on sales of operating real estate and marketable securities, any
provision or benefit for income taxes, noncash impairment charges, and gains or
losses on extraordinary items in accordance with GAAP and gains or losses on
early extinguishment of debt.

"Effective Date": the date on which the conditions set forth in Section 5.1
shall be satisfied (or waived in accordance with Section 12.1).

"Entity": as of any date of determination, any Consolidated Entity or
Unconsolidated Entity.

"Environmental Laws": any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of the environment or the
manufacture, storage, remediation, disposal or clean-up of Hazardous Materials,
as now or may at any time hereafter be in effect, in each case to the extent the
foregoing are applicable to Kimco, any Entity or any of their respective assets
or properties.

"ERISA": the Employee Retirement Income Security Act of 1974, as amended from
time to time.

"Eurocurrency Loans": Loans, the rate of interest applicable to which is based
upon the Eurocurrency Rate.

"Eurocurrency Rate": with respect to any Eurocurrency Loan for any Interest
Period, the rate appearing on Reuters BBA Libor Rates Page 3750 (or on any
successor or substitute page of such page providing rate quotations comparable
to those currently provided on such page, as determined by the Administrative
Agent from time to time for purposes of providing quotations of interest rates
applicable to dollar deposits in the London interbank market) at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period, as the rate for dollar deposits with a maturity comparable to
such Interest Period; provided that, in the event that such rate is not
available at such time for any reason, then the "Eurocurrency Rate" with respect
to such Eurocurrency Loan for such Interest Period shall be the rate per annum
(rounded upwards, if necessary, to the next 1/100th of 1%) equal to the
arithmetic average of the rates at which dollar deposits of  $5,000,000 and for
a maturity comparable to such Interest Period are offered by the principal
London office of the Administrative Agent in immediately available funds in the
London interbank market at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period.

"Eurocurrency Tranche": the collective reference to Eurocurrency Loans the then
current Interest Periods with respect to all of which begin on the same date and
end on the same later date.

"Event of Default": any of the events specified in Article X, provided that any
requirement for the giving of notice, the lapse of time, or both, or any other
condition, has been satisfied.

"Exchange Rate": on any day, with respect to any Currency, (i) if the Existing
Revolving Credit Facility is in effect and JPMCB is serving as the
administrative agent thereunder, the "Exchange Rate" as defined in the Existing
Revolving Credit Agreement then in effect for purposes of determining under the
Existing Revolving Credit Facility the "Unrestricted Cash and Cash Equivalents"
as defined in the Existing Revolving Credit Agreement, or, if the preceding
clause (i) is inapplicable, (ii) the rate at which such Currency may be
exchanged into dollars, as set forth at approximately 11:00 a.m., London time,
on such day on the Reuters World Currency Page for such Currency.  For purposes
of clause (ii) of the preceding sentence, in the event that such rate does not
appear on any Reuters World Currency Page, the Exchange Rate shall be determined
by reference to such other publicly available service for displaying exchange
rates as may be agreed upon in writing by the Administrative Agent and Kimco,
or, in the absence of such agreement, such Exchange Rate shall instead be the
arithmetic average of the spot rates of exchange of the Administrative Agent in
the market where its Currency exchange operations in respect of such Currency
are then being conducted, at or about 11:00 a.m., local time, on such date for
the purchase of dollars for delivery two (2) Business Days later; provided that
if at the time of any such determination, for any reason, no such spot rate is
being quoted, the Administrative Agent, after consultation with Kimco, may use
any reasonable method it deems appropriate to determine such rate, and such
determination shall be conclusive absent manifest error.





4




--------------------------------------------------------------------------------




“Excluded Taxes”: with respect to any payment made by any Loan Party under this
Agreement or the other Loan Documents, any of the following Taxes imposed on or
with respect to a Recipient, (a) income or franchise Taxes (i) imposed on (or
measured by) net income by the United States of America, or by the jurisdiction
under the laws of which such Recipient is organized or in which its principal
office is located or, in the case of any Lender, in which its applicable lending
office is located or (ii) that are Other Connection Taxes, (b) any branch
profits Taxes imposed by the United States of America or any similar Tax imposed
by any other jurisdiction in which the Borrower is located, (c) withholding
Taxes resulting from any law in effect on the date such Recipient becomes a
party to this Agreement (or designates a new lending office) except to the
extent that such Recipient (or its assignor, if any) was entitled, at the time
of designation of a new lending office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding Taxes pursuant to
Section 2.10(a); (d) any Tax that is imposed as a result of a Recipient's
failure to comply with Section 2.10(d), and (e) any Taxes imposed under FATCA,
including as a result of such Recipient's failure to comply with Section
2.10(d)(iii).

"Existing Credit Agreement": as defined in the recitals hereof.  

"Existing Revolving Credit Agreement": the Credit Agreement dated as of October
27, 2011 among Kimco, the several banks, financial institutions and other
entities from time to time parties thereto, the Issuing Lenders party thereto,
and JPMCB, as administrative agent for the lenders thereunder, as modified,
supplemented, amended or waived from time to time.

"Existing Revolving Credit Facility": the revolving credit facility established
and in effect pursuant to the Existing Revolving Credit Agreement.

"Exposure": as to any Lender at any time, the outstanding aggregate amount of
such Lender's Loans at such time.

"Extension Conditions":   (a) no Default or Event of Default shall have occurred
and be continuing on the date of such notice or as of the applicable extension
date; (b) the Borrower shall have delivered to the Administrative Agent a
written certification that clause (a) is satisfied; (c) written confirmation
delivered by Kimco to the Administrative Agent, pursuant to which Kimco ratifies
and confirms its obligations under the Kimco Guarantee and that its guarantee
thereunder continues to remain in full force and effect in respect of the
obligations guaranteed thereunder; and (d) on or prior to the applicable
extension date, the Borrower shall have paid to the Administrative Agent, for
the ratable account of the Lenders, a nonrefundable extension fee in an amount
equal to 0.05% of the aggregate amount of the Loans outstanding at the time of
the applicable extension date. For purposes hereof, the term "applicable
extension date" shall mean the Original Maturity Date, the First Extended
Maturity Date, the Second Extended Maturity Date, the Third Extended Maturity
Date, the Fourth Extended Maturity Date or the Fifth Extended Maturity Date, as
applicable.

"FATCA": Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended and successor version that is substantively comparable
and not materially more onerous to comply with), and any current or future
regulations or official interpretations thereof.  

"Federal Funds Effective Rate": as defined in the definition of the term "ABR".

"Fee Letter": Fee Letter, dated May 31, 2012, to which Kimco, Borrower, JPMCB,
and J.P. Morgan are parties.

"Fifth Extended Maturity Date": as defined in Section 2.14.

"Final Date": as defined in Section 2.9(d).

"Financing Lease": any lease of property, real or personal, the obligations of
the lessee in respect of which are required in accordance with GAAP to be
capitalized on a balance sheet of such lessee.

"First Extended Maturity Date": as defined in Section 2.14.

"Fourth Extended Maturity Date": as defined in Section 2.14.

"GAAP": generally accepted accounting principles in the United States of
America.

"Governmental Authority": any nation or government, any state or other political
subdivision thereof and any entity exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government.

"Gross Asset Value": as of any relevant date, an amount equal to (I) the sum,
without duplication, of (a) Total Adjusted EBITDA, calculated with respect to
the most recent Test Period ended on or before such date annualized and
capitalized at 7.50%, plus (b) Unrestricted Cash and Cash Equivalents of Kimco
and the Consolidated Entities as of such date, plus (c) the sum of the following
items of Kimco and the Consolidated Entities: (i) land and development projects
as of such date valued at the lower of "cost" or book value, and (ii) mezzanine
and mortgage loan receivables valued at the lower of cost or market at such date
and





5




--------------------------------------------------------------------------------




marketable securities at the value reflected in the consolidated financial
statements of Kimco as of such date, plus (d) Kimco's investments in and
advances to the Unconsolidated Entities valued at the lower of cost or market as
reflected in the consolidated financial statements of Kimco as of such date,
plus (e) 100% of the bona fide purchase price of Properties acquired within 24
months prior to such date, minus (II) as applicable, (a) the amount, if any,
excluded from the amount of Total Indebtedness for purposes of calculating the
ratio of Total Indebtedness to Gross Asset Value as set forth in the proviso of
Section 8.1(a), or (b) the amount, if any, excluded from the amount of Total
Priority Indebtedness for purposes calculating the ratio of Total Priority
Indebtedness to Gross Asset Value as set forth in the proviso of Section 8.1(b);
provided that (1) the items described in clause (I)(d) shall not be taken into
account to the extent that the amount thereof exceeds 30% of Gross Asset Value,
(2) the items described in clauses (I)(c) and (I)(d) (other than mortgage loan
receivables valued at the lower of cost or market at such date and marketable
securities at the value reflected in the consolidated financial statements of
Kimco as of such date) shall not be taken into account to the extent that the
amounts thereof exceed, in the aggregate, 40% of Gross Asset Value, and (3) not
more than 30% in the aggregate of items comprising Gross Asset Value shall be
attributable to assets located outside of the United States and Puerto Rico or
to assets owned by Entities not organized in and not having principal offices in
the United States or Puerto Rico.

"Guarantee Obligation": as to any Person (the "guaranteeing person"), any
obligation (determined without duplication) of (a) the guaranteeing person or
(b) another Person (including any bank under any letter of credit) to induce the
creation of which the guaranteeing person has issued a reimbursement,
counter-indemnity or similar obligation, in either case guaranteeing or in
effect guaranteeing any Indebtedness, leases, dividends or other obligations
(the "primary obligations") of any other third Person (the "primary obligor") in
any manner, whether directly or indirectly, including any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided that the term Guarantee
Obligation shall not include endorsements of instruments for deposit or
collection in the ordinary course of business.  The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the maximum stated
amount of the primary obligation relating to such Guarantee Obligation (or, if
less, the maximum stated liability set forth in the instrument embodying such
Guarantee Obligation); provided that in all events (and regardless of the
existence of a stated liability amount), the amount of such Guarantee Obligation
shall be such guaranteeing person's maximum reasonably anticipated liability in
respect thereof as determined by Kimco in good faith.

"Guarantor": Kimco.

"Hazardous Materials": all explosive or radioactive substances or wastes and all
hazardous or toxic substances, wastes or other pollutants, including petroleum
or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

"Indebtedness": of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade liabilities incurred in the ordinary course of business and
payable in accordance with customary practices), to the extent such obligations
constitute indebtedness for the purposes of GAAP, (c) any other indebtedness of
such Person which is evidenced by a note, bond, debenture or similar instrument,
(d) all obligations of such Person under Financing Leases, (e) all obligations
of such Person in respect of acceptances issued or created for the account of
such Person, (f) all Guarantee Obligations of such Person, (g) all reimbursement
obligations for letters of credit and other contingent liabilities,  (h) all
liabilities secured by any Lien on any property owned by such Person even though
such Person has not assumed or otherwise become liable for the payment thereof,
and (i) the net obligations (contingent or otherwise) of such Person at such
date under interest rate hedging agreements.

"Indemnified Taxes": Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by any Loan Party under this Agreement and the other
Loan Documents.

"Ineligible Assignee": as defined in Section 12.6(b).

"Insolvency": with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

"Intellectual Property": as defined in Section 3.3.





6




--------------------------------------------------------------------------------




"Interest Payment Date": (a) as to any ABR Loan, the last day of each calendar
month to occur while such ABR Loan is outstanding and the Termination Date, and
(b) as to any Eurocurrency Loan, the last day of the Interest Period with
respect thereto and, in the case of a Eurocurrency Loan with an Interest Period
of more than three (3) months' duration, each day prior to the last day of such
Interest Period that occurs at intervals of three (3) months' duration after the
first day of such Interest Period.

"Interest Period": with respect to any Eurocurrency Loan:

(i)

initially, the period commencing on the borrowing or conversion date, as the
case may be, with respect to such Eurocurrency Loan and ending one (1), two (2),
three (3) or six (6) months thereafter, as selected by the Borrower in the
notice of borrowing or notice of conversion, as the case may be, given with
respect thereto; and

(ii)

thereafter, each period commencing on the last day of the next preceding
Interest Period applicable to such Eurocurrency Loan and ending one (1), two
(2), three (3) or six (6) months thereafter, as selected by the Borrower by
irrevocable notice to the Administrative Agent not less than three Business Days
prior to the last day of the then current Interest Period with respect thereto;

provided that all of the foregoing provisions relating to Interest Periods are
subject to the following:

(1)

if any Interest Period pertaining to a Eurocurrency Loan would otherwise end on
a day that is not a Business Day, such Interest Period shall be extended to the
next succeeding Business Day unless the result of such extension would be to
carry such Interest Period into another calendar month in which event such
Interest Period shall end on the immediately preceding Business Day;

(2)

any Interest Period pertaining to a Eurocurrency Loan that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of a calendar month; and

(3)

in no event shall any Interest Period end on a day subsequent to the Termination
Date.

"Investment Entity": as to any Person, a corporation, limited liability company,
partnership or other entity in which Kimco has a direct or indirect interest,
but which is not a Subsidiary.

"IRS": the United States Internal Revenue Service.

"JPMCB": JPMorgan Chase Bank, N.A.

"J.P. Morgan": J.P. Morgan Securities LLC.

"Kimco": as defined in the introductory paragraph hereof.

"Kimco Guarantee": the guarantee by Kimco arising under Section 12.10 hereof.

"Lender Party": each of Administrative Agent and the Lenders and their
respective successors and assigns.

"Lenders": as defined in the introductory paragraph hereof.

"Lien": any mortgage, pledge, hypothecation, assignment (including any
collateral assignment but excluding any assignment of an asset made in lieu of a
sale thereof where the assignor is paid the fair market value of such asset by
the assignee and the assignee assumes all of the rights and obligations
attributable to ownership of such asset), deposit arrangement, encumbrance, lien
(statutory or other), charge or other security interest or any preference,
priority or other security agreement or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement and any Financing Lease having substantially the same economic effect
as any of the foregoing).

"Loan": each loan made by a Lender on the Effective Date as the same may be
continued or converted pursuant to this Agreement (whether a Eurocurrency Loan
or an ABR Loan).

"Loan Documents": this Agreement, the Notes, the Fee Letter, and any instrument
or agreement waiving, amending, or supplementing any Loan Document.





7




--------------------------------------------------------------------------------




"Loan Parties":  the Borrower and Kimco.

"Loan Purchase Notice": as defined in Section 2.16.

"Loan Purchase Option": as defined in Section 2.16.

"Major Acquisitions": with respect to any applicable period, one or more
acquisitions by Kimco or one of its Subsidiaries during such period of the
Capital Stock and/or assets of another Person that (a) are otherwise permitted
by the Existing Revolving Credit Agreement and (b) involve the payment by Kimco
or such Subsidiary of consideration (whether in the form of cash or non-cash
consideration) in excess of $500,000,000 in the aggregate for all such
acquisitions during such period.

"Majority Lenders": at any time (i) prior to the termination of the Commitments,
Lenders holding more than 50% of the total Commitments, and (ii) thereafter,
Lenders holding more than 50% of the aggregate principal amount of Loans
outstanding at such time; provided that, prior to Kimco’s exercise of the Loan
Purchase Option and the payment by Kimco of the full purchase price to the
Administrative Agent (for the ratable benefit of the Lenders) in respect of the
Purchased Interests in accordance with Section 2.16, for the purpose of
determining the Majority Lenders needed for any waiver, amendment, modification
or consent with respect to clause (m) of Article X, any Lender that is Kimco,
the Borrower or any Affiliate of the Borrower shall be disregarded.

"Material Adverse Effect": a material adverse effect on (a) the business,
operations, property or financial condition of Kimco and its Subsidiaries taken
as a whole, (b) the ability of Kimco to perform its obligations under the Loan
Documents or (c) the validity or enforceability of this Agreement or any of the
other material Loan Documents or the rights or remedies of the Administrative
Agent or the Lenders hereunder or thereunder.

"Materials of Environmental Concern": any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products or any hazardous or toxic
substances, materials or wastes, defined or regulated as such in or under any
Environmental Law, including asbestos, polychlorinated biphenyls and
urea-formaldehyde insulation.

"Maturity Date": (a) the date that is six months after the date of this
Agreement or (b) if the term of this Agreement is extended pursuant to Section
2.14, the First Extended Maturity Date, the Second Extended Maturity Date, the
Third Extended Maturity Date, the Fourth Extended Maturity Date, the Fifth
Extended Maturity Date or the Sixth Extended Maturity Date, as applicable;
provided that references hereunder to the Maturity Date shall be to the Maturity
Date specified in clause (a) unless and until extended in accordance with said
Section 2.14.

"Moody's": Moody's Investors Service, Inc.

"Multiemployer Plan": a Plan which is a multiemployer plan as defined in Section
4001(a)(3) of ERISA.

"Net Cash Proceeds": with respect to any Scheduled Property Prepayment Event,
(a) the cash proceeds received by or for the account of the Borrower or any
Subsidiary thereof, in respect of such event, including (i) any cash received in
respect of any non-cash proceeds (including as a result of any monetization of
non-cash proceeds), but only as and when received, (ii) in the case of a
casualty constituting a Scheduled Property Prepayment Event, insurance proceeds
received, and (iii) in the case of a condemnation or similar event constituting
a Scheduled Property Prepayment Event, condemnation awards and similar payments
received, net of (b) the sum of (A) all reasonable fees, discounts, premiums,
commissions or other out-of-pocket expenses of the Borrower or the applicable
Subsidiary thereof (including any legal, title or recording tax expenses and
similar holdbacks or deductions customarily deducted in the determination of net
cash proceeds) paid or payable (if reserved for such purpose) to third parties
in connection with such Scheduled Property Prepayment Event, (B) in the case of
a disposition of any Scheduled Property, the amount of all Indebtedness of the
Borrower or the applicable Subsidiary thereof related to such Scheduled Property
(whether or not secured by such Scheduled Property or by any interest therein)
required to be paid in connection with such disposition by the Borrower or the
applicable Subsidiary thereof, together with any premiums, fees, or other
expenses incurred in connection therewith, (C) in the case of a financing or
refinancing of any Indebtedness secured by a Scheduled Property or by any
interest therein, the amount of all existing Indebtedness of the Borrower, the
Guarantor, or any Subsidiary of any thereof secured by such Scheduled Property
or by any interest therein that is paid in connection with such financing or
refinancing, together with any premiums, fees, or other expenses incurred in
connection therewith, (D) any amount paid or payable to the holder of any direct
or indirect minority interest in such Scheduled Property (which shall be set
forth on Schedule 1.1B, in the case of minority interests existing on the
Effective Date), (E) the amount of all taxes paid (or reasonably estimated to be
payable) as a result of such Scheduled Property Prepayment Event, and (F) any
amounts taken as a reserve by the Borrower or the applicable Subsidiary thereof
in accordance with GAAP against any liabilities associated with the Scheduled
Property (or interest therein) disposed of in such transaction and retained by
the Borrower or the applicable Subsidiary thereof after such disposition,
including pension, employee benefit, environmental or against contractual
indemnification obligations.





8




--------------------------------------------------------------------------------




"Non-Recourse Indebtedness": Indebtedness the documentation with respect to
which expressly provides that (a) the lender(s) thereunder (and any agent for
such lender(s)) may not seek a money judgment against the Person issuing such
Indebtedness or (b) recourse for payment in respect of such Indebtedness is
limited to those assets or Capital Stock of the Person issuing such Indebtedness
which secure such Indebtedness (except in the case of customary indemnities or
customary potential recourse carve-outs contained in such documentation,
provided that if a claim is made in connection with such indemnities or
potential recourse carve-outs, such claim shall not constitute Non-Recourse
Indebtedness for the purposes of this Agreement); provided that, notwithstanding
the foregoing, any Indebtedness which would otherwise constitute Recourse
Indebtedness (or which would not constitute Non-Recourse Indebtedness
hereunder), shall be included as Non-Recourse Indebtedness for all purposes
hereunder if and to the extent such Indebtedness is not recourse (either
contractually or by operation of law) to Kimco (except in the case of customary
indemnities or customary potential recourse carve-outs contained in the
applicable documentation, provided that if a claim is made in connection with
such indemnities or potential recourse carve-outs, such claim shall not
constitute Non-Recourse Indebtedness for the purposes of this Agreement).

"Non-U.S.  Lender": a Lender that is not a U.S. Person.

"Note": as defined in Section 2.1(b).

"Obligated Property Owner": as defined in the definition of the term
"Unencumbered Properties".

"Obligations": all payment obligations of every nature of the Borrower from time
to time owing to any Lender or the Administrative Agent, under or in connection
with this Agreement or any other Loan Document, in each case whether primary,
secondary, direct, indirect, contingent, fixed or otherwise, including interest
accruing at the rate provided in the applicable Loan Document on or after the
commencement of any bankruptcy or insolvency proceeding, whether or not allowed
or allowable.

"Original Maturity Date": as defined in Section 2.14.

"Other Connection Taxes": with respect to any Recipient, Taxes imposed as a
result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced,
this Agreement or the other Loan Documents).

"Other Taxes": any present or future stamp, court, documentary, intangible,
recording, filing, or similar excise or property Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, or from the registration, receipt or perfection of a security
interest under, or otherwise with respect to, this Agreement or any other Loan
Documents, except any such Taxes that are Excluded Taxes imposed with respect to
an assignment (other than an assignment under Section 2.13).

"Ownership Percentage": (i) in respect of a Wholly Owned Subsidiary, 100%, and
(ii) in respect of (A) any other Consolidated Entity (other than a Wholly Owned
Subsidiary) or (B) an Unconsolidated Entity, Kimco's direct and indirect
percentage interest in such entity determined in accordance with GAAP.

"Participant": as defined in Section 12.6(c).

"Participant Register": as defined in Section 12.6(c).

"Patriot Act": as defined in Section 12.21.

"PBGC": the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA.

"Permitted Encumbrances": (a) Liens imposed by law for taxes (x) that are not
yet due and delinquent, or (y) where (A) the validity or amount thereof is being
contested in good faith by appropriate proceedings, (B) the Person responsible
for such taxes is Kimco or a Wholly Owned Subsidiary and such Person has set
aside on its books adequate reserves with respect thereto in accordance with
GAAP, and (C) the failure to make payment pending such contest could not
reasonably be expected to have a Material Adverse Effect, (b) carriers',
warehousemen's, mechanics', materialmen's, repairmen's and other like Liens
imposed by law, arising in the ordinary course of business and securing
obligations that are not overdue by more than 30 days, except where (i) the
validity or amount thereof is being contested in good faith by appropriate
proceedings, (ii) the Person responsible for the charges so secured is Kimco or
a Wholly Owned Subsidiary and such Person has set aside on its books adequate
reserves with respect thereto in accordance with GAAP and (iii) the failure to
make payment pending such contest could not reasonably be expected to have a
Material Adverse Effect, (c) pledges and deposits made in the ordinary course of
business in compliance with workers' compensation, unemployment insurance and
other social security laws or regulations, (d) deposits to secure the
performance of bids, trade contracts, leases, statutory obligations, surety and
appeal bonds, performance bonds and other obligations of a like nature, in each
case in the ordinary course of business, and (e) easements, zoning restrictions,
rights-of-way and similar encumbrances on real property imposed





9




--------------------------------------------------------------------------------




by law or arising in the ordinary course of business that do not secure any
monetary obligations and do not materially detract from the value of the
affected property or interfere with the ordinary conduct of business of Kimco or
of any Wholly Owned Subsidiary that has any direct or indirect interest in any
Unencumbered Property; provided that the term "Permitted Encumbrances" shall not
include any Lien securing Indebtedness.

"Permitted Liens": (a) Liens imposed by law for taxes (x) that are not yet due
and delinquent, or (y) where (A) the validity or amount thereof is being
contested in good faith by appropriate proceedings, (B) the Person responsible
for such taxes has set aside on its books adequate reserves with respect thereto
in accordance with GAAP, and (C) the failure to make payment pending such
contest could not reasonably be expected to have a material adverse effect on
Borrower, (b) carriers', warehousemen's, mechanics', materialmen's, repairmen's
and other like Liens imposed by law, arising in the ordinary course of business
and securing obligations that are not overdue by more than 30 days, except where
(i) the validity or amount thereof is being contested in good faith by
appropri­ate proceedings, (ii) the Person responsible for the charges so secured
has set aside on its books adequate reserves with respect thereto in accordance
with GAAP and (iii) the failure to make payment pending such contest could not
reasonably be expected to have a material adverse effect on Borrower, (c)
pledges and deposits made in the ordinary course of business in compliance with
workers' compensation, unemployment insurance and other social security laws or
regulations, (d) deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business, and (e) easements, zoning restrictions, rights-of-way and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or interfere with the ordinary
conduct of business of Borrower; provided that the term "Permitted Liens" shall
not include any Lien securing Indebtedness.

"Permitted Mezzanine Indebtedness": as defined in Section 9.4.

"Permitted Release": as defined in Section 2.15(a).

"Permitted Third Party Asset Purchase": as defined in Section 2.15(a).

"Permitted Third Party Equity Purchase": as defined in Section 2.15(a).

"Permitted Third Party Purchase": as defined in Section 2.15(a).

"Permitted Third Party Purchase Notice": as defined in Section 2.15(a).

"Permitted Third Party Purchaser": as defined in Section 2.15(a).

"Person": an individual, partnership, limited liability company, corporation,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

"Plan": at a particular time, any employee benefit plan which is covered by
ERISA and in respect of which Kimco, the Borrower or a Commonly Controlled
Entity is (or, if such plan were terminated at such time, would under Section
4069 of ERISA be deemed to be) an "employer" as defined in Section 3(5) of
ERISA.

"Prime Rate": as defined in the definition of the term "ABR".

"Property": real property owned by Kimco or any of the Entities, or in which
Kimco or any of the Entities has a leasehold interest.

"Property Gross Revenues": with respect to any Property, for any period, all
gross income, revenues and consideration, of whatever form or nature, received
by or paid to or for the account or benefit of the Person owning such Property,
in each instance during such period, in connection with the ownership,
operation, leasing and occupancy of such Property, including the following: (a)
amounts received under leases, including base rent, escalation, overage,
additional, participation, percentage and similar rentals, late charges and
interest payments and amounts received on account of maintenance or service
charges, real estate taxes, assessments, utilities, air conditioning and
heating, insurance premiums and other administrative, management, operating,
leasing and maintenance expenses for such property, but excluding until earned
security deposits, prepaid rents and other refundable receipts, (b) rents and
receipts from licenses, concessions, vending machines and similar items, (c)
parking fees and rentals, (d) other fees, charges or payments not denominated as
rental of office, retail, storage, parking or other space in such Property, and
(e) payments received as consideration, in whole or in part, for the
cancellation, modification, extension or renewal of leases; but in any event
excluding the proceeds of any financing or asset sales in respect of all or any
portion of such Property.





10




--------------------------------------------------------------------------------




"Property NOI": with respect to any Property, for any period, an amount equal to
the excess, if any, of (a) Property Gross Revenues in respect of such Property
for such period over (b) Property Operating Expenses in respect of such Property
for such period.

"Property Operating Expenses": with respect to any Property, for any period, the
sum of all expenses incurred during such period with respect to the ownership,
operation, leasing and occupancy of such Property, including the following: (a)
real estate taxes; (b) special assessments or similar charges paid during such
period; (c) personal property taxes; (d) costs of utilities, air conditioning
and heating; (e) maintenance and repair costs of a non-capital nature; (f)
operating expenses and fees; (g) wages and salaries of on-site employees engaged
in the operation and management of such Property, including employer's social
security taxes and other taxes, insurance benefits and the like, levied on or
with respect to such wages or salaries; (h) premiums payable for insurance
carried on or with respect to such Property; (i) advertising and promotion
costs; (j) rental expense; and (k) in the case of any Property owned or operated
by an Investment Entity, any obligation of Kimco or any of its Subsidiaries
(contingent or otherwise) to contribute funds to such Investment Entity. The
following shall be excluded from Property Operating Expenses: (1) foreign, U.S.,
state and local income taxes, franchise taxes or other taxes based on income,
(2) depreciation, amortization and any other non-cash deduction for income tax
purposes, (3) interest expenses of the Person owning such Property, (4) property
management fees payable to Kimco or its Affiliates, and (5) any expenditures
made for capital improvements and the cost of leasing commissions.

"Purchased Interests": as defined in Section 2.16.

"Qualified Jurisdiction": at any time of determination, any jurisdiction in
which Kimco or any of its Subsidiaries is doing business at such time the
government of which jurisdiction is internationally recognized at such time,
including by the United States Government.

"Recipient": as applicable, (a) the Administrative Agent and (b) any Lender.

"Recourse Indebtedness": any Indebtedness of any Person, (A) to the extent that
Kimco is liable for direct claims for payment of such debt, or (B) to the extent
that the payment of such debt is guaranteed by Kimco or that Kimco otherwise
stands as a surety or accommodation party for such debt (provided that the
amount of any such obligation shall be deemed, for the purpose of this
definition, to be Kimco’s maximum reasonably anticipated liability in respect
thereof as determined by Kimco in good faith), or (C) as to which a Lien
securing such debt has been placed against any assets of Kimco (excluding from
this clause (C) Non-Recourse Indebtedness of Kimco).  (Any such Indebtedness
shall not be treated as Recourse Indebtedness solely because of customary
potential recourse carveouts contained in documentation, provided that if a
claim is made in connection with such potential recourse carve-outs, such claim
shall constitute Recourse Indebtedness for the purposes of this Agreement).  

"Register": as defined in Section 12.6(b)(iv).

"Regulation U": Regulation U of the Board as in effect from time to time.

"Related Parties": as defined in Section 11.1.

"Relevant Properties": as defined in Section 3.11(b).

"Reorganization": with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

"Reportable Event": any of the events set forth in Section 4043(b) of ERISA,
other than those events as to which the thirty day notice period is waived under
Sections .13, .14, .16, .18, .19 or .20 of PBGC Reg. § 2615.

"Required Lenders": at any time, (i) prior to the termination of the
Commitments, Lenders holding at least 66-2/3% of the total Commitments and (ii)
thereafter, Lenders holding at least 66-2/3% of the aggregate principal amount
of Loans outstanding at such time; provided that, prior to Kimco’s exercise of
the Loan Purchase Option and the payment by Kimco of the full purchase price to
the Administrative Agent (for the ratable benefit of the Lenders) in respect of
the Purchased Interests in accordance with Section 2.16,  for the purpose of
determining the Required Lenders needed for any waiver, amendment, modification
or consent with respect to clause (m) of Article X, any Lender that is Kimco,
the Borrower or any Affiliate of the Borrower shall be disregarded.

"Requirement of Law": as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.





11




--------------------------------------------------------------------------------




"Responsible Officer": with respect to any Person, the chief executive officer
and the president of such Person or, with respect to financial matters, the
chief financial officer or the treasurer of such Person.

"S&P": Standard & Poor's Ratings Services.

"Scheduled Properties": the properties listed on Schedule 1.1B hereto.

"Scheduled Property Prepayment Event": (i) any sale, transfer or other
disposition (including any other transaction however denominated having
comparable effect) of any Scheduled Property, (ii) other than in connection with
a Permitted Third Party Purchase, the sale or other disposition (including any
other transaction however denominated having comparable effect), or issuance, to
a Person other than a Loan Party or a Wholly Owned Subsidiary of any thereof, of
any equity interests in the Borrower or any Subsidiary thereof, (iii) the
securing of any Indebtedness by a Lien (other than a Permitted Lien) on any
Scheduled Property or the refinancing of any Indebtedness secured by a Lien
(other than a Permitted Lien) on any Scheduled Property, (iv) the issuance of
any Permitted Mezzanine Indebtedness or the refinancing thereof, or (v) any
casualty or taking under power of eminent domain or by condemnation or similar
proceeding of any Scheduled Property unless the owner of the affected Scheduled
Property shall be proceeding diligently and in good faith to repair, restore or
replace the affected property; provided, however, that the total and complete
casualty or taking of a Scheduled Property shall in any event constitute a
Scheduled Property Prepayment Event.

"Second Extended Maturity Date": as defined in Section 2.14.

"Sixth Extended Maturity Date": as defined in Section 2.14.

"Solvent": as to any Person, that, as of any date of determination, (a) the
amount of the present fair saleable value of the assets of such Person will, as
of such date, exceed the amount of all liabilities of such Person, contingent or
otherwise, as of such date, as determined in accordance with applicable U.S.
federal and state laws (or analogous applicable foreign laws) governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the liability of such Person on its existing or
anticipated debts as such debts become absolute and matured, and (c) such Person
will not have as of such date, an unreasonably small amount of capital with
which to conduct its business.  

"Subsidiary": as to any Person, a corporation, limited liability company,
partnership or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, limited liability company, partnership or other entity are at the
time owned, or the management of which is otherwise controlled, directly or
indirectly through one or more intermediaries, or both, by such Person.  Unless
otherwise qualified, all references to a "Subsidiary" or to "Subsidiaries" in
this Agreement shall refer to a direct or indirect Subsidiary or Subsidiaries of
Kimco.

"Swap Agreement": any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of Kimco or any Affiliate
thereof shall be a Swap Agreement.   

"Taxes": any present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

"Termination Date": the date that is the earlier to occur of (a) the Maturity
Date and (b) the date on which the Loans shall become due and payable hereunder
by acceleration.

"Test Period": a period of two (2) consecutive fiscal quarters of Kimco.    

"Third Extended Maturity Date": as defined in Section 2.14.

"Total Adjusted EBITDA": for any Test Period, Total EBITDA for such period minus
(without duplication) (i) replacement reserves of $0.15 per square foot of gross
leasable area per annum, pro-rated for the applicable period, (ii) non-cash
revenue for such period attributable to straight-lining of rents, (iii) EBITDA
for such period attributable to Unconsolidated Entities, (iv) income for such
period from mezzanine and mortgage loan receivables, (v) dividend and interest
income from marketable securities, (vi) EBITDA for such period attributable to
Properties acquired within 24 months prior to the last day of such Test Period,
and (vii) Kimco's and its Affiliates' management fee income and other income
(excluding all items referred to in any other clause of this definition) for
such period not attributable to Properties to the extent that such items
referred to in this clause (vii), in the aggregate, exceed 15% of Total EBITDA.





12




--------------------------------------------------------------------------------




"Total Borrower Indebtedness": as of any date of determination, all Indebtedness
of Borrower and its Subsidiaries outstanding at such date.

"Total Borrower Property Value": as of any date of determination, the aggregate
value of all Properties owned by Borrower and its Subsidiaries, valued at
undepreciated cost in accordance with GAAP.

"Total Debt Service": in respect of any Test Period, interest expense plus
scheduled principal debt amortization for Kimco and the Consolidated Entities on
the aggregate principal amount of their respective Indebtedness (provided that
(a) there shall be excluded optional prepayments and balloon payments due at
maturity, and non-cash interest expense with respect to convertible debt, and
(b) in the case of any Indebtedness that amortizes in annual installments, there
shall be included in the aggregate 50% of the amount of such annual installments
payable during such Test Period and 50% of the amount of such annual
installments payable during the two immediately succeeding fiscal quarters),
plus preferred stock dividends paid during such Test Period.

"Total EBITDA": for any period, Adjusted Net Income of Kimco and the
Consolidated Entities before income taxes, interest, depreciation, amortization,
gains or losses on sales of operating real estate and marketable securities, any
provision or benefit for income taxes, noncash impairment charges, acquisition
costs, gains or losses on extraordinary items and gains or losses on early
extinguishment of debt, plus, without duplication, EBITDA of Unconsolidated
Entities.

"Total Indebtedness": as of any date of determination, the principal amount of
all Indebtedness of Kimco, of its Wholly Owned Subsidiaries and any other
Consolidated Entities, outstanding at such date

"Total Priority Indebtedness": as of any date of determination, the aggregate of
(a) Indebtedness of Kimco or of any of the Consolidated Entities outstanding as
of such date, secured by any asset of Kimco or the Consolidated Entities, and
(b) all unsecured third party Indebtedness of the Consolidated Entities to
Persons other than Kimco or any Consolidated Entity outstanding as of such date
except to the extent that such unsecured third party Indebtedness is
unconditionally and irrevocably guaranteed by Kimco.

"Total Unsecured Interest Expense": actual interest expense (accrued, paid, or
capitalized, but excluding non-cash interest expense with respect to convertible
debt) on all Unsecured Debt of Kimco and of the Consolidated Entities.

 "Transactions": the execution, delivery and performance by the Loan Parties of
the Loan Documents to which they are a party and the borrowings hereunder.

"Transferee": as defined in Section 12.7.

"Type": as to any Loan, its nature as an ABR Loan or a Eurocurrency Loan.

"Unconsolidated Entity": as of any date of determination, a corporation,
partnership, limited liability company, trust, joint venture, or other business
entity in which Kimco, directly or indirectly through ownership of one or more
intermediary entities, owns an equity interest but that is not required in
accordance with GAAP to be consolidated with Kimco for financial reporting
purposes (including, for the avoidance of doubt, (i) any entity in which the
only investment by Kimco or any Affiliate thereof consists of preferred stock or
securities of another entity having characteristics analogous to those of
preferred stock, and (ii) any entity as to which Kimco (together with its
Affiliates) does not have the power to direct the acquisition, financing,
disposition and other major decisions regarding property owned by such entity).

"unencumbered": with respect to any asset, as of any date of determination, the
circumstance that such asset on such date (a) is not subject to any Liens or
claims (including restrictions on transferability or assignability) of any kind
(excluding Permitted Encumbrances), (b) is not subject to any agreement
(including (i) any agreement governing Indebtedness incurred in order to finance
or refinance the acquisition of such asset and (ii) if applicable, the
organizational documents of any Entity) which prohibits or restricts in a
material manner Kimco or any of the Entities from creating, incurring, assuming
or suffering to exist any Lien upon, or conveying, selling, leasing,
transferring or otherwise disposing of, any assets or Capital Stock of Kimco or
any of the Entities (excluding any agreement which limits generally the amount
of secured Indebtedness which may be incurred by Kimco and the Entities) and (c)
is not subject to any agreement (including any agreement governing Indebtedness
incurred in order to finance or refinance the acquisition of such asset) which
entitles any Person to the benefit of any Lien (other than Permitted
Encumbrances) on any assets or Capital Stock of Kimco or any of the Entities, or
would entitle any Person to the benefit of any Lien (other than Permitted
Encumbrances) on such assets or Capital Stock upon the occurrence of any
contingency (other than pursuant to an “equal and ratable” clause contained in
any agreement governing Indebtedness)."Unencumbered Assets NOI": for any period,
Unencumbered Property NOI, plus (a) 75% of management fee revenues earned by
Kimco and its Wholly Owned Subsidiaries in respect of properties owned by any
Unconsolidated Entity, plus (b) the sum of dividend and interest income from
unencumbered marketable securities and unencumbered mezzanine and mortgage loan
receivables; provided that management fee revenues earned in respect of
properties owned by any Unconsolidated Entity, dividend and interest income from
unencumbered mezzanine loan receivables and Unencumbered Assets NOI attributable
to assets located outside of the United States and Puerto Rico or to assets
owned by Entities not organized in and not having principal offices in the
United States shall not be taken into account to the extent the sum of all such
items exceeds 30% of Unencumbered Assets NOI for the applicable period.





13




--------------------------------------------------------------------------------




"Unencumbered Properties": (a) Properties wholly owned by Kimco or by a Wholly
Owned Subsidiary (or in  which Kimco or a Wholly Owned Subsidiary has a
leasehold interest to the extent eligible pursuant to clause (b) of the second
sentence of the definition of the term "Unencumbered Property NOI"), as to which
Kimco has control, which Properties are unencumbered (including freedom from
restrictions, whether on the Property itself or the entity holding such
Property, on pledging such Property or the stock, limited liability company
interests, partnership interests, or other ownership interests of any Person
having an ownership interest in such Property as collateral or selling such
Property), and (b) other unencumbered Properties as to which Kimco or a Wholly
Owned Subsidiary owns (directly or through the ownership of an interest in a
Consolidated Entity) a majority of the equity interests or has a leasehold
interest, as above, and has the power to direct acquisition, disposition,
financing, and other major property decisions (which shall not include
Properties owned by or through Unconsolidated Entities); provided that no such
Property shall be treated as an Unencumbered Property at any time during which
any Person (other than Kimco) having any direct or indirect ownership interest
in such Property (a "Property Owner") has any Indebtedness or has any obligation
or liability, whether primary, secondary, direct, indirect, fixed, contingent,
or otherwise (including as a guarantor or other surety or accommodation party,
as the general partner of a partnership that has Recourse Indebtedness, under
applicable law, or otherwise) in respect of any Indebtedness (an "Obligated
Property Owner"), unless at such time each such Obligated Property Owner is a
Wholly Owned Subsidiary of Kimco and a Subsidiary Guarantor (as defined in the
Existing Revolving Credit Agreement) pursuant to an effective Subsidiary
Guarantee (as defined in the Existing Revolving Credit Agreement).

"Unencumbered Property NOI": for any period, Property NOI for such period of
Unencumbered Properties owned by Kimco or a Wholly Owned Subsidiary and the
percentage equal to Kimco's Ownership Percentage interest in the applicable
Property of Property NOI for such period of other Unencumbered Properties, in
each case net of (x) management fees of 3% of revenues and (y) replacement
reserves of $0.15 per square foot per annum (pro-rated for the applicable Test
Period) of gross leasable area, from Unencumbered Properties.  For the purpose
of determining Unencumbered Property NOI, (a) no property owned by any
Unconsolidated Entity shall be included and (b) leasehold positions will be
eligible if (i) with respect to the lease term, either (x) more than 25 years
remains in such lease term or (y) such lease term is renewable in the sole
discretion of Kimco for one or more successive periods aggregating (together
with the remaining current lease term) more than 25 years so long as, in the
case of this clause (y), periodic rent increases shall be at levels comparable
to those that are customarily applicable to leases having initial terms in
excess of 25 years, and (ii) such leasehold position is mortgageable and the
terms of the lease include customary secured lender protections (including that
(A) the lessor shall notify any holder of a security interest in such leasehold
interest of the occurrence of any default by the lessee under such lease and
shall afford such holder the right to cure such default, and (B) in the event
that such lease is terminated, such holder shall have the option to enter into a
new lease having terms substantially identical to those contained in the
terminated lease).

"United States" means the United States of America, including the States and the
District of Columbia, but excluding its territories and possessions.

"Unrestricted Cash and Cash Equivalents": as of any date of determination, the
sum of (a) the Dollar Equivalent of the aggregate amount of Unrestricted cash
then held by Kimco or any of the Consolidated Entities and (b) the Dollar
Equivalent of the aggregate amount of Unrestricted Cash Equivalents (valued at
the lower of cost and fair market value) then held by Kimco or any of the
Consolidated Entities.  As used in this definition, "Unrestricted" means, with
respect to any asset, the circumstance that such asset is not subject to any
Liens or claims of any kind in favor of any Person.   

"Unsecured Debt": all Indebtedness which is not secured by a Lien on any income,
Capital Stock, property or asset; provided that Unsecured Debt shall not include
any Indebtedness included in the calculation of Total Priority Indebtedness.

"U.S. Person": a "United States person" within the meaning of Section
7701(a)(30) of the Code.

"U.S. Tax Certificate": as defined in Section 2.10(d)(ii)(D).

"Wholly Owned Subsidiary": of any Person, any entity all of the capital stock of
which and any and all equivalent ownership interests of which (other than
directors' qualifying shares required by law) are owned by such Person directly
or indirectly through one or more Wholly Owned Subsidiaries; provided that
unless such Person is otherwise specified, such Person shall be Kimco.

"Withholding Agent": any Loan Party and the Administrative Agent.





14




--------------------------------------------------------------------------------







SECTION 1.2

Other Definitional Provisions; Interpretation.

(a)

Unless otherwise specified therein, all terms defined in this Agreement shall
have the defined meanings when used in any other Loan Document or any
certificate or other document made or delivered pursuant hereto or thereto.

(b)

Without limiting Section 1.3, as used herein and in any other Loan Document, and
any certificate or other document made or delivered pursuant hereto or thereto,
accounting terms relating to Kimco and its Subsidiaries not defined in Section
1.1 and accounting terms partly defined in Section 1.1, to the extent not
defined, shall have the respective meanings given to them under GAAP.

(c)

The words "hereof", "herein" and "hereunder" and words of similar import when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement, and Article, Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.

(d)

The meanings given to terms defined herein shall be equally applicable to both
the singular and plural forms of such terms.

(e)

Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms.   

(f)

The words "include", "includes" and "including" shall be deemed to be followed
by the phrase "without limitation".

(g)

The word "will" shall be construed to have the same meaning and effect as the
word "shall".

(h)

Unless the context requires otherwise (i) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
waived, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (ii) any reference
herein to any Person shall be construed to include such Person's successors and
assigns, and (iii) the words "asset" and "property" shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.

SECTION 1.3

Accounting Terms; GAAP.

Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided that, if Kimco notifies the Administrative Agent that
Kimco requests an amendment to any provision hereof to eliminate the effect of
any change occurring after the date hereof in GAAP or in the application thereof
on the operation of such provision (or if the Administrative Agent notifies
Kimco that the Required Lenders request an amendment to any provision hereof for
such purpose), regardless of whether any such notice is given before or after
such change in GAAP or in the application thereof, then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

ARTICLE II

THE LOANS

SECTION 2.1

Loans.

(a)

Term Loan.

(i)

Subject to the terms and conditions hereof, each Lender severally agrees to make
a term loan to the Borrower, in dollars, on a single occasion on the Effective
Date, in an aggregate principal amount not to exceed its Commitment at such
time. Amounts prepaid or repaid in respect of Loans may not be reborrowed.





15




--------------------------------------------------------------------------------







(ii)

Each Loan shall be made on the Effective Date as part of a Borrowing consisting
of Loans made by the Lenders in accordance with their respective Applicable
Percentages. The failure of any Lender to make any Loan required to be made by
it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments are several and no Lender shall be responsible under this
Agreement for any other Lender's failure to make Loans as required.

(iii)

Subject to Section 2.7 and Section 2.9, the Borrowings shall be comprised
entirely of Eurocurrency Loans or ABR Loans, or a combination thereof, as
determined by the Borrower and notified to the Administrative Agent in
accordance with Section 2.1(d).  No Loan, including any Loan into which another
Loan shall have been converted or continued under Section 2.3, shall be a
Eurocurrency Loan after the day that is one (1) month prior to the Termination
Date (it being understood that in the event that the Borrower has delivered an
extension notice pursuant to Section 2.14 to extend the Maturity Date from the
Original Maturity Date, the First Extended Maturity Date, the Second Extended
Maturity Date, the Third Extended Maturity Date, the Fourth Extended Maturity
Date or the Fifth Extended Maturity Date, as applicable, Loans may be maintained
as or converted into Eurocurrency Loans, at the option of the Borrower in
accordance with the terms hereof, after the day that is one (1) month prior to
the Original Maturity Date, the First Extended Maturity Date, the Second
Extended Maturity Date, the Third Extended Maturity Date, the Fourth Extended
Maturity Date or the Fifth Extended Maturity Date, as applicable, so long as in
each case such maintenance as or conversion to a Eurocurrency Loan does not
occur later than the date that is one (1) month prior to the Sixth Extended
Maturity Date).  Each Lender at its option may make (or convert into or
continue) any Eurocurrency Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make (or convert into or continue) such Loan;
provided that any exercise of such option shall not affect the obligation of the
Borrower to repay such Loan in accordance with the terms of this Agreement;
provided, further, that each applicable Lender shall at all times comply with
the requirements of this Agreement in respect thereto, including Section 2.11,
and no Lender shall make any such election if and to the extent the same would
cause the Borrower to increase its payment obligations hereunder.  

(b)

Notes.  The Loans made by each Lender shall be evidenced by a promissory note
executed and delivered by the Borrower at the request of such Lender,
substantially in the form of Exhibit B, with appropriate insertions as to payee
and date (a "Note"), payable to the order of such Lender in a principal amount
equal to the aggregate unpaid principal amount of all Loans made by such Lender.
 Each Lender is hereby authorized to record, as applicable, the date, Type and
amount of each Loan made by such Lender, each continuation thereof, each
conversion of all or a portion thereof to another Type, the date and amount of
each payment or prepayment of principal thereof and, in the case of Eurocurrency
Loans, the length of each Interest Period with respect thereto, on the schedule
(including any continuation of such schedule) annexed to and constituting a part
of its Note, and any such recordation shall constitute prima facie evidence of
the accuracy of the information so recorded; provided that the failure by any
Lender to make any such recordation or any error in such recordation shall not
affect the obligations of the Borrower under this Agreement or the Notes.  

(c)

Termination Date.  The Borrower shall repay all then outstanding Loans on the
Termination Date.   

(d)

Procedure for Borrowing Loans on the Effective Date.  The Borrower may borrow
Loans on a single occasion on the Effective Date, provided that the Borrower
shall give the Administrative Agent irrevocable notice (which notice must be
received by the Administrative Agent prior to 10:00 A.M., New York City time,
(i) three (3) Business Days prior to the Effective Date, if all or any part of
the requested Loans are to be initially Eurocurrency Loans, or (ii) one (1)
Business Day prior to the Effective Date, otherwise), specifying (A) the
aggregate amount to be borrowed, (B) the anticipated Effective Date, (C) whether
the Borrowing is to be of Eurocurrency Loans, ABR Loans, or a combination
thereof, and (D) if the Borrowing is to be entirely or partly of Eurocurrency
Loans the respective amounts of each such Type of Loan and the respective
lengths of the initial Interest Periods therefor.  The Borrowings shall be in an
amount equal to (i) in the case of ABR Loans, $500,000 or a whole multiple of
$100,000 in excess thereof and (ii) in the case of Eurocurrency Loans,
$1,000,000 or a whole multiple of $100,000 in excess thereof, in each case
subject to Section 2.1(e).  Upon receipt of such notice from the Borrower, the
Administrative Agent shall promptly notify each Lender thereof.  Each Lender
will make the amount of its pro rata share of such Borrowing available to the
Administrative Agent for the account of the Borrower at the office of the
Administrative Agent specified in Section 12.2 prior to 1:00 P.M., New York City
time, on the Effective Date in funds immediately available to the Administrative
Agent.  Such Borrowing will then be made available to the Borrower by the
Administrative Agent crediting the account of the Borrower on the books of such
office with the aggregate of the amounts made available to the Administrative
Agent by the Lenders and in like funds as received by the Administrative Agent.

(e)

Principal Amounts.  Notwithstanding anything to the contrary in this Agreement,
the borrowings, and all prepayments, conversions and continuations of
Eurocurrency Loans hereunder and all selections of Interest Periods hereunder
shall be in such amounts and be made pursuant to such elections so that, after
giving effect thereto, (A) the aggregate principal amount of the Loans
comprising each Eurocurrency Tranche shall be equal to $1,000,000 or a whole
multiple of $100,000 in excess thereof, and (B) there shall be no more than ten
(10) Eurocurrency Tranches outstanding at any one time





16




--------------------------------------------------------------------------------







(f)

Termination of Commitments.  Unless earlier terminated hereunder, the
Commitments shall automatically and permanently terminate upon the earlier to
occur (such earlier date, the "Commitment Termination Date") of (i) the making
of Loans on the Effective Date and (ii) 11:59 p.m. New York City time on June
28, 2012.

SECTION 2.2

Prepayments.

(a)

Optional. The Borrower may at any time and from time to time prepay the Loans
(subject, in the case of Eurocurrency Loans to compliance with the terms of
Section 2.1(e) and Section 2.11), in whole or in part, without premium or
penalty, upon at least one (1) Business Days' irrevocable notice to the
Administrative Agent, specifying the date and amount of prepayment and whether
the prepayment is of Eurocurrency Loans, ABR Loans, or a combination thereof,
and, if of a combination thereof, the amount allocable to each, provided that a
notice of prepayment of Loans may state that such notice is conditioned upon the
occurrence of one or more events specified therein, in which case such notice
may be revoked by the Borrower (by notice to the Administrative Agent on or
prior to the specified date of prepayment) if such condition is not satisfied.
 Upon receipt of any notice of prepayment, the Administrative Agent shall
promptly notify each Lender thereof.  If any such notice is given, the amount
specified in such notice shall be due and payable on the date specified therein,
together with any amounts payable pursuant to Section 2.11.  Subject to Section
2.1(e), partial prepayments shall be in an aggregate principal amount of
$500,000 or a whole multiple of $100,000 in excess thereof (or, if less, the
aggregate outstanding principal amount of the Loans).

(b)

Mandatory.

(i)

The Borrower shall, within five Business Days after the occurrence of a
Scheduled Property Prepayment Event, prepay Loans in an aggregate amount equal
to the amount of the Net Cash Proceeds in respect of such Scheduled Property
Prepayment Event.

(c)

Amounts prepaid pursuant to this Section 2.2 shall be applied first to reduce
outstanding ABR Loans.  Any amounts remaining after application in accordance
with the preceding sentence shall be applied to such Eurocurrency Loans as the
Borrower shall direct, such prepayments to be subject to Section 2.11.  

(d)

All prepayments shall be accompanied by all interest accrued hereunder on the
amount prepaid through the date of prepayment.

SECTION 2.3

Conversion and Continuation Options.

(a)

The Borrower may elect from time to time to convert Eurocurrency Loans to ABR
Loans, by giving the Administrative Agent at least two (2) Business Days' prior
irrevocable notice of such election, provided that any such conversion of
Eurocurrency Loans may only be made on the last day of an Interest Period with
respect thereto.  The Borrower may elect from time to time to convert ABR Loans
to Eurocurrency Loans, by giving the Administrative Agent at least three (3)
Business Days' prior irrevocable notice of such election.  Any such notice of
conversion to Eurocurrency Loans shall specify the length of the initial
Interest Period or Interest Periods therefor.  Upon receipt of any such notice
the Administrative Agent shall promptly notify each affected Lender thereof.
 All or any part of the outstanding Eurocurrency Loans and ABR Loans may be
converted as provided herein, provided that (i) no Loan may be converted into a
Eurocurrency Loan when any Event of Default has occurred and is continuing and
the Administrative Agent has or the Required Lenders have determined in its or
their sole discretion that such a conversion is not appropriate, (ii) any such
conversion may only be made if, after giving effect thereto, Section 2.1(e)
would not be contravened, and (iii) no Loan may be converted into a Eurocurrency
Loan after the date that is one (1) month prior to the Termination Date.  If the
Borrower shall fail to give any required notice as described above in this
paragraph or if such conversion is not permitted pursuant to the preceding
proviso, such Loans (other than Eurocurrency Loans that are continued in
accordance with Section 2.3(b)) shall be automatically converted to ABR Loans on
the last day of such then expiring Interest Period.

(b)

Any Eurocurrency Loans may be continued as such upon the expiration of the then
current Interest Period with respect thereto by the Borrower giving irrevocable
notice to the Administrative Agent, in accordance with the applicable provisions
of the term "Interest Period" set forth in Section 1.1, of the length of the
next Interest Period to be applicable to such Loans, provided that no
Eurocurrency Loan may be continued as such (i) when any Event of Default has
occurred and is continuing and the Administrative Agent has or the Required
Lenders have determined in its or their sole discretion that such a continuation
is not appropriate, (ii) if, after giving effect thereto, Section 2.1(e) would
be contravened, or (iii) after the date that is one month prior to the
Termination Date, and provided, further, that if the Borrower shall fail to give
any required notice as described above in this paragraph or if such continuation
is not permitted pursuant to the preceding proviso such Loans shall be
automatically converted to ABR Loans on the last day of such then expiring
Interest Period.  Upon receipt of any notice pursuant to this Section 2.3(b),
the Administrative Agent shall promptly notify each Lender thereof.  





17




--------------------------------------------------------------------------------







SECTION 2.4

Interest Rates and Payment Dates.

(a)

Each Eurocurrency Loan shall bear interest for each day during each Interest
Period with respect thereto at a rate per annum equal to the Eurocurrency Rate
determined for such day plus the Applicable Margin.  

(b)

Each ABR Loan shall bear interest at a rate per annum equal to the ABR plus the
Applicable Margin.

(c)

[reserved].

(d)

If all or a portion of (i) the principal amount of any Loan, (ii) any interest
payable thereon or (iii) any fee or other amount payable hereunder shall not be
paid when due (whether at the stated maturity, by acceleration or otherwise),
such overdue amount shall bear interest at a rate per annum which is (x) in the
case of overdue principal, the rate that would otherwise be applicable thereto
pursuant to the foregoing provisions of this Section 2.4 plus 2% or (y) in the
case of any overdue interest, fee or other amount, the rate described in Section
2.4(b) plus 2%, in each case from the date of such non-payment to the date on
which such amount is paid in full (as well after as before judgment).

(e)

Interest shall be payable in arrears on each Interest Payment Date, provided
that (i) interest accruing pursuant to Section 2.4(d) shall be payable from time
to time on demand, and (ii) in the event of any repayment or prepayment of any
Loan, accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment.

SECTION 2.5

Computation of Interest.

(a)

Interest (other than interest calculated on the basis of the ABR) shall be
calculated on the basis of a 360-day year for the actual days elapsed.  Interest
calculated on the basis of the ABR shall be calculated on the basis of a 365-
(or 366-, as the case may be) day year for the actual days elapsed.  The
Administrative Agent shall as soon as practicable notify the Borrower and the
Lenders of each determination of a Eurocurrency Rate.  Any change in the
interest rate on a Loan resulting from a change in the ABR shall become
effective as of the opening of business on the day on which such change becomes
effective.  The Administrative Agent shall as soon as practicable notify the
Borrower and the Lenders of the effective date and the amount of each such
change in interest rate.

(b)

Each determination of an interest rate by the Administrative Agent pursuant to
any provision of this Agreement shall be conclusive and binding on the Borrower
and the Lenders in the absence of manifest error.  The Administrative Agent
shall, at the request of the Borrower, deliver to the Borrower a statement
showing the quotations used by the Administrative Agent in determining any
interest rate with respect to any Eurocurrency Loan.

SECTION 2.6

Inability to Determine Interest Rate.

If prior to the first day of any Interest Period:

(a)

the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrower) that, by reason of circumstances
affecting the relevant market, adequate and reasonable means do not exist for
ascertaining the Eurocurrency Rate for such Interest Period; or

(b)

the Administrative Agent shall have received notice from the Required Lenders
that the Eurocurrency Rate determined or to be determined for such Interest
Period will not adequately and fairly reflect the cost to such Lender(s) (as
conclusively certified by such Lender(s) of making or maintaining their affected
Loans during such Interest Period;

the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the Lenders as soon as practicable thereafter.  If such notice is
given, (i) any Eurocurrency Loans requested to be made on the first day of such
Interest Period shall be made as ABR Loans, (ii) any Loans that were to have
been converted on the first day of such Interest Period to Eurocurrency Loans
shall be converted to or continued as ABR Loans, and (iii) any outstanding
Eurocurrency Loans shall be converted, on the first day of such Interest Period,
to ABR Loans.  Until such notice has been withdrawn by the Administrative Agent,
Eurocurrency Loans shall not be made, and no further Eurocurrency Loans shall be
continued as such, nor shall the Borrower have the right to convert any other
Loans to Eurocurrency Loans.





18




--------------------------------------------------------------------------------







SECTION 2.7

Pro Rata Treatment and Payments.

(a)

Each Borrowing shall be made, continued, or converted pro rata according to the
respective Applicable Percentages of the Lenders.  Each payment (including each
prepayment) by the Borrower on account of principal of and interest on the Loans
shall be made pro rata according to the respective outstanding principal amounts
of the Loans then held by the Lenders.  If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
then due hereunder, ratably among the parties entitled thereto in accordance
with the amounts of principal then due to such parties.  All payments (including
prepayments) to be made by the Borrower hereunder and under the Notes, whether
on account of principal, interest, fees or otherwise, shall be made without
setoff or counterclaim and shall be made prior to 12:00 Noon, New York City
time, on the due date thereof to the Administrative Agent, for the account of
the applicable Lenders, at the Administrative Agent's office specified in
Section 12.2 in immediately available funds.  It is understood that, if any
payment of principal is made on any day in accordance with the preceding
sentence, no interest shall accrue on such day in respect of such principal.
 The Administrative Agent shall distribute such payments to the applicable
Lenders promptly upon receipt in like funds as received.  If any payment
hereunder (other than payments on Eurocurrency Loans) becomes due and payable on
a day other than a Business Day, such payment shall be extended to the next
succeeding Business Day, and, with respect to payments of principal, interest
thereon shall be payable at the then applicable rate during such extension.  If
any payment on a Eurocurrency Loan becomes due and payable on a day other than a
Business Day, the maturity thereof shall be extended to the next succeeding
Business Day (and, with respect to any such payments of principal, interest
thereon shall be payable at the then applicable rate during such extension)
unless the result of such extension would be to extend such payment into another
calendar month, in which event such payment shall be made on the immediately
preceding Business Day.

(b)

Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a Borrowing that such Lender will not make the amount that would
constitute its share of such Borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount.  If such amount is not made available to the Administrative Agent by the
required time, such Lender shall pay to the Administrative Agent, on demand,
such amount with interest thereon at a rate equal to the daily average Federal
Funds Effective Rate for the period until such Lender makes such amount
immediately available to the Administrative Agent.  A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this Section 2.7(b) shall be conclusive in the absence of manifest error.
 If such Lender's share of such Borrowing is not made available to the
Administrative Agent by such Lender within three (3) Business Days of the
Effective Date, the Administrative Agent shall also be entitled to recover such
amount with interest thereon at the rate per annum applicable to ABR Loans
hereunder, on demand, from the Borrower.

SECTION 2.8

Illegality.

Notwithstanding any other provision herein, if the adoption of or any Change in
Law or in the interpretation or application thereof shall make it unlawful for
any Lender to make or maintain Eurocurrency Loans as contemplated by this
Agreement, (a) the commitment of such Lender hereunder to make Eurocurrency
Loans, to continue Eurocurrency Loans as such, or to convert ABR Loans to
Eurocurrency Loans shall forthwith be cancelled, and (b) such Lender's Loans
then outstanding as Eurocurrency Loans, if any, shall be converted automatically
to ABR Loans on the respective last days of the then current Interest Periods
with respect to such Loans or within such earlier period as required by law.  If
any such conversion of a Eurocurrency Loan occurs on a day which is not the last
day of the then current Interest Period with respect thereto, the Borrower shall
pay to such Lender such amounts, if any, as may be required pursuant to Section
2.11.

SECTION 2.9

Requirements of Law.

(a)

If any Change in Law:

(i)

shall impose, modify or hold applicable any reserve (except to the extent that
such reserve is specifically subject to Section 2.9(c)), special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any relevant office of such
Lender which is not otherwise included in the determination of the Eurocurrency
Rate;

(ii)

shall impose on such Lender any other condition; or





19




--------------------------------------------------------------------------------







(iii)

subject any Recipient to any Taxes on its loans, loan principal, commitments, or
other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto (other than (x) Indemnified Taxes and (y) Excluded Taxes);

and the result of any of the foregoing is to increase the cost to such Lender or
such other Recipient, by an amount which such Lender or such other Recipient, as
the case may be, deems to be material, of making, converting into, continuing or
maintaining Eurocurrency Loans, or to reduce any amount receivable hereunder in
respect thereof, then, in any such case, the Borrower shall promptly pay such
Lender or such other Recipient, upon its demand, any additional amounts
necessary to compensate such Lender or such other Recipient, as the case may be,
for such increased cost or reduced amount receivable with respect to the Loans,
this Agreement or the Commitments generally.  If any Lender or any other
Recipient becomes entitled to claim any additional amounts pursuant to this
Section 2.9(a), it shall promptly notify the Borrower, through the
Administrative Agent, of the event by reason of which it has become so entitled,
provided that such amounts shall be no greater than amounts that such Lender or
such other Recipient is generally charging other borrowers similarly situated to
the Borrower.  

(b)

If any Lender shall have determined that the application of any Requirement of
Law or any Change in Law regarding capital adequacy or compliance by such Lender
or any corporation controlling such Lender with any request or directive
regarding capital adequacy (whether or not having the force of law) from any
Governmental Authority does or shall have the effect of reducing the rate of
return on such Lender's or such corporation's capital as a consequence of its
obligations hereunder to a level below that which such Lender or such
corporation could have achieved but for such application or compliance (taking
into consideration such Lender's or such corporation's policies with respect to
capital adequacy and such Lender's treatment of its Loans for internal purposes
as of the date on which it became a party hereto) by an amount deemed by such
Lender to be material, then from time to time, after submission by such Lender
to the Borrower (with a copy to the Administrative Agent) of a written request
therefor (setting forth in reasonable detail the basis for such request), the
Borrower shall pay to such Lender such additional amount or amounts as will
compensate such Lender or such corporation, as the case may be, for such
reduction with respect to the Loans, this Agreement or the Commitments
generally.

(c)

The Borrower agrees to pay to each Lender which requests compensation under this
Section 2.9(c) (by notice to the Borrower), on the last day of each Interest
Period with respect to any Eurocurrency Loan made by such Lender to the
Borrower, so long as such Lender shall be required to maintain reserves against
"Eurocurrency liabilities" under Regulation D of the Board (or, so long as such
Lender may be required by the Board or by any other Governmental Authority to
maintain reserves against any other category of liabilities which includes
deposits by reference to which the interest rate on Eurocurrency Loans is
determined as provided in this Agreement or against any category of extensions
of credit or other assets of such Lender which includes any Eurocurrency Loans),
an additional amount (determined by such Lender and notified to the Borrower)
representing such Lender's calculation or, if an accurate calculation is
impracticable, reasonable estimate (using such reasonable means of allocation as
such Lender shall determine) of the actual costs, if any, incurred by such
Lender during such Interest Period, as a result of the applicability of the
foregoing reserves to such Eurocurrency Loans, which amount in any event shall
not exceed the product of the following for each day of such Interest Period:

(i)

the principal amount of the Eurocurrency Loans made by such Lender to which such
Interest Period relates and outstanding on such day; and

(ii)

the difference between (x) a fraction the numerator of which is the Eurocurrency
Rate (expressed as a decimal) applicable to such Eurocurrency Loan, and the
denominator of which is one (1) minus the maximum rate (expressed as a decimal)
at which such reserve requirements are imposed by the Board or other
Governmental Authority on such date minus (y) such numerator; and

(iii)

a fraction the numerator of which is one (1) and the denominator of which is
360.

Any Lender which gives notice under this Section 2.9(c) shall promptly withdraw
such notice (by written notice of withdrawal given to the Administrative Agent
and the Borrower) in the event such Lender is no longer required to maintain
such reserves or the circumstances giving rise to such notice shall otherwise
cease to exist.

(d)

A certificate as to any additional amounts payable pursuant to this Section 2.9
submitted by any Lender, through the Administrative Agent, to the Borrower shall
be conclusive in the absence of manifest error.  The agreements in this Section
2.9 shall survive the termination of this Agreement and the payment of the Loans
and all other amounts payable hereunder (the date on which all of the foregoing
shall have occurred, the "Final Date"), until the first anniversary of the Final
Date.  Notwithstanding anything contained in this Section 2.9, the Borrower
shall not be obligated to pay any greater amounts than such Lender(s) is (are)
generally charging other borrowers similarly situated to the Borrower.





20




--------------------------------------------------------------------------------







(e)

For the avoidance of doubt, this Section 2.9 (i) shall not entitle any Recipient
to compensation in respect of any Excluded Taxes, (ii) shall not apply to (A)
Indemnified Taxes imposed on payments by or on account of any obligations of the
Borrower hereunder or under any Loan Document or (B) Other Taxes, it being
understood that such Indemnified Taxes and Other Taxes shall be governed
exclusively by Section 2.10, and (iii) shall not relieve any Lender of any
obligation pursuant to Section 2.10.

SECTION 2.10

Taxes.

(a)

All payments made by any Loan Party under this Agreement and the Notes shall be
made without withholding for any Taxes, unless such withholding is required by
any law.  If any Withholding Agent determines in its sole discretion exercised
in good faith, that it is so required to withhold Taxes, then such Withholding
Agent may so withhold and shall timely pay the full amount of withheld Taxes to
the relevant Governmental Authority in accordance with applicable law.  If such
Taxes are Indemnified Taxes, then the amount payable by any Loan Party shall be
increased as necessary so that, net of such withholding (including such
withholding applicable to additional amounts payable under this Section), the
applicable Recipient receives the amount it would have received had no such
withholding been made.  Each Loan Party shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.  As soon as
practicable after any payment of Indemnified Taxes by any Loan Party to a
Governmental Authority, such Loan Party shall deliver to the Administrative
Agent the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.  The agreements in this Section 2.10(a) shall survive the termination of
this Agreement, and the payment of the Loans and all other amounts payable
hereunder.

(b)

Indemnification by each Loan Party. Without duplication of any payments made
pursuant to Section 2.10(a), each Loan Party shall jointly and severally
indemnify each Recipient for any Indemnified Taxes that are directly paid or
payable by such Recipient in connection with this Agreement and the other Loan
Documents (including amounts paid or payable under this Section 2.10(b)) and any
reasonable expenses arising therefrom or with respect thereto.  The indemnity
under this Section 2.10(b) shall be paid within 10 days after the Recipient
delivers to the applicable Loan Party a certificate stating the amount of any
Indemnified Taxes so paid or payable by such Recipient and describing the basis
for the indemnification claim. Such certificate shall be conclusive of the
amount so paid or payable absent manifest error.  Such Recipient shall deliver a
copy of such certificate to the Administrative Agent.

(c)

Indemnification by the Lenders. Each Lender shall severally indemnify the
 Administrative Agent for any Taxes (but, in the case of any Indemnified Taxes,
only to the extent that the applicable Loan Party has not already indemnified
the Administrative Agent for such  Indemnified Taxes and without limiting the
obligation of such Loan Party to do so) attributable to such Lender that are
paid or payable by the Administrative Agent in connection with this Agreement
and the other Loan Documents and any reasonable expenses arising therefrom or
with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.  The indemnity under
this Section 2.10(c) shall be paid within 10 days after the Administrative Agent
delivers to the applicable Lender a certificate stating the amount of Taxes so
paid or payable by the Administrative Agent.  Such certificate shall be
conclusive of the amount so paid or payable absent manifest error.  Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under any Loan Document or otherwise
payable by the Administrative Agent to the Lender from any other source against
any amount due to the Administrative Agent under this paragraph (c).

(d)

Status of Lenders.

(i)

Any Lender that is entitled to an exemption from, or reduction of, any
applicable withholding Tax with respect to any payments under this Agreement and
the other Loan Documents shall deliver to the Borrowers and the Administrative
Agent, at the time or times reasonably requested by the Borrowers or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrowers or the Administrative Agent as will permit
such payments to be made without, or at a reduced rate of, withholding.  In
addition, any Lender, if requested by the Borrowers or the Administrative Agent,
shall deliver such other documentation prescribed by law or reasonably requested
by the Borrowers or the Administrative Agent as will enable the Borrowers or the
Administrative Agent to determine whether or not such Lender is subject to any
withholding (including backup withholding) or information reporting
requirements.  Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 2.1(d)(ii)(A) through (E) below)
shall not be required if in the Lender's judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.  Upon the reasonable request of the Borrowers or the Administrative
Agent, any Lender shall update any form or certification previously delivered
pursuant to this Section 2.10(d).  If any form or certification previously
delivered pursuant to this Section expires or becomes obsolete or inaccurate in
any respect with respect to a Lender, such Lender shall promptly (and in any
event within 10 days after such expiration, obsolescence or inaccuracy) notify
the Borrowers and the Administrative Agent in writing of such expiration,
obsolescence or inaccuracy and update the form or certification if it is legally
eligible to do so.





21




--------------------------------------------------------------------------------







(ii)

Without limiting the generality of the foregoing, if the Borrower or Loan Party
(or, if the Borrower or Loan Party is disregarded as an entity separate from its
owner for U.S. federal income tax purposes, its sole owner) is a U.S. Person,
any Lender (or if such Lender is disregarded as an entity separate from its
owner for U.S. federal income tax purposes, its sole owner) with respect to such
Borrower shall, if it is legally eligible to do so, deliver to such Borrower and
the Administrative Agent (in such number of copies reasonably requested by such
Borrower and the Administrative Agent) on or prior to the date on which such
Lender becomes a party hereto, duly completed and executed copies of  whichever
of the following is applicable:

(A)

IRS Form W-9 certifying that such Lender is exempt from U.S. Federal backup
withholding tax;

(B)

(1) with respect to payments of interest under this Agreement and the other Loan
Documents, IRS Form W-8BEN establishing an exemption from, or reduction of, U.S.
Federal withholding Tax pursuant to the "interest" article of such tax treaty
and (2) with respect to any other applicable payments under this Agreement and
the other Loan Documents, IRS Form W-8BEN establishing an exemption from, or
reduction of, U.S. Federal withholding Tax pursuant to the "business profits" or
"other income" article of  such tax treaty;

(C)

IRS Form W-8ECI;

(D)

(1) IRS Form W-8BEN and (2) a  certificate substantially in the form of Exhibit
H (a “U.S. Tax Certificate”) to the effect that such Lender is not (a) a "bank"
within the meaning of Section 881(c)(3)(A) of the Code, (b)  a "10 percent
shareholder" of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code, (c) a "controlled foreign corporation" described in Section 881(c)(3)(C)
of the Code and (d) conducting a trade or business in the United States with
which the relevant interest payments are effectively connected;

(E)

(1) an IRS Form W-8IMY on behalf of itself and (2) the relevant forms prescribed
in clauses (A), (B), (C), (D) and (F) of this subsection (d)(ii) that would be
required of each such  beneficial owner or partner of such partnership if such
beneficial owner or partner were a Lender; provided, however, that if the Lender
is a partnership and one or more of its partners are claiming the exemption for
portfolio interest under Section 881(c) of the Code, such Lender may provide a
U.S. Tax Certificate on behalf of such partners; or

(F)

any other form prescribed by law as a basis for claiming exemption from, or a
reduction of, U.S. Federal withholding Tax together with such supplementary
 documentation necessary to enable such Borrower or Loan Party or the
Administrative Agent to determine the amount of Tax (if any) required by law to
be withheld.

(iii)

If a payment made to a Lender under this Agreement and the other Loan Documents
would be subject to U.S. Federal withholding Tax imposed by FATCA if such Lender
were  to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Withholding Agent, at the time or
times prescribed by law and at such time or times reasonably requested by the
Withholding Agent, such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Withholding Agent as may be necessary
for the Withholding Agent to comply with its obligations under FATCA, to
determine that such Lender has or has not complied with such Lender's
obligations under FATCA and, as necessary, to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this Section 2.10(d)(iii),
"FATCA" shall include any amendments made to FATCA after the date of this
Agreement.

SECTION 2.11

Indemnity.

The Borrower agrees to indemnify each Lender and to hold each Lender harmless
from any loss or expense (including post-judgment expenses) which such Lender
may sustain or incur as a consequence of (a) default by the Borrower in making
the borrowing of any Eurocurrency Loans, or in the conversion into or
continuation of Eurocurrency Loans after the Borrower has given a notice
requesting or accepting the same in accordance with the provisions of this
Agreement, (b) default by the Borrower in making any prepayment after the
Borrower has given a notice thereof in accordance with the provisions of this
Agreement, or (c) the making of a prepayment or conversion of Eurocurrency Loans
on a day which is not the last day of an Interest Period with respect thereto.
 Such indemnification may, at the option of any Lender, include an amount equal
to the excess, if any, of (i) the amount of interest which would have accrued on
the amount so prepaid or converted, or not so borrowed, converted or continued,
for the period from the date of such prepayment or of such failure to borrow,
convert or continue to the last day of the relevant Interest Period (or proposed
Interest Period), in each case at the applicable rate of interest for such Loans
provided for herein (excluding, however, the Applicable Margin) over (ii) the
amount of interest (as reasonably determined by such Lender) which would have
accrued to such Lender on such amount by placing such amount on deposit for a
comparable period with leading banks in the interbank Eurocurrency market or
other relevant market.  This covenant shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder,
until the first anniversary of the Final Date.





22




--------------------------------------------------------------------------------







SECTION 2.12

Change of Lending Office.

Each Lender and each Transferee agrees that, upon the occurrence of any event
giving rise to the operation of Section 2.8, 2.9 or 2.10 with respect to such
Lender or Transferee, it will, if requested by the Borrower, use reasonable
efforts (subject to overall policy considerations of such Lender or Transferee)
to designate another lending office for Loans affected by such event with the
object of avoiding the consequences of such event; provided that such
designation is made on terms that, in the sole judgment of such Lender or
Transferee, cause such Lender or Transferee and its lending office(s) to suffer
no economic, legal or regulatory disadvantage, and provided, further, that
nothing in this Section 2.12 shall affect or postpone any of the obligations of
the Borrower or the rights of any Lender or Transferee pursuant to Sections 2.8,
2.9 and 2.10.

SECTION 2.13

Replacement of Lenders under Certain Circumstances.

The Borrower shall be permitted to replace any Lender that (a) requests
reimbursement for amounts owing pursuant to Section 2.9 (other than Section
2.9(c)) or 2.10, (b) is affected in the manner described in Section 2.8 and as a
result thereof any of the actions described in Section 2.8 is required to be
taken, (c) becomes a Defaulting Lender, or (d) does not consent to any
amendment, waiver, supplement or modification to any Loan Document for which the
consent of the Majority Lenders has been obtained but that requires the consent
of additional Lenders pursuant to any Loan Document; provided that (i) such
replacement does not conflict with any Requirement of Law, (ii) no Event of
Default shall have occurred and be continuing at the time of such replacement,
(iii) the Borrower shall repay (or the replacement bank or institution shall
purchase, at par) all Loans and other amounts owing to such replaced Lender
prior to the date of replacement, (iv) the Borrower shall be liable to such
replaced Lender under Section 2.11 if any Eurocurrency Loan owing to such
replaced Lender shall be prepaid (or purchased) other than on the last day of
the Interest Period relating thereto, (v) the replacement bank or institution,
if not already a Lender, and the terms and conditions of such replacement, shall
be satisfactory to the Administrative Agent, (vi) the replaced Lender shall be
obligated to make such replacement in accordance with the provisions of Section
12.6 (provided that the Borrower shall be obligated to pay the registration and
processing fee referred to therein), (vii) the replaced Lender shall (except as
provided in the following clause (ix)) be released from its obligations under
this Agreement, (viii) until such time as such replacement shall be consummated,
the Borrower shall pay all additional amounts (if any) required pursuant to
Section 2.9 or 2.10, as the case may be, and (ix) any such replacement shall not
be deemed to be a waiver of any rights which the Borrower, the Administrative
Agent or any other Lender shall have against the replaced Lender if it defaulted
in its obligation to make a Loan hereunder.

SECTION 2.14

Extension of Maturity Date.  

By written notice to the Administrative Agent not earlier than 90 days nor later
than 25 days before the Maturity Date specified in clause (a) of the definition
of the term "Maturity Date" (the "Original Maturity Date"), the Borrower may,
with the written consent, in its sole discretion, of Kimco, extend the Maturity
Date to the date that is six months after the Original Maturity Date (the "First
Extended Maturity Date") subject to satisfaction of each of the Extension
Conditions. In addition, the Borrower, at its option, (v) may elect to extend
the First Extended Maturity Date by an additional six months (the "Second
Extended Maturity Date") by providing written notice to the Administrative Agent
not earlier than 90 days nor later than 25 days before the First Extended
Maturity Date subject to satisfaction of each of the Extension Conditions; (w)
may elect to extend the Second Extended Maturity Date by an additional six
months (the "Third Extended Maturity Date") by providing written notice to the
Administrative Agent not earlier than 90 days nor later than 25 days before the
Second Extended Maturity Date subject to satisfaction of each of the Extension
Conditions; (x) may elect to extend the Third Extended Maturity Date by an
additional six months (the "Fourth Extended Maturity Date") by providing written
notice to the Administrative Agent not earlier than 90 days nor later than 25
days before the Third Extended Maturity Date subject to satisfaction of each of
the Extension Conditions; (y) may elect to extend the Fourth Extended Maturity
Date by an additional six months (the "Fifth Extended Maturity Date") by
providing written notice to the Administrative Agent not earlier than 90 days
nor later than 25 days before the Fourth Extended Maturity Date subject to
satisfaction of each of the Extension Conditions; and (z) may elect to extend
the Fifth Extended Maturity Date by an additional six months (the "Sixth
Extended Maturity Date") by providing written notice to the Administrative Agent
not earlier than 90 days nor later than 25 days before the Fifth Extended
Maturity Date subject to satisfaction of each of the Extension Conditions.

Each written notice requesting an extension under this Section 2.14 shall
constitute a representation and warranty by the Borrower as of the date such
notice is given and as of the applicable extension date that the Extension
Conditions required to be satisfied as of such date (as set forth in the
definition of "Extension Conditions") have been satisfied, and shall be
accompanied by a certificate of a Responsible Officer of the Borrower to such
effect.  The Administrative Agent shall promptly notify the Lenders of any such
extension.





23




--------------------------------------------------------------------------------







SECTION 2.15

Permitted Third Party Purchase.  

(a)

Notwithstanding any other provision of this Agreement to the contrary, the sale
or other transfer of the equity of the Borrower to a third party purchaser or
other transferee  (a "Permitted Third Party Purchaser") (any such transaction, a
“Permitted Third Party Equity Purchase”) and the sale or other transfer of the
assets of the Borrower and its Subsidiaries to a Permitted Third Party Purchaser
(a “Permitted Third Party Asset Purchase”), in each case, including such a
transaction that results in a change in Control of the Borrower,  shall be
permitted subject to this Section 2.15 (a "Permitted Third Party Purchase").  In
connection with any Permitted Third Party Asset Purchase, if the Borrower elects
as provided below to be released from its obligations hereunder and the
Permitted Third Party Purchaser is organized under the laws of the United States
and assumes all of the Borrower's obligations under this Agreement, the Borrower
shall be released from its obligations hereunder subject to this Section 2.15 (a
"Permitted Release").  A Permitted Third Party Purchase and a Permitted Release
shall be subject to the satisfaction of the following conditions:

(i)

The Borrower shall have delivered written notice to the Lenders of any
anticipated Permitted Third Party Purchase (including the name, address, and
other information relevant to the identification of the Permitted Third Party
Purchaser) at least 20 Business Days prior to the anticipated closing date in
respect thereof (the "Permitted Third Party Purchase Notice") which notice shall
contain, if the Borrower elects to be released from its obligations under this
Agreement in connection with a Permitted Third Party Asset Purchase, a statement
of the Borrower’s election to such effect;

(ii)

The Permitted Third Party Purchaser shall have delivered to the Lenders, at
least five (5) Business Days prior to the consummation of the Permitted Third
Party Purchase, all documentation and other information requested by such
Lenders with respect to any applicable laws, rules or regulations relating to
"know your customer", terrorism or money laundering, including (A) Executive
Order No. 13224, 66 Fed. Reg. 49079 (published September 25, 2001), (B) the
Patriot Act, (C) the laws comprising or implementing the Bank Secrecy Act, and
(D) the laws administered by the United States Treasury Department's Office of
Foreign Asset Control, as any of the foregoing laws may from time to time be
amended, renewed, extended, or replaced, to the extent any such documentation or
information is requested in writing (including by email transmission) not later
than 10 Business Days following delivery of the Permitted Third Party Purchase
Notice;  

(iii)

No Default or Event of Default shall have occurred and be continuing, both
immediately before and immediately after giving effect to any such sale and
transfer;

(iv)

Not later than the effectiveness of the Permitted Third Party Purchase, Kimco
shall have provided to the Administrative Agent, in form and substance
reasonably satisfactory to the Administrative Agent, (A) evidence of its consent
to the Permitted Third Party Purchase, and, if applicable, its consent to the
release of the Borrower from its obligations under this Agreement and to the
Permitted Third Party Purchaser's assumption of the Borrower's obligations under
this Agreement and (B) written confirmation that, notwithstanding the Permitted
Third Party Purchase and, if applicable, the Permitted Release, Kimco ratifies
and confirms its obligations under the Kimco Guarantee and that its guarantee
thereunder continues to remain in full force and effect in respect of the
obligations guaranteed thereunder;

(v)

Kimco shall have provided to the Administrative Agent a detailed description of
any Additional Assignee Defaults that shall become effective upon the
effectiveness of the Permitted Third Party Purchase or at any time thereafter,
which Additional Assignee Defaults shall be reasonably satisfactory to the
Administrative Agent (it being understood that any such Additional Assignee
Defaults that (A) add to the covenants of the Borrower or any subsidiary thereof
or (B) result in the surrender of any right or power conferred on the Borrower
or any subsidiary thereof pursuant to this Agreement shall (subject to the
proviso below) be deemed acceptable to the Administrative Agent); provided that
nothing in this paragraph (v) shall be deemed or construed to limit or impair
the rights of the Lenders relating to amendments, consents, or waivers in
accordance with Section 12.1;

(vi)

Not later than the effectiveness of such Permitted Third Party Purchase, the
Administrative Agent shall have received copies of the material documentation
(which copies may be redacted to exclude confidential information) pursuant to
which such Permitted Third Party Purchase has been effected, and, if applicable,
the Permitted Release (including the documentation pursuant to which the
obligations of the Borrower under this Agreement have been assumed, which
documentation in respect of the Permitted Release shall be reasonably
satisfactory to the Administrative Agent);





24




--------------------------------------------------------------------------------







(vii)

The Permitted Third Party Purchase and all related transactions (including the
assumption of the obligations of the Borrower, if applicable) shall have been
effected in a manner that does not violate any applicable law in any respect
which could reasonably be expected to have a Material Adverse Effect;

(viii)

Not later than the effectiveness of such Permitted Third Party Purchase, the
Administrative Agent shall have received a certificate from a Responsible
Officer of Kimco dated the Effective Date, confirming compliance with the
conditions specified in clauses (a)(iii) and (vii) of this Section 2.15; and

(ix)

Prior to the effectiveness of a Permitted Release, the Administrative Agent
shall have received a certificate from a Responsible Officer of the Third Party
Purchaser dated the Effective Date certifying, among other things, as to the
names and offices of the Persons authorized to sign the Loan Documents to be
delivered pursuant to the terms hereof by the Third Party Purchaser, together
with the signatures of each such Person and a certificate of another Responsible
Officer, certifying as to the name, office, and signature of such first
Responsible Officer.

(b)

From and after the effectiveness of a Permitted Release, the term "Borrower", as
used in this Agreement and any other Loan Document, shall refer only to the
Permitted Third Party Purchaser.

SECTION 2.16

Loan Purchase Option. From and after the effectiveness of a Permitted Third
Party Purchase, Kimco shall have the right (the "Loan Purchase Option"), but not
the obligation, upon at least three (3) Business Days advance written notice
from Kimco (the "Loan Purchase Notice") to the Administrative Agent to acquire
from the Lenders all (but not less than all) of the right, title and interest of
the Lenders in and to the Loans, the Commitments and the Loan Documents.  Upon
the receipt by the Administrative Agent of the Loan Purchase Notice, Kimco
irrevocably shall be committed to acquire, within five (5) Business Days
following such receipt, from the Lenders all (but not less than all) of the
right, title and interest of the Lenders in and to the Loans, the Commitments
and the Loan Documents (collectively, the "Purchased Interests") by paying to
the Administrative Agent, for the ratable benefit of the Lenders, in cash a
purchase price equal to 100% of the principal amount thereof, plus accrued and
unpaid interest to the date of purchase and all other amounts owing to the
Lenders in respect of the Purchased Interests; upon payment in full by Kimco to
the Lenders of such purchase price, the Lenders, as of the date specified in
such Loan Purchase Notice, shall automatically be deemed to have assigned,
conveyed and transferred to Kimco all rights, title and interest in and to its
Loans, all without delivery of any instrument or performance of any act by any
party, and shall be deemed in connection therewith to have executed and
delivered to Kimco an Assignment and Assumption, provided that a Loan Purchase
Notice may state that such notice is conditioned upon the occurrence of one or
more events specified therein, in which case such notice may be revoked by Kimco
(by notice to the Administrative Agent on or prior to the specified date of
prepayment) if such condition is not satisfied.  At the request and sole cost of
Kimco following any such assignment, conveyance or other transfer, the
Administrative Agent and each Lender shall execute and deliver to Kimco all
documents that Kimco shall reasonably request to evidence such assignment.

SECTION 2.17

Defaulting Lenders. Notwithstanding any provision of this Agreement to the
contrary, if any Lender becomes a Defaulting Lender, then for so long as such
Lender is a Defaulting Lender the Commitment and Loans of such Defaulting Lender
shall not be included in determining whether the Majority Lenders or Required
Lenders have taken or may take any action hereunder (including any consent to
any amendment, waiver or other modification pursuant to Section 12.1); provided
that this Section 2.17 shall not apply to the vote of a Defaulting Lender in the
case of an amendment, waiver or other modification requiring the consent of such
Lender or each Lender affected thereby.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF BORROWER


To induce the Administrative Agent and the Lenders to enter into this Agreement,
and to make the Loans, it is hereby represented and warranted, as of the
Effective Date, by the Borrower to the Administrative Agent and each Lender as
follows:

SECTION 3.1

Existence, Compliance With Law, Power, Authorization, Enforceability.

(a)

Borrower (i) is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, (ii) has the corporate power and
authority, and the legal right, to own and operate its property, to lease the
property it operates as lessee and to conduct the business in which it is
currently engaged, (iii) is duly qualified as a foreign corporation and in good
standing under the laws of each jurisdiction where its ownership, lease or
operation of property or the conduct of its business requires such
qualification, except to the extent the failure to be so qualified and in good
standing could not, in the aggregate, reasonably be expected to have a Material
Adverse Effect, and (iv) is in compliance with all Requirements of Law except to
the extent that the failure to comply therewith could not, in the aggregate,
reasonably be expected to have a Material Adverse Effect.





25




--------------------------------------------------------------------------------







(b)

Borrower has the corporate power and authority, and the legal right, to make,
deliver and perform each Loan Document to which it is a party and to borrow
hereunder, and has taken all necessary corporate action to authorize the
execution, delivery and performance of each Loan Document to which it is a party
and the borrowing of the Loans hereunder, on the terms and conditions of this
Agreement.  No consent or authorization of, filing with or other act by or in
respect of, any Governmental Authority or any other Person is required (except
such as have been obtained and are in full force and effect) in connection with
any acts by Borrower or in connection with the borrowing of the Loans hereunder
or the execution, delivery, performance, validity or enforceability of any Loan
Document.  Each Loan Document to which Borrower is a party has been duly
executed and delivered on its behalf.  Each Loan Document to which Borrower is a
party constitutes its legal, valid and binding obligation enforceable against it
in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors' rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law).

SECTION 3.2

No Legal Bar, Approvals, Material Litigation, No Default.

(a)

The execution, delivery and performance of the Loan Documents and the Borrowings
hereunder and the use of the proceeds thereof will not violate any Requirement
of Law or any Contractual Obligation of Borrower and will not result in, or
require, the creation or imposition of any Lien on any of its properties or
revenues pursuant to any such Requirement of Law or Contractual Obligation.

(b)

No litigation, investigation or proceeding of or before any arbitrator or
Governmental Authority is pending or, to the knowledge of Borrower, threatened
by or against it or any of its Subsidiaries or against any of its or their
respective properties or revenues (a) with respect to this Agreement, any of the
other Loan Documents or any of the transactions contemplated hereby, or (b)
which could reasonably be expected to have a Material Adverse Effect.

(c)

Neither Borrower nor any of its Subsidiaries is in default under or with respect
to any of its Contractual Obligations in any respect which could reasonably be
expected to have a Material Adverse Effect.

(d)

Neither the Borrower nor any of its Subsidiaries nor any of their respective
directors or senior officers is on the list of Specially Designated Nationals
and Blocked Persons issued by the Office of Foreign Assets Control of the U.S.
Department of Treasury.

SECTION 3.3

Ownership of Property, Intellectual Property.

(a)

Each of Borrower and its Subsidiaries has good record title in fee simple to, or
a valid leasehold interest in, all of its material real property (including all
of the Scheduled Properties), and good title to all of its other material
property.

(b)

Borrower and each of its Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, technology, know-how and processes
("Intellectual Property") necessary for the conduct of its business as currently
conducted except for those the failure to own or license which could not
reasonably be expected to have a Material Adverse Effect.  No claim has been
asserted and is pending by any Person challenging or questioning the use of any
Intellectual Property or the validity or effectiveness of any Intellectual
Property, nor does Borrower know of any valid basis for any such claim.  The use
of such Intellectual Property by Borrower and its Subsidiaries does not infringe
on the rights of any Person, except for such claims and infringements that, in
the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

SECTION 3.4

No Burdensome Restrictions.

No Requirement of Law or Contractual Obligation applicable to or binding on
Borrower or any of its Subsidiaries could reasonably be expected to have a
Material Adverse Effect.  

SECTION 3.5

Taxes, Federal Regulations.

(a)

Each of Borrower and its Subsidiaries has filed or caused to be filed all tax
returns which, to its knowledge, are required to be filed after the Effective
Date and has paid all taxes shown to be due and payable on said returns or on
any assessments made against it or any of its property and all other taxes, fees
or other charges imposed on it or any of its property by any Governmental
Authority (other than any taxes, fees, or other charges the amount or validity
of which are currently being contested in good faith by appropriate proceedings
and with respect to which reserves in conformity with GAAP have been provided on
the books of Borrower or the books of its Subsidiaries, as the case may be); no
tax Lien has been filed, and, to the knowledge of Borrower, no claim is being
asserted, with respect to any such tax, fee or other charge.





26




--------------------------------------------------------------------------------







(b)

The Borrower represents and warrants that no part of the proceeds of any Loan
will be used for "purchasing" or "carrying" any "margin stock" within the
respective meanings of each of the quoted terms under Regulation U of the Board
as now and from time to time hereafter in effect or for any purpose which
violates the provisions of the Regulations of the Board.  

SECTION 3.6

ERISA.

Borrower does not maintain or contribute to any Plan.

SECTION 3.7

Investment Company Act; Other Regulations.

(a)

The Borrower represents and warrants that it is not an "investment company", or
a company "controlled" by an "investment company", within the meaning of the
Investment Company Act of 1940, as amended.  

(b)

The Borrower represents and warrants that, except as would not reasonably be
expected to have a Material Adverse Effect, it is not subject to regulation
under any Federal or State statute or regulation which limits its ability to
incur Indebtedness.

SECTION 3.8

[Reserved].

SECTION 3.9

Purpose.

The Borrower represents and warrants that the proceeds of the Loans made on the
Effective Date will be used solely to refinance the indebtedness and any other
amounts outstanding under the Existing Credit Agreement and to pay fees and
expenses relating to such refinancing and to the Transactions generally.

SECTION 3.10

Environmental Matters.

Borrower represents and warrants that the following statements are true and
correct as to any Properties in which it has any direct or indirect ownership
interest (the "Applicable Properties"): except to the extent that the facts and
circumstances giving rise to any such failure to be so true and correct, in the
aggregate, could not reasonably be expected to have a Material Adverse Effect:
(a) to its best knowledge, the Applicable Properties do not contain, and have
not previously contained, any Materials of Environmental Concern in amounts or
concentrations which constitute or constituted a violation of, or could
reasonably give rise to liability under, Environmental Laws, (b) to its best
knowledge, the Applicable Properties and all operations at the Applicable
Properties are in compliance, and have in the last two years been in compliance,
with all applicable Environmental Laws, and there is no contamination at, under
or about the Applicable Properties, or violation of any Environmental Law with
respect to the Applicable Properties, (c) neither it nor any of its Subsidiaries
has received any notice of violation, alleged violation, non-compliance,
liability or potential liability regarding environmental matters or compliance
with Environmental Laws with regard to any of the Applicable Properties, nor
does it have knowledge or reason to believe that any such notice will be
received or is being threatened, (d) to its best knowledge, Materials of
Environmental Concern have not been transported or disposed of from the
Applicable Properties in violation of, or in a manner or to a location which
could reasonably give rise to liability under, Environmental Laws, nor have any
Materials of Environmental Concern been generated, treated, stored or disposed
of at, on or under any of the Applicable Properties in violation of, or in a
manner that could give rise to liability under, any applicable Environmental
Laws, (e) no judicial proceeding or governmental or administrative action is
pending, or, to its knowledge, threatened, under any Environmental Law to which
it or any of its Subsidiaries is or, to its knowledge, will be named as a party
with respect to the Applicable Properties, nor are there any consent decrees or
other decrees, consent orders, administrative orders or other orders, or other
administrative of judicial requirements outstanding under any Environmental Law
with respect to the Applicable Properties, and (f) to its best knowledge, there
has been no release or threat of release of Materials of Environmental Concern
at or from the Applicable Properties, or arising from or related to the
operations of Borrower and its Subsidiaries in connection with the Applicable
Properties in violation of or in amounts or in a manner that could give rise to
liability under Environmental Laws.

SECTION 3.11

Insurance, Condition of Properties.

(a)

Borrower and each of its Subsidiaries maintain with insurance companies rated at
least A- by A.M. Best & Co., with premiums at all times currently paid,
insurance upon fixed assets and inventories, including public liability
insurance, fire and all other risks insured against by extended coverage,
fidelity bond coverage, business interruption insurance, and all insurance
required by law, all in form and amounts required by law and customary to the
respective natures of their businesses and properties, except in cases where
failure to maintain such insurance will not have or potentially have a Material
Adverse Effect.





27




--------------------------------------------------------------------------------







(b)

Borrower represents and warrants that the following statements are true and
correct, except to the extent that the facts and circumstances giving rise to
any such failure to be so true and correct, in the aggregate, could not
reasonably be expected to have a Material Adverse Effect, as to any Properties
in which it has any direct or indirect ownership interest (for such purpose, the
"Relevant Properties"): (i) all of the improvements located on the Relevant
Properties and the use of said improvements comply and shall continue to comply
in all respects with all applicable zoning resolutions, building codes,
subdivision and other similar applicable laws, rules and regulations and are
covered by existing valid certificates of occupancy and all other certificates
and permits required by applicable laws, rules, regulations and ordinances or in
connection with the use, occupancy and operation thereof, (ii) no material
portion of any of the Relevant Properties, nor any improvements located on said
Relevant Properties that are material to the operation, use or value thereof,
have been damaged in any respect as a result of any fire, explosion, accident,
flood or other casualty, (iii) no condemnation or eminent domain proceeding has
been commenced or to its knowledge is about to be commenced against any portion
of any of the Relevant Properties, or any improvements located thereon that are
material to the operation, use or value of said Relevant Properties except as
set forth and described in Schedule 3.11, and (iv) no notices of violation of
any federal, state or local law or ordinance or order or requirement have been
issued with respect to any Relevant Properties.

SECTION 3.12

Solvency.

Borrower is Solvent after giving effect to the borrowings hereunder.  No event
described in paragraph (f) of Article X has occurred in respect of Borrower.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF KIMCO

To induce the Administrative Agent and the Lenders to enter into this Agreement,
and to make the Loans, Kimco hereby represents and warrants as of the Effective
Date to the Administrative Agent and each Lender as follows:

SECTION 4.1

Financial Condition.

The consolidated balance sheet of Kimco and its subsidiaries as at December 31,
2011 and the related consolidated statements of income and of cash flows for the
respective fiscal years ended on such dates, reported on by
PricewaterhouseCoopers, LLP, copies of which have heretofore been furnished to
the Lenders, are complete and correct and present fairly the consolidated
financial condition of Kimco and its subsidiaries as at such dates, as
applicable and the consolidated results of their operations and their
consolidated cash flows for the applicable fiscal year then ended.  The
unaudited consolidated balance sheet of Kimco and its subsidiaries as at March
31, 2012 and the related unaudited consolidated statements of income and of cash
flows for the three-month period ended on such date, certified by a Responsible
Officer of Kimco, copies of which have heretofore been furnished to the Lenders,
are complete and correct and present fairly the consolidated financial condition
of Kimco and its subsidiaries as at such date, and the consolidated results of
their operations and their consolidated cash flows for the three-month period
then ended (subject to normal year-end audit adjustments).  All such financial
statements, including the related schedules and notes thereto, have been
prepared in accordance with GAAP applied consistently throughout the periods
involved.  Except as set forth on Schedule 4.1, neither Kimco nor any of the
Consolidated Entities has, at the Effective Date, any material Indebtedness,
Guarantee Obligation, contingent liability or liability for taxes, or any
unusual forward or long-term commitment, including any interest rate or foreign
currency swap or exchange transaction, which is not reflected in the foregoing
statements or in the notes thereto, other than Indebtedness and Guarantee
Obligations incurred in connection with the Transactions.  

SECTION 4.2

No Change.

Since December 31, 2011, there has been no development or event nor any
prospective development or event, which has had or could reasonably be expected
to have a Material Adverse Effect.  

SECTION 4.3

Corporate Existence; Compliance with Law.

Kimco (i) is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, (ii) has the corporate power and
authority, and the legal right, to own and operate its property, to lease the
property it operates as lessee and to conduct the business in which it is
currently engaged, (iii) is duly qualified as a foreign corporation and in good
standing under the laws of each jurisdiction where its ownership, lease or
operation of property or the conduct of its business requires such
qualification, except to the extent the failure to be so qualified and in good
standing could not, in the aggregate, reasonably be expected to have a Material
Adverse Effect, and (iv) is in compliance with all Requirements of Law except to
the extent that the failure to comply therewith could not, in the aggregate,
reasonably be expected to have a Material Adverse Effect.





28




--------------------------------------------------------------------------------







SECTION 4.4

Power; Authorization; Enforceable Obligations.

Kimco has the corporate power and authority, and the legal right, to make,
deliver and perform each Loan Document to which it is a party and has taken all
necessary corporate action to authorize the execution, delivery and performance
of each Loan Document to which it is a party on the terms and conditions of this
Agreement.  No consent or authorization of, filing with or other act by or in
respect of, any Governmental Authority or any other Person is required in
respect of Kimco (except such as have been obtained and are in full force and
effect) in connection with the borrowing of the Loans hereunder or the Kimco
Guarantee or with the execution, delivery, performance, validity or
enforceability of any Loan Document.  Each Loan Document to which Kimco is a
party has been duly executed and delivered by Kimco and constitutes a legal,
valid and binding obligation of Kimco enforceable against Kimco in accordance
with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors' rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).

SECTION 4.5

No Legal Bar; Approvals.

(a)

The execution, delivery and performance by Kimco of the Loan Documents to which
it is a party, the Borrowings hereunder and the use of the proceeds thereof and
the Kimco Guarantee will not violate any Requirement of Law applicable to Kimco
or any Contractual Obligation of Kimco and will not result in, or require, the
creation or imposition of any Lien on any of Kimco's properties or revenues
pursuant to any such Requirement of Law or Contractual Obligation.

SECTION 4.6

Kimco Guarantee.

The Kimco Guarantee is in full force and effect and has not been repudiated or
disaffirmed by Kimco.   

SECTION 4.7

Benefit of Loans.

Kimco is in the business of acquiring, owning, developing and operating shopping
centers and of providing the required services and other facilities for those
integrated operations, and expects to derive benefits, directly or indirectly,
in return for undertaking its obligations under this Agreement and the other
Loan Documents.

SECTION 4.8

Solvency.

Before and after giving effect to the transactions contemplated hereby,
including the Kimco Guarantee, Kimco is Solvent.  No event described in
paragraph (f) of Article X has occurred in respect of Kimco.

SECTION 4.9

[Reserved].

SECTION 4.10

Full Disclosure.  

Each of the following representations and warranties is true and correct (in
respect of the Scheduled Properties, such representations and warranties being
to the best of Kimco's knowledge):

(a) all written information of a factual nature (other than projections and
information of a general economic nature) (the "Information") concerning Kimco,
the Transactions and any other transactions contemplated hereby prepared by or
on behalf of Kimco or any of its representatives made available to any of the
Lenders by Kimco or any of its representatives in connection with the
Transactions or the other transactions contemplated hereby, when taken as a
whole, was true and correct in all material respects when so made available, and
did not contain any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements contained therein not
materially misleading in light of the circumstances under which such statements
are made; and

(b) the projections prepared by or on behalf of Kimco or any of its
representatives made available to any of the Lenders by or on behalf of Kimco or
any of its representatives in connection with the Transactions or the other
transactions contemplated hereby (the "Projections") were prepared in good faith
based upon assumptions believed by Kimco to be reasonable at the time when made
and at the time when such Projections were furnished to such Lender (it being
understood that any such Projections are subject to significant uncertainties
and contingencies, many of which are beyond the control of Kimco, and that no
assurance can be given that such Projections will be realized).  





29




--------------------------------------------------------------------------------







ARTICLE V

CONDITIONS

SECTION 5.1

Conditions to Effectiveness, Effective Date.

The effectiveness of this Agreement and the availability of the Loans hereunder,
is subject to the satisfaction on or before June 28, 2012 of the following
conditions (or the waiver of such conditions in accordance with Section 12.1):

(a)

Loan Documents.  The Administrative Agent shall have received from each party
hereto, either a counterpart of this Agreement signed on behalf of such party,
or written evidence satisfactory to the Administrative Agent (which may include
telecopy transmission of a signed signature page of this Agreement) that such
party has signed a counterpart of this Agreement.

(b)

Organizational Documents, Etc.  The Administrative Agent shall have received
such documents and certificates as the Administrative Agent or its counsel may
reasonably request relating to the organization, existence and good standing of
each Loan Party, and the authorization of such Loan Parties in respect of the
transactions contemplated by this Agreement or the other Loan Documents, all in
form and substance reasonably satisfactory to the Administrative Agent,
certified to be true, correct and complete by a Responsible Officer as of the
Effective Date.

(c)

Notes.  The Administrative Agent shall have received from the Borrower a signed
Note for the account of each Lender that notified the Administrative Agent of
its request for Notes.

(d)

No Adverse Change. Since December 31, 2011, there shall not have occurred or
become known to the Administrative Agent any material adverse condition or
material adverse change in or affecting the business, operations, property or
financial condition of Kimco and its Subsidiaries, taken as a whole.

(e)

Diligence.  The Administrative Agent and the Lenders shall have completed and
shall be reasonably satisfied in all material respects with a due diligence
investigation of the Borrower and Kimco, including required Patriot Act
compliance.

(f)

Representations and Warranties.  On the Effective Date, each of the
representations and warranties made in Article III and Article IV shall be true
and correct in all material respects on and as of such date as if made on and as
of such date except for representations and warranties expressly stated to
relate to a specific earlier date, in which case such representations and
warranties were true and correct in all material respects as of such earlier
date.

(g)

No Default.  No Default or Event of Default shall have occurred and be
continuing on the Effective Date or after giving effect to the extension of
credit requested to be made on the Effective Date.

(h)

Costs and Expenses.  The Administrative Agent and the Lenders shall have
received payment for the account of the applicable payee of all fees and other
amounts due and payable under or in connection with this Agreement or the Fee
Letter, and, to the extent invoiced, reimbursement or payment of all
out-of-pocket expenses required to be reimbursed or paid under the Loan
Documents or under the Fee Letter (including the reasonable fees and
disbursements invoiced through such date of JPMCB's special counsel), on or
prior to the Effective Date.

(i)

Governmental Approvals.  All governmental and third party approvals necessary
or, in the discretion of the Administrative Agent, advisable in connection with
the financing contemplated hereby and the continuing operations of the Borrower
and Kimco and their respective subsidiaries shall have been obtained and be in
full force and effect.

(j)

Financial Statements.  The Lenders shall have received (i) unqualified audited
consolidated financial statements of Kimco for the two most recent fiscal years
ended at least 90 days prior to the Effective Date, and (ii) unaudited interim
consolidated financial statements of Kimco for each quarterly period ended (x)
subsequent to the date of the latest financial statements delivered pursuant to
clause (i) of this paragraph and (y) at least 45 days prior to the Effective
Date, in each case prepared in accordance with GAAP.

(k)

Payoff of Existing Credit Agreement.  The Lenders shall have received evidence
that the indebtedness outstanding under the Existing Credit Agreement
immediately prior to the Effective Date has been, or will substantially
simultaneously with the Effective Date be, paid in full, including receipt of a
payoff letter in form and substance satisfactory to the Lenders.





30




--------------------------------------------------------------------------------







(l)

Leverage Ratio.  The ratio of Total Borrower Indebtedness as of March 31, 2012
to Total Borrower Property Value as of March 31, 2012 is less than or equal to
0.80 to 1.00.

(m)

Legal Opinions.  The Administrative Agent shall have received (i) the executed
legal opinion of Wachtell, Lipton, Rosen & Katz, special counsel to Kimco, in
form and substance reasonably satisfactory to the Administrative Agent and the
Lenders, and (ii) the executed legal opinion of Venable LLP, special Maryland
counsel to Kimco, in form and substance reasonably satisfactory to the
Administrative Agent and the Lenders.  Kimco hereby requests such counsel to
deliver such opinions.

(n)

Closing Certificates.  The Administrative Agent shall have received a
certificate from a Responsible Officer of Kimco dated the Effective Date, (i)
confirming compliance with the conditions specified in this Section 5.1 and (ii)
certifying, among other things, as to the names and offices of the Persons
authorized to sign the Loan Documents to be delivered pursuant to the terms
hereof by each Loan Party, together with the signatures of each such Person and
a certificate of another Responsible Officer, certifying as to the name, office,
and signature of such first Responsible Officer.

The Administrative Agent shall notify Kimco and the Borrower of the Effective
Date, and such notice shall be conclusive and binding.  

ARTICLE VI
AFFIRMATIVE COVENANTS OF KIMCO

So long as the Commitments remain in effect or any Loan remains outstanding and
unpaid, or any other amount is owing to any Lender or the Administrative Agent
hereunder, it is hereby agreed as follows:  

SECTION 6.1

Financial Statements.

(a)

Kimco shall furnish to the Administrative Agent (with sufficient copies for each
Lender): (i) as soon as available, but in any event within 90 days after the end
of each fiscal year of Kimco, a copy of the consolidated balance sheet of Kimco
and its subsidiaries as at the end of such year and the related consolidated
statements of income and retained earnings and of cash flows of Kimco and its
subsidiaries for such year, setting forth in each case in comparative form the
figures as of the end of and for the previous year, reported on without a "going
concern" or like qualification or exception, or qualification arising out of the
scope of the audit, by PricewaterhouseCoopers, LLP or other independent
certified public accountants of nationally recognized standing; and (ii) as soon
as available, but in any event not later than 45 days after the end of each of
the first three (3) quarterly periods of each fiscal year of Kimco, the
unaudited consolidated balance sheet of Kimco and its subsidiaries as at the end
of such quarter and the related unaudited consolidated statements of income and
retained earnings and of cash flows of Kimco and its subsidiaries for such
quarter and the portion of the fiscal year through the end of such quarter,
setting forth in each case in comparative form the figures for the corresponding
date or period, as the case may be, in the previous year, certified by a
Responsible Officer as being fairly stated in all material respects (subject to
normal year-end audit adjustments).

(b)

Kimco shall furnish or cause to be furnished to the Administrative Agent (with
sufficient copies for each Lender), copies of the quarterly and annual balance
sheets and consolidated statements of operations for the Borrower and its
Subsidiaries.  Delivery of (i) such quarterly balance sheets and consolidated
statements of operations shall be made not later than 45 days after the end of
each of the first three (3) quarterly periods of each fiscal year of the
Borrower, and (ii) such annual balance sheets and consolidated statements of
operations shall be made not later than 90 days after the end of the fiscal year
of the Borrower.

(c)

All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (except as approved by such accountants or officer, as the case may be,
and disclosed therein).

The Administrative Agent shall make available to the Lenders (which the
Administrative Agent may effect by electronic posting) the materials furnished
to it pursuant to this Section.




SECTION 6.2

Certificates; Other Information.

Kimco shall furnish to the Administrative Agent (with sufficient copies for each
Lender (in the case of clauses (b)-(c) below) or each relevant Lender (in the
case of clause (e) below)):

(a)

[reserved];





31




--------------------------------------------------------------------------------







(b)

concurrently with the delivery of the financial statements referred to in
Sections 6.1(a) and 6.1(b), a compliance certificate of a Responsible Officer of
Kimco substantially in the form of Exhibit D;

(c)

within ten (10) days after the same are sent, copies of all financial statements
and reports which Kimco sends to its stockholders, and within ten (10) days
after the same are filed, copies of all financial statements, reports or other
documents which Kimco may make to, or file with, the Securities and Exchange
Commission or any successor or analogous Governmental Authority;

(d)

[reserved]; and

(e)

promptly, upon request of the Administrative Agent, a list of all Entities, and
such additional financial information, information with respect to any Property
and other information as any Lender may from time to time reasonably request
(through the Administrative Agent).

The Administrative Agent shall make available to the Lenders (which the
Administrative Agent may effect by electronic posting) the materials furnished
to it pursuant to this Section.

SECTION 6.3

Payment of Obligations.

Kimco shall pay, discharge or otherwise satisfy at or before maturity or before
they become delinquent, as the case may be, all its obligations of whatever
nature, except (a) where the amount or validity thereof is currently being
contested in good faith by appropriate proceedings and reserves in conformity
with GAAP with respect thereto have been provided on the books of Kimco, (b)
Non-Recourse Indebtedness or (c) other obligations which aggregate not more than
$50,000,000, in the case of clauses (b) and (c), to the extent that Kimco has
determined in good faith that it is in its best interests not to pay or contest
such Non-Recourse Indebtedness or such other obligations, as the case may be.

SECTION 6.4

Maintenance of Existence, etc.

Kimco shall:

(a)

Preserve, renew and keep in full force and effect its corporate existence and
take all reasonable action to maintain all rights, privileges and franchises
necessary or desirable in the normal conduct of its business except as otherwise
permitted pursuant to Section 7.2 of the Existing Revolving Credit Agreement.

(b)

Comply with all Contractual Obligations and Requirements of Law except to the
extent that failure to comply therewith could not, in the aggregate, be
reasonably expected to have a Material Adverse Effect.

SECTION 6.5

Maintenance of Property; Insurance.

Kimco shall keep all property useful and necessary in its business in good
working order and condition; maintain insurance with financially sound and
reputable insurance companies rated at least A- by A.M. Best & Co. on all of its
property in at least such amounts and against at least such risks (but including
in any event public liability, product liability and business interruption) as
are usually insured against in the same general area by companies engaged in the
same or a similar business; and furnish to each Lender, upon written request,
full information as to the insurance carried.

SECTION 6.6

Inspection of Property; Books and Records; Discussions.

Kimco shall keep proper books of records and account in which full, true and
correct entries in conformity with GAAP and all Requirements of Law shall be
made of all dealings and transactions in relation to its business and
activities; and permit representatives of any Lender to visit and inspect any of
its properties and examine and make abstracts from any of its books and records
at any reasonable time and as often as may reasonably be desired and to discuss
the business, operations, properties and financial and other condition of Kimco
and its Subsidiaries with officers and employees of Kimco and its Subsidiaries
and with its independent certified public accountants.

SECTION 6.7

Notices.

Kimco shall promptly give notice to the Administrative Agent and each Lender of:

(a)

the occurrence of any Default or Event of Default related to Kimco of which it
has knowledge;





32




--------------------------------------------------------------------------------







(b)

any (i) default or event of default under any Contractual Obligation of Kimco or
any of its Subsidiaries or (ii) litigation, investigation or proceeding which
may exist at any time between Kimco or any of its Subsidiaries and any
Governmental Authority, which in either case, if not cured or if adversely
determined, as the case may be, could reasonably be expected to have a Material
Adverse Effect;

(c)

any litigation or administrative or other proceeding affecting Kimco or any of
its Subsidiaries in which the amount involved is $50,000,000 or more on an
individual basis (or $100,000,000 or more in the aggregate together with all
other such litigations or administrative or other proceedings affecting Kimco or
any of its Subsidiaries) and not covered by insurance or in which material
injunctive or similar relief is sought, or the occurrence in respect of any
material Subsidiary of any case, proceeding, event, or circumstance of the
nature set forth in paragraph (f) of Article X;

(d)

the following events, as soon as possible and in any event within 30 days after
Kimco knows or has reason to know thereof: (i) the occurrence or expected
occurrence of any Reportable Event with respect to any Plan, a failure to make
any required contribution to a Plan, the creation of any Lien in favor of the
PBGC or a Plan or any withdrawal from, or the termination, Reorganization or
Insolvency of, any Multiemployer Plan or (ii) the institution of proceedings or
the taking of any other action by the PBGC or Kimco or any Commonly Controlled
Entity or any Multiemployer Plan with respect to the withdrawal from, or the
terminating, Reorganization or Insolvency of, any Plan; and

(e)

any development or event which has had or could reasonably be expected to have a
Material Adverse Effect.

Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer of Kimco setting forth details of the occurrence referred
to therein and stating what action Kimco proposes to take with respect thereto.

The Administrative Agent shall promptly forward to the Lenders (which the
Administrative Agent may effect by electronic posting) any written notice
hereunder furnished to it pursuant to this Section.

SECTION 6.8

Environmental Laws.

Kimco shall:

(a)

Comply with, and use its best efforts to ensure compliance by all tenants and
subtenants, if any, with, all applicable Environmental Laws and obtain and
comply with and maintain, and use its best efforts to ensure that all tenants
and subtenants obtain and comply with and maintain, any and all licenses,
approvals, notifications, registrations or permits required by applicable
Environmental Laws, except to the extent that failure to do so could not be
reasonably expected to have a Material Adverse Effect.

(b)

Conduct and complete all investigations, studies, sampling and testing, and all
remedial, removal and other actions required under Environmental Laws and
promptly comply in all material respects with all lawful orders and directives
of all Governmental Authorities regarding Environmental Laws, except to the
extent that (i) the same are being contested in good faith by appropriate
proceedings and the pendency of such proceedings could not be reasonably
expected to have a Material Adverse Effect or (ii) Kimco has determined in good
faith that contesting the same is not in the best interests of Kimco and its
Subsidiaries and the failure to contest the same could not be reasonably
expected to have a Material Adverse Effect.

(c)

Defend, indemnify and hold harmless the Administrative Agent and each Lender,
and their respective employees, agents, officers and directors, from and against
any claims, demands, penalties, fines, liabilities, settlements, damages, costs
and expenses (whether arising pre-judgment or post-judgment) of whatever kind or
nature known or unknown, contingent or otherwise, arising out of, or in any way
relating to the violation of, noncompliance with or liability under any
Environmental Laws applicable to the operations of Kimco, its Subsidiaries or
the Properties, or any orders, requirements or demands of Governmental
Authorities related thereto, including attorneys' and consultants' fees,
investigation and laboratory fees, response costs, court costs and litigation
expenses, except to the extent that any of the foregoing arise out of the gross
negligence or willful misconduct of the party seeking indemnification therefor.
 Notwithstanding anything to the contrary in this Agreement, this indemnity
shall continue in full force and effect regardless of the termination of this
Agreement.





33




--------------------------------------------------------------------------------







ARTICLE VII

AFFIRMATIVE COVENANTS OF BORROWER

So long as the Commitments remain in effect or any Loan remains outstanding and
unpaid, or any other amount is owing to any Lender or the Administrative Agent
hereunder, it is hereby agreed as follows:

SECTION 7.1

Certificates; Other Information.

Borrower shall furnish or cause to be furnished to the Administrative Agent
(with sufficient copies for each Lender):

(a)

promptly, upon request of the Administrative Agent, such additional financial
information, information with respect to any Property and other information as
any Lender may from time to time reasonably request (through the Administrative
Agent); and

(b)

together with (i) the occurrence of each Scheduled Property Prepayment Event, a
notice of such occurrence, identifying the relevant Scheduled Property or Person
and the nature of such Scheduled Property Prepayment Event, and (ii) each
payment of Net Cash Proceeds, or the determination in respect of any Scheduled
Property Prepayment Event that there are no Net Cash Proceeds or no current Net
Cash Proceeds, a certificate of a Responsible Officer of the Borrower setting
forth the details of the relevant Scheduled Property Prepayment Event in
reasonable detail and showing the calculation of the amount of Net Cash Proceeds
to be paid in respect thereof or an explanation for the absence of Net Cash
Proceeds or current Net Cash Proceeds.

The Administrative Agent shall make available to the Lenders (which the
Administrative Agent may effect by electronic posting) the materials furnished
to it pursuant to this Section.

SECTION 7.2

Payment of Obligations.

Borrower shall pay, discharge or otherwise satisfy at or before maturity or
before they become delinquent, as the case may be, all its obligations of
whatever nature, except (a) where the amount or validity thereof is currently
being contested in good faith by appropriate proceedings and reserves in
conformity with GAAP with respect thereto have been provided on the books of
Borrower or (b) (i) Non-Recourse Indebtedness and (ii) other obligations which
aggregate not more than $25,000,000, in each case to the extent that Borrower
has determined in good faith that it is in its best interests not to pay or
contest such Non-Recourse Indebtedness or such other obligations, as the case
may be.

SECTION 7.3

Maintenance of Existence, etc.

(a)

Borrower shall preserve, renew and keep in full force and effect its corporate
existence and take all reasonable action to maintain all rights, privileges and
franchises necessary or desirable in the normal conduct of its business except
as otherwise permitted pursuant to Section 9.9.

(b)

Borrower shall comply with all Contractual Obligations and Requirements of Law
except to the extent that failure to comply therewith could not, in the
aggregate, be reasonably expected to have a Material Adverse Effect.

SECTION 7.4

Maintenance of Property; Insurance.

Borrower shall keep all property useful and necessary in its business in good
working order and condition; maintain insurance with financially sound and
reputable insurance companies rated at least A- by A.M. Best & Co. on all of its
property in at least such amounts and against at least such risks (but including
in any event public liability, product liability and business interruption) as
are usually insured against in the same general area by companies engaged in the
same or a similar business; and furnish to the Administrative Agent, upon
written request, full information as to the insurance carried.

SECTION 7.5

Inspection of Property; Books and Records; Discussions.

Borrower shall keep proper books of records and account in which full, true and
correct entries in conformity with GAAP and all Requirements of Law shall be
made of all dealings and transactions in relation to its business and
activities; and permit representatives of any Lender (upon reasonable notice and
during normal business hours) to visit and inspect any of its properties and
examine and make abstracts from any of its books and records at any reasonable
time and as often as may reasonably be desired and to discuss the business,
operations, properties and financial and other condition of Borrower and its
Subsidiaries with officers and employees of Borrower and its Subsidiaries and
with its independent certified public accountants.





34




--------------------------------------------------------------------------------







SECTION 7.6

Notices.

Borrower shall promptly furnish or cause to be furnished to the Administrative
Agent and each Lender notice of:

(a)

the occurrence of any Default or Event of Default of which Borrower has
knowledge;

(b)

any (i) default or event of default under any Contractual Obligation of Borrower
or any of its Subsidiaries or (ii) litigation, investigation or proceeding which
may exist at any time between Borrower or any of its Subsidiaries and any
Governmental Authority, which in either case, if not cured or if adversely
determined, as the case may be, could reasonably be expected to have a Material
Adverse Effect;

(c)

any litigation or administrative or other proceeding affecting Borrower or any
of its Subsidiaries, in which the amount involved is $25,000,000 or more and not
covered by insurance or in which material injunctive or similar relief is
sought, or the occurrence in respect of Borrower or any of its Subsidiaries of
any case, proceeding, event, or circumstance of the nature set forth in
paragraph (f) of Article X; and

(d)

any development or event which has had or could reasonably be expected to have a
Material Adverse Effect.

Each notice pursuant to this Section 7.6 shall be accompanied by a statement of
a Responsible Officer of Borrower giving such notice, setting forth details of
the occurrence referred to therein and stating what action Borrower proposes to
take with respect thereto.

The Administrative Agent shall promptly forward to the Lenders (which the
Administrative Agent may effect by electronic posting) any written notice
hereunder furnished to it pursuant to this Section.

SECTION 7.7

Environmental Laws.

Borrower shall:

(a)

Comply with, and use its best efforts to ensure compliance by all tenants and
subtenants, if any, with, all applicable Environmental Laws and obtain and
comply with and maintain, and use its best efforts to ensure that all tenants
and subtenants obtain and comply with and maintain, any and all licenses,
approvals, notifications, registrations or permits required by applicable
Environmental Laws, except to the extent that failure to do so could not be
reasonably expected to have a Material Adverse Effect.

(b)

Conduct and complete all investigations, studies, sampling and testing, and all
remedial, removal and other actions required under Environmental Laws and
promptly comply in all material respects with all lawful orders and directives
of all Governmental Authorities regarding Environmental Laws, except to the
extent that (i) the same are being contested in good faith by appropriate
proceedings and the pendency of such proceedings could not be reasonably
expected to have a Material Adverse Effect or (ii) Borrower has determined in
good faith that contesting the same is not in the best interests of Borrower and
its Subsidiaries and the failure to contest the same could not be reasonably
expected to have a Material Adverse Effect.

(c)

Defend, indemnify and hold harmless the Administrative Agent and each Lender,
and their respective employees, agents, officers and directors, from and against
any claims, demands, penalties, fines, liabilities, settlements, damages, costs
and expenses (whether arising pre-judgment or post-judgment) of whatever kind or
nature, known or unknown, contingent or otherwise, arising out of, or in any way
relating to the violation of, noncompliance with or liability under any
Environmental Laws applicable to the operations of Borrower, its Subsidiaries or
the Properties, or the real estate properties owned directly or indirectly by
Borrower, or any orders, requirements or demands of Governmental Authorities
related thereto, including attorneys' and consultants' fees, investigation and
laboratory fees, response costs, court costs and litigation expenses, except to
the extent that any of the foregoing arise out of the gross negligence or
willful misconduct of the party seeking indemnification therefor.
 Notwithstanding anything to the contrary in this Agreement, this indemnity
shall continue in full force and effect regardless of the termination of this
Agreement.

SECTION 7.8

Compliance with Laws.

Borrower will, and will cause each of its subsidiaries to, comply with all
applicable laws, ordinances, rules, regulations, and requirements of
Governmental Authorities (including ERISA, Environmental Laws, and all zoning
and building codes with respect to real estate assets) except where the failure
to do so, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.





35




--------------------------------------------------------------------------------







ARTICLE VIII

NEGATIVE COVENANTS OF KIMCO

So long as the Commitments remain in effect or any Loan remains outstanding and
unpaid, or any other amount is owing to any Lender or the Administrative Agent
hereunder, Kimco hereby agrees that:

SECTION 8.1

Financial Covenants.

Kimco shall not directly or indirectly:

(a)

Total Indebtedness Ratio.  Permit, at the last day of any Test Period, the ratio
of (i) Total Indebtedness as of such day to (ii) Gross Asset Value as of such
day to exceed 0.60 to 1.00 (or 0.65 to 1.00 for a period not to exceed 270
consecutive days in the event that during the applicable period Kimco or one of
the Consolidated Entities has incurred Indebtedness in connection with Major
Acquisitions); provided that for the purpose of determining the foregoing ratio,
there shall be excluded from the amount of Total Indebtedness the amount of
Total Indebtedness that matures by its terms within 24 months after such date of
determination, such exclusion to be limited, however, to the excess of (i) the
dollar equivalent of the aggregate amount of Unrestricted cash then held by
Kimco and the Consolidated Entities over (ii) $35,000,000.  

(b)

Total Priority Indebtedness Ratio.  Permit, at the last day of any Test Period,
the ratio of (i) Total Priority Indebtedness as of such day to (ii) Gross Asset
Value as of such day to exceed 0.35 to 1.00; provided that for the purpose of
determining the foregoing ratio, there shall be excluded from the amount of
Total Priority Indebtedness the amount of Total Priority Indebtedness that
matures by its terms within 24 months after such date of determination, such
exclusion to be limited, however, to the excess of (i) the dollar equivalent of
the aggregate amount of Unrestricted cash then held by Kimco and the
Consolidated Entities over (ii) $35,000,000.

(c)

[reserved].

(d)

[reserved].

(e)

Unsecured Interest Expense Ratio.  Permit, for any Test Period, the ratio of (i)
Unencumbered Assets NOI for such period to (ii) Total Unsecured Interest Expense
for such period to be less than 1.75 to 1.00.

(f)

Fixed Charge Coverage Ratio.  Permit, for any Test Period, the ratio of Total
Adjusted EBITDA for such period to Total Debt Service for such period to be less
than 1.50 to 1.00.  Solely for the purpose of calculating the ratio in this
clause (f), Total Adjusted EBITDA (i) shall include cash flow distributions
(other than distributions in respect of capital transactions) from
Unconsolidated Entities ("Unconsolidated Entity Operating Cash Flow"), provided
that Unconsolidated Entity Operating Cash Flow distributed during the most
recent twelve-month period in respect of any Unconsolidated Entity shall be
included, without duplication, only to the extent of 50% of the amount of such
distributions made in such twelve-month period, and (ii) shall be increased by
the amounts excluded pursuant to clauses (iv), (v) and (vi) of the definition of
the term "Total Adjusted EBITDA".

Solely for the purposes of this Section 8.1:  direct or indirect reference to
EBITDA, NOI, Indebtedness and debt service (and items thereof, when applicable)
with respect to the Entities, when included, shall be included only to the
extent of the Ownership Percentage therein, except as otherwise specifically
provided.

Notwithstanding the foregoing, if the financial covenants made by Kimco under
the Existing Revolving Credit Agreement are amended at a time when JPMCB is
serving as the administrative agent thereunder, then the financial covenants set
forth in this Section 8.1 shall automatically and without the consent of any
Lender party hereto be amended to make corresponding changes to the changes
effected by such amendment to the financial covenants set forth in the Existing
Revolving Credit Agreement.  

ARTICLE IX
NEGATIVE COVENANTS OF BORROWER

So long as the Commitments remain in effect or any Loan remains outstanding and
unpaid, or any other amount is owing to any Lender or the Administrative Agent
hereunder, it is hereby agreed that:





36




--------------------------------------------------------------------------------







SECTION 9.1

Limitation on Transactions with Affiliates.

Neither Borrower nor any of its Subsidiaries shall, directly or indirectly,
enter into any transaction, including any purchase, sale, lease or exchange of
property or the rendering of any service but excluding the Transactions and the
Permitted Third Party Purchase and the transactions relating thereto, with any
Affiliate unless (a) no Default or Event of Default would occur as a result
thereof and (b) such transaction is (i) in the ordinary course of the business
of Borrower or the Subsidiary that is a party thereto and (ii) upon fair and
reasonable terms no less favorable to Borrower or the Subsidiary that is a party
thereto or is affected thereby than would be obtained in a comparable arm's
length transaction with a Person that is not an Affiliate.

SECTION 9.2

Limitation on Changes in Fiscal Year.

Borrower shall not cause or permit its fiscal year to end on a day other than
December 31, unless otherwise required by any applicable law, rule or
regulation, or unless the fiscal year of a Permitted Third Party Purchaser ends
on a day other than December 31, in which case the Borrower’s fiscal year may
end on such day.

SECTION 9.3

Limitation on Lines of Business; Issuance of Commercial Paper; Creation of
Subsidiaries; Negative Pledges; Swap Agreements.

Neither Borrower nor any of its Subsidiaries shall, directly or indirectly:

(a)

Engage in activities other than real estate business and real estate related
business activities, including activities which relate to an extended stay
facility and (prior to the consummation of a Permitted Third Party Purchase)
activities permitted under the Code for real estate investment trusts or one of
its taxable real estate investment trust Subsidiaries;

(b)

Issue any commercial paper; or

(c)

Enter into any Swap Agreement, except Swap Agreements entered into in the
ordinary course of business (not for purposes of speculation) to hedge or
mitigate risks, including those related to interest rates or currency exchange
rates, to which Borrower or such Subsidiary is exposed in the conduct of its
business or the management of its liabilities.

Nothing contained in this paragraph shall be construed to permit any transaction
that is prohibited under Section 9.4 or Section 9.5.

SECTION 9.4

Limitation on Indebtedness.

Neither Borrower, nor any entity through which Borrower holds (directly or
indirectly) any interest in any Property, shall have any Indebtedness for
borrowed money other than (a) obligations under the Loan Documents, (b)
Indebtedness in existence on the Effective Date, as set forth in Schedule 9.4,
(c) Indebtedness incurred after the Effective Date that refinances, refunds or
replaces Indebtedness described in the preceding clauses (a) or (b) (including
Indebtedness for any related premiums, fees or other expenses incurred in
connection with such refinancing, refunding or replacement Indebtedness),
provided that all prepayments required under Section 2.2 in connection therewith
shall have been made, (d) Indebtedness under commercial mortgage backed
securities programs, (e) Indebtedness under mezzanine secured mortgage debt
programs or mezzanine Indebtedness secured by a pledge of equity interests held
directly or indirectly by the Borrower which equity interests represents a
direct or indirect ownership interest in any Property (collectively, "Permitted
Mezzanine Indebtedness"), (f) up to $75,000,000 in aggregate principal amount of
additional financing in the form of a revolving line of credit, in form and
substance reasonably satisfactory to the Administrative Agent and the Required
Lenders, to be used primarily for temporary acquisition financing, provided that
if such financing is secured, the Liens granted in respect thereof shall comply
with Section 9.5 hereof, (g) loans or advances made by (i) any of Kimco, the
Borrower, any of its Subsidiaries or any entity through which the Borrower holds
(directly or indirectly) any interest in any Property to (ii) the Borrower or
any such entity, and (h) Indebtedness incurred in connection with a Permitted
Third Party Purchase, whether incurred prior to, at the time of, or after
consummation of such Permitted Third Party Purchase, including Indebtedness
assumed in connection with a Permitted Third Party Purchase (and Indebtedness
that refinances, refunds or replaces Indebtedness described in this clause (h),
including Indebtedness for any related premiums, fees or other expenses incurred
in connection with such refinancing, refunding or replacement Indebtedness).

SECTION 9.5

Limitation on Liens.

(a)

Equity Interests. Borrower shall not grant or create (or permit any Subsidiary
of Borrower to grant or create), or suffer the existence of any Liens on any
equity interest held directly or indirectly by Borrower which equity interest
represents a direct or indirect ownership interest in any Property, except (a)
in connection with Permitted Mezzanine Indebtedness so long as all prepayments
required under Section 2.2 in connection with any issuance or refinancing of
Permitted Mezzanine Indebtedness shall have been made, or (b) in connection with
a Permitted Third Party Purchase.





37




--------------------------------------------------------------------------------







(b)

Property.  Borrower shall not grant or create (or permit any Subsidiary of
Borrower to grant or create), or suffer the existence of, any Liens on any
Property, except for Permitted Liens and mortgage Liens securing Indebtedness
permitted under Section 9.4; provided that all prepayments required under
Section 2.2 in connection with any transaction referred to in this clause (b)
shall have been made.

SECTION 9.6

Plans.

Borrower shall not maintain or contribute to any Plan at any time.

SECTION 9.7

Margin Stock, Use of Facility.

The Borrower will not, directly or indirectly, use the proceeds of any Loan in a
manner that will violate or be inconsistent with Regulation T, U, or X of the
Board.

SECTION 9.8

Ownership of Property.

Other than in respect of or in connection with a Permitted Third Party Purchase,
Borrower shall not permit at any time the facts as represented in Section 3.3(a)
to change in any material respect without the consent of the Administrative
Agent, which shall not be unreasonably withheld, delayed or conditioned in the
event of any proposed change which does not adversely affect the interests of
the Lenders (it being understood and agreed that this Section 9.8 shall not
prohibit the Borrower or its Subsidiaries from selling or otherwise disposing of
any Property so long as all prepayments required under Section 2.2 in connection
therewith shall have been made).

SECTION 9.9

Limitation on Certain Fundamental Changes.

Other than in respect of or in connection with a Permitted Third Party Purchase,
neither Borrower nor any of its Subsidiaries shall, directly or indirectly:
enter into any merger, consolidation or amalgamation unless such transaction
does not involve all or a substantial portion of the property, business or
assets owned or leased by Borrower and its Subsidiaries determined on a
consolidated basis with respect to Borrower and its Subsidiaries taken as a
whole.

SECTION 9.10

Limitation on Restricted Payments.

If there has occurred and is continuing or if there would thereby occur any
Default or Event of Default, neither Borrower nor any of its Subsidiaries shall,
directly or indirectly, declare or pay any dividend on, or make any payment on
account of, or set apart assets for a sinking or other analogous fund for, the
purchase, redemption, defeasance, retirement or other acquisition of, any shares
of any class of Capital Stock of Borrower or such Subsidiary or any warrants or
options to purchase any such Capital Stock, whether now or hereafter
outstanding, or make any other distribution in respect thereof, or enter into
any transaction that has a substantially similar effect to any of the foregoing,
either directly or indirectly, whether in cash or property or in obligations of
Borrower or any such Subsidiary; provided that at no time may there be any
dividend or distribution by Borrower of any asset constituting non-cash proceeds
of a Scheduled Property Prepayment Event.

ARTICLE X

EVENTS OF DEFAULT

If any of the following events shall occur and be continuing:

(a)

The Borrower shall fail to pay any principal of any Loan when due in accordance
with the terms thereof or hereof; or the Borrower shall fail to pay any interest
on any Loan or any other amount payable hereunder within five (5) Business Days
after any such interest or other amount becomes due in accordance with the terms
thereof or hereof; or

(b)

Any representation or warranty made or deemed made by any Loan Party herein or
in any other Loan Document or which is contained in any certificate, document or
financial or other statement furnished by it at any time under or in connection
with this Agreement or any other Loan Document shall prove to have been
incorrect in any material respect on or as of the date made or deemed made or
furnished; or

(c)

There shall be any default in the observance or performance of any agreement
contained in Section 7.6(a), Section 8.1 or Article IX; or





38




--------------------------------------------------------------------------------







(d)

Any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Article), and such default shall
continue unremedied for a period of 30 days after notice from the Administrative
Agent or the Required Lenders; or

(e)

Any Loan Party shall (i) default in making any payment of any principal of any
Indebtedness (including any Guarantee Obligation, but excluding (x) any
obligations of Borrower hereunder (which shall be governed by clause (a) above)
and (y) any Non-Recourse Indebtedness) on the scheduled or original due date
with respect thereto; or (ii) default in making any payment of any interest on
any such Indebtedness beyond the period of grace, if any, provided in the
instrument or agreement under which such Indebtedness was created; or (iii)
default in the observance or performance of any other agreement or condition
relating to any such Indebtedness or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event shall occur or
condition exist, the effect of which default or other event or condition is to
cause, or to permit the holder or beneficiary of such Indebtedness (or a trustee
or agent on behalf of such holder or beneficiary) to cause, with the giving of
notice if required, such Indebtedness to become due prior to its stated maturity
or (in the case of any such Indebtedness constituting a Guarantee Obligation) to
become payable; provided that a default, event or condition described in clause
(i), (ii) or (iii) of this paragraph (e) shall not at any time constitute an
Event of Default under this Agreement unless, at such time, one or more
defaults, events or conditions of the type described in clauses (i), (ii) and
(iii) of this paragraph (e) shall have occurred and be continuing with respect
to Indebtedness the outstanding principal amount of which exceeds in the
aggregate $50,000,000 (calculated, in the case of Indebtedness of an
Unconsolidated Entity, by multiplying the amount of such Indebtedness by the
percentage of Kimco’s direct or indirect equity interest in such Unconsolidated
Entity); or

(f)

(i) Any Loan Party shall commence any case, proceeding or other action (A) under
any existing or future law of any jurisdiction, domestic or foreign, relating to
bankruptcy, insolvency, reorganization or relief of debtors, seeking to have an
order for relief entered with respect to it, or seeking to adjudicate it a
bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets, or such Loan Party shall make a general
assignment for the benefit of its creditors; or (ii) there shall be commenced
against any Loan Party any case, proceeding or other action of a nature referred
to in clause (i) above which (A) results in the entry of an order for relief or
any such adjudication or appointment or (B) remains undismissed, undischarged or
unbonded for a period of 60 days; or (iii) there shall be commenced against any
Loan Party any case, proceeding or other action seeking issuance of a warrant of
attachment, execution, distraint or similar process against all or any
substantial part of its assets which results in the entry of an order for any
such relief which shall not have been vacated, discharged, or stayed or bonded
pending appeal within 60 days from the entry thereof; or (iv) any Loan Party
shall take any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any of the acts set forth in clause (i), (ii), or (iii)
above; or (v) any Loan Party shall generally not, or shall be unable to, or
shall admit in writing its inability to, pay its debts as they become due; or

(g)

One or more judgments or decrees shall be entered against any Loan Party
involving in the aggregate a liability (not paid or fully covered by insurance)
of $50,000,000 or more (excluding Non-Recourse Indebtedness), and all such
judgments or decrees shall not have been vacated, discharged, stayed or bonded
pending appeal within 60 days from the entry thereof; or

(h)

Kimco shall cease, for any reason, to maintain its status as an equity-oriented
real estate investment trust under Sections 856 through 860 of the Code unless
(i) the Board of Directors of Kimco shall have determined in good faith that it
is in the best interests of Kimco to no longer maintain such status and (ii)
Kimco's no longer maintaining such status does not materially adversely affect
the interests of the Lenders; or

(i)

At any time any Loan Party shall be required to take any actions in respect of
environmental remediation and/or environmental compliance, the aggregate
expenses, fines, penalties or other charges with respect to which are recourse
to such Loan Party and, in the judgment of the Required Lenders, could
reasonably be expected to exceed $50,000,000 over the amount of available
insurance; provided that any such remediation or compliance shall not be taken
into consideration for the purposes of determining whether an Event of Default
has occurred pursuant to this paragraph (i) if (i) such remediation or
compliance is being contested by Borrower or the applicable Subsidiary in good
faith by appropriate proceedings or (ii) such remediation or compliance is
satisfactorily completed within 90 days from the date on which Borrower or the
applicable Subsidiary receives notice that such remediation or compliance is
required, unless such remediation or compliance cannot reasonably be completed
within such 90 day period in which case such time period shall be extended for a
period of time reasonably necessary to perform such compliance or remediation
using diligent efforts (not to exceed 180 days if the continuance of such
remediation or compliance beyond such 180 day period, in the judgment of the
Required Lenders, could reasonably be expected to have a Material Adverse
Effect); or





39




--------------------------------------------------------------------------------







(j)

Kimco shall default in making any payment under the Kimco Guarantee, or shall
repudiate or disaffirm the Kimco Guarantee, or the Kimco Guarantee shall for any
reason not be in full force and effect; or

(k)

[reserved];

(l)

[reserved];

(m)

Kimco shall provide written notice to the Administrative Agent that both (i) an
Additional Assignee Default shall have occurred and be continuing and (ii) such
Additional Assignee Default was not cured or waived within any applicable cure
period relating thereto; or

(n)

Other than as a result of or in connection with a Permitted Third Party
Purchase, (i) Kimco shall fail to legally or beneficially own, directly or
indirectly, 15.0% or more of the Capital Stock of Borrower having the right to
vote for the election of members of the board of directors of Borrower, or (ii)
the vote, consent or approval of Kimco or one of Kimco's Subsidiaries shall no
longer be required for the making, consent or approval of any "Major Decision"
(as such term is defined in the Amended and Restated Limited Partnership
Agreement of InTown Hospitality Investors LP) or any term having a similar
meaning;

then, and in any such event, (A) if such event is an Event of Default specified
in paragraph (f) above, automatically the Commitments shall immediately
terminate and the Loans hereunder (with accrued interest thereon) and all other
amounts owing under this Agreement and the Notes shall immediately become due
and payable, and (B) if such event is any other Event of Default, either or both
of the following actions may be taken: (i) the Administrative Agent may, or upon
the request of the Majority Lenders the Administrative Agent shall, by notice to
Kimco and the Borrower, declare the Commitments to be terminated forthwith,
whereupon the Commitments shall immediately terminate; and (ii) the
Administrative Agent may, or upon the request of the Majority Lenders the
Administrative Agent shall, by notice to Kimco and the Borrower, declare the
Loans hereunder (with accrued interest thereon) and all other amounts owing
under this Agreement  and the Notes to be due and payable forthwith, whereupon
the same shall immediately become due and payable.

Except as expressly provided above in this Article, presentment, demand, protest
and all other notices of any kind are hereby expressly waived.

ARTICLE XI

THE AGENT

SECTION 11.1

The Agent.  

For purposes of this Section 11.1 and Section 12.6, the term "Related Parties"
shall mean, with respect to any specified Person, (i) any Person that directly,
or indirectly through one or more intermediaries, Controls, is Controlled by, or
is under common Control with such specified Person, and (ii) the respective
directors, officers, employees, agents and advisors of such specified Person and
of any other Person referred to in the preceding clause (i).

(a)

Each of the Lenders hereby irrevocably appoints the Administrative Agent as its
agent and authorizes the Administrative Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent by the
terms of this Agreement and the other Loan Documents, together with such actions
and powers as are reasonably incidental thereto.

(b)

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and each Person that directly, or indirectly through one or more intermediaries,
Controls or is Controlled by or is under common Control with such bank (an
"Administrative Agent Affiliate") may accept deposits from, lend money to and
generally engage in any kind of business with any Loan Party or any Subsidiary
or other Affiliate thereof as if it were not the Administrative Agent hereunder.

(c)

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein.  Without limiting the generality of the foregoing,
(i) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default or Event of Default has occurred
and is continuing, (ii) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated hereby that the
Administrative Agent is required to exercise in writing as directed by the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided herein), and (iii) except as
expressly set forth herein, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to Kimco or any of its Subsidiaries that is communicated to or obtained
by the





40




--------------------------------------------------------------------------------




bank serving as Administrative Agent or any of its Administrative Agent
Affiliates in any capacity.  The Administrative Agent shall not be liable for
any action taken or not taken by it with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided herein) or in the absence of its
own gross negligence or willful misconduct.  The Administrative Agent shall be
deemed not to have knowledge of any Default or Event of Default other than
nonpayment of principal or interest unless and until written notice thereof is
given to the Administrative Agent by Kimco or a Lender, and the Administrative
Agent shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or under any other Loan Document or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or in
any other Loan Document, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document, or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
Article V or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent.  

(d)

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

(e)

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

(f)

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders and Kimco.  If a Bankruptcy Event shall occur with respect
to the Administrative Agent, then effective on the date that is thirty (30)
Business Days after the date of such Bankruptcy Event, the Administrative Agent
automatically and without any further action by any Person, shall be removed as
Administrative Agent, and at the end of such thirty (30) Business Day period the
Administrative Agent shall be deemed discharged from its duties and obligations
as Administrative Agent hereunder and under any other Loan Document.  By the
Required Lenders' giving at least thirty (30) Business Days prior written notice
to the Administrative Agent and Kimco, the Administrative Agent may be removed,
by action of the Required Lenders (excluding the bank serving as Administrative
Agent (the "Agent Bank")), (i) at any time for gross negligence or willful
misconduct, as determined by the Required Lenders (excluding for such
determination the Agent Bank), or (ii) in the event that the Agent Bank, in its
capacity as a Lender, shall have assigned all of its outstanding Commitments or
Loans to another bank, financial institution or other entity pursuant to Section
12.6, and at the end of such thirty (30) Business Day period the Agent Bank
shall be deemed discharged from its duties and obligations as Administrative
Agent hereunder and under any other Loan Documents (but shall be entitled to any
accrued fees due and owing to Agent Bank, in its capacity as Administrative
Agent, under the Loan Documents).  In addition, at any time following the
exercise by Kimco of the Loan Purchase Option and the payment by Kimco of the
full purchase price to the Administrative Agent (for the ratable benefit of the
Lenders) in respect of the Purchased Interests in accordance with Section 2.16,
Kimco shall have the right to remove the Administrative Agent immediately upon
written notice to the Administrative Agent (whereupon the Administrative Agent
shall be deemed discharged from its duties and obligations as Administrative
Agent hereunder and under any other Loan Document).  Upon any such resignation
or removal, the Required Lenders shall have the right, in consultation with
Kimco, to appoint a successor.  In the case of resignation by the Administrative
Agent, if no successor shall have been so appointed by the Required Lenders and
shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent which shall be a bank with an office in New York, New York,
or a Person that directly, or indirectly through one or more intermediaries,
Controls or is Controlled by or is under common Control with any such bank.
 Upon the acceptance of its appointment as Administrative Agent hereunder by a
successor to a retired Administrative Agent, such successor shall succeed to and
become vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations hereunder and under any other Loan Documents.
 The fees payable by the Borrower to a successor Administrative Agent shall be
the same as those payable to its predecessor unless otherwise agreed between the
Borrower and such successor.  After the Administrative Agent's resignation or
removal hereunder, the provisions of this Article, including Section 11.2, shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent.





41




--------------------------------------------------------------------------------







(g)

Each Lender acknowledges and agrees that the extensions of credit made hereunder
are commercial loans and not investments in a business enterprise or securities.
 Each Lender further represents that it is engaged in making, acquiring or
holding commercial loans in the ordinary course of business and has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement as a
Lender, and to make, acquire or hold Loans hereunder.  Each Lender shall,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information (which may contain material
non-public information within the meaning of the United States securities laws
concerning Kimco and its Affiliates)  as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document, any related
agreement or any document furnished hereunder or thereunder and in deciding
whether or to the extent to which it will continue as a Lender or assign or
otherwise transfer its rights, interests and obligations hereunder.

SECTION 11.2

Indemnification.

The Lenders agree to indemnify the Administrative Agent in its capacity as such
(to the extent not reimbursed by the Borrower and without limiting any
obligation of the Borrower to do so in accordance with the Loan Documents),
ratably according to their respective Applicable Percentages of the outstanding
principal amount of the Loans (or, if no Loans are then outstanding, the
Commitments) on the date on which indemnification is sought under this Section
11.2, from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind whatsoever which may at any time (including at any time following the
payment of the Loans and regardless of whether pre-judgment or post-judgment) be
imposed on, incurred by or asserted against the Administrative Agent in any way
relating to or arising out of this Agreement, any of the other Loan Documents or
any documents contemplated by or referred to herein or therein or the
transactions contemplated hereby or thereby or any action taken or omitted by
the Administrative Agent under or in connection with any of the foregoing;
provided that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements to the extent resulting solely from the
Administrative Agent's gross negligence or willful misconduct.  The agreements
in this Section 11.2 shall survive the termination of this Agreement and the
payment of the Loans and all other amounts payable hereunder.

ARTICLE XII

MISCELLANEOUS

SECTION 12.1

Amendments and Waivers.

Neither this Agreement nor any other Loan Document, nor any terms hereof or
thereof, may be amended, supplemented or modified except in accordance with the
provisions of this Section 12.1.  The Majority Lenders may, or, with the written
consent of the Majority Lenders, the Administrative Agent may, from time to
time, (a) enter into with the relevant Loan Parties written amendments,
supplements or modifications hereto and to the other Loan Documents for the
purpose of adding any provisions to this Agreement or the other Loan Documents
or changing in any manner the rights of the Lenders or of the Loan Parties
hereunder or thereunder or (b) waive, on such terms and conditions as the
Majority Lenders or the Administrative Agent, as the case may be, may specify in
such instrument, any of the requirements of this Agreement or the other Loan
Documents or any Default or Event of Default and its consequences; provided that
no such waiver and no such amendment, supplement or modification shall (i)
reduce the amount or (other than as provided in Section 2.14) extend the
scheduled date of maturity of any Loan or Note, or reduce the stated rate of any
interest or fee payable hereunder or extend the scheduled date of any payment
thereof or increase or reduce (except for reductions in accordance with Section
2.1(f)) the amount or extend the expiration date of any Lender's Commitment, in
each case without the consent of each Lender directly affected thereby, or (ii)
amend, modify or waive any provision of this Section 12.1 or change Section
2.7(a) in a manner that would alter the pro rata sharing of payments required
thereby, reduce the percentage specified in the definitions of Required Lenders
or Majority Lenders, consent to the assignment or transfer by the Borrower of
any of its rights and obligations under this Agreement and the other Loan
Documents, amend the proviso to the definition of the term "Unencumbered
Properties", release the Kimco Guarantee, amend, modify or waive the Kimco
Guarantee in any material respect, or amend, modify, or waive any provision of
any Loan Document which, by its terms, requires the consent, approval or
satisfaction of all Lenders, in each case without the written consent of all the
Lenders, or (iii) amend, modify or waive any provision of Section 2.17, Article
X or otherwise affect the rights or duties of the Administrative Agent without
the written consent of the then Administrative Agent.  Any such waiver and any
such amendment, supplement or modification shall apply equally to each of the
Lenders and shall be binding upon the Borrower, the other Loan Parties, the
Lenders, the Administrative Agent and all future holders of the Notes.  In the
case of any waiver, the Borrower, the other Loan Parties, the Lenders, and the
Administrative Agent shall be restored to their former position and rights
hereunder and under any outstanding Notes and any other Loan Documents, and any
Default or Event of Default waived shall be deemed to be cured and not
continuing to the extent therein specified; but no such waiver shall extend to
any subsequent or other Default or Event of Default, or impair any right
consequent thereon.





42




--------------------------------------------------------------------------------




Notwithstanding the foregoing, following the occurrence of a Permitted Third
Party Purchase, (a) the written consent of Kimco shall be required with respect
to any amendment, consent or (except as described in clause (b) below) waiver
(i) as to the amount of debt outstanding hereunder, the amount of interest, fees
or other amounts payable hereunder or the scheduled date of any payment
hereunder, (ii) relating to the amendment provisions of this Agreement or the
assignment by the Borrower of its rights or obligations under this Agreement,
(iii) that releases any guarantees or any collateral in respect of any
obligations of any Loan Party under this Agreement, (iv) relating to the order
of application of payments set forth in this Agreement, (v) relating to any
provision of this Agreement that affects the ranking of the Loans hereunder, the
clause (n) of Article X or any related terms, any provisions relating to
mandatory or optional prepayments, any negative covenants of the Borrower or any
Events of Default, or any matters addressed thereby, or any other material
provision of this Agreement if the result of such amendment would adversely
affect the interests of Kimco or (vi) relating to the Kimco Guarantee), and (b)
no waiver of any then-existing Default or Event of Default shall be effective
unless either (i) Kimco shall have consented in writing to such waiver or (ii)
the requisite Lenders shall have approved such waiver in writing, the
Administrative Agent shall have provided written notice to Kimco of such waiver
and approval, and 15 days shall have elapsed from the date of delivery of such
notice to Kimco without Kimco exercising its Loan Purchase Option and paying the
full purchase price to the Administrative Agent (for the ratable benefit of the
Lenders) in respect of the Purchased Interests in accordance with Section 2.16;
provided, further, that, notwithstanding the foregoing provisions of this
paragraph, the consent of Kimco shall not be required, nor shall the
Administrative Agent be required to give any notice to Kimco, with respect to
any amendment, consent or waiver to the extent pertaining to any liabilities,
obligations or performances of duties of or owing by (x) the Administrative
Agent to one or more of the Lenders, (y) one or more Lenders to the
Administrative Agent and one or more other Lenders or (z) one or more of the
Lenders to one or more other Lenders, or any claims in respect of any such
liabilities, obligations or performances of duties. For the avoidance of doubt,
the Additional Assignee Defaults shall be permitted to be amended or waived
solely with the consent of Kimco and the Permitted Third Party Purchaser;
provided that Kimco shall provide written notice of any such amendment or waiver
to the Lenders promptly (and in no event later than five (5) Business Days)
after the effective date thereof.

Solely for purposes of the first two paragraphs of this Section 12.1, the term
"Loan Documents" shall not include the Fee Letter.

SECTION 12.2

Notices.

All notices, requests and demands to or upon the respective parties hereto to be
effective shall be in writing (including by telecopy), and, unless otherwise
expressly provided herein, shall be deemed to have been duly given or made when
delivered by hand, or three Business Days after being deposited in the mail,
postage prepaid, or, in the case of telecopy notice, when received, addressed as
follows in the case of the Loan Parties and the Administrative Agent, and as
notified to the Administrative Agent pursuant to an Administrative Questionnaire
in the case of the other parties hereto, or to such other address as may be
hereafter notified by the respective parties hereto and any future holders of
the Notes:




 

Kimco:

 

Kimco Realty Corporation

3333 New Hyde Park Road, Suite 100

New Hyde Park, New York 11042

Attention: Glenn G. Cohen

Telecopy: (516) 869-2572

 

 

 

 

 

Borrower:

 

InTown Hospitality Corp.

5847 San Felipe, Suite 4850

Houston, Texas 77057

Attention: David Weinstein

Telecopy: (713) 782-9600

 

 

 

 

 

The Administrative Agent:

 

JPMorgan Chase Bank, N.A.

Loan and Agency Services Group

10 South Dearborn, 7th Floor, IL1-1650

Chicago, Illinois 60603

Attention: Mary Hackett

Telecopy: (312) 385-7101

 

 

 

 

 

with a copy (except for

borrowing requests and

interest elections) to:

 

JPMorgan Chase Bank, N.A.

270 Park Avenue, 45th Floor, NY1-K836

New York, New York 10017

Attention: Rita Lai

Telecopy: (646) 534-6301








43




--------------------------------------------------------------------------------







provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders pursuant to Section 2.1, 2.2, or 2.3 shall not be effective until
received.

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender.  The Administrative Agent or the Borrower may, in their
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

SECTION 12.3

No Waiver; Cumulative Remedies.

No failure to exercise and no delay in exercising, on the part of the
Administrative Agent or any Lender, any right, remedy, power or privilege
hereunder or under the other Loan Documents shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege.  The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

SECTION 12.4

Survival of Representations and Warranties.

All representations and warranties made hereunder, in the other Loan Documents
and in any document, certificate or statement delivered pursuant hereto or
thereto or in connection herewith or therewith shall survive the execution and
delivery of this Agreement and the other Loan Documents and the making of the
Loans hereunder, except as may be expressly stated therein.

SECTION 12.5

Payment of Expenses and Taxes.

The Borrower agrees (a) to pay or reimburse the Administrative Agent for all its
reasonable out-of-pocket costs and expenses incurred in connection with the
development, preparation and execution of, and any amendment, supplement or
modification to, this Agreement and the other Loan Documents, and any other
documents prepared in connection herewith or therewith, and the consummation and
administration of the transactions contemplated hereby and thereby, including
the reasonable fees and disbursements of counsel to the Administrative Agent;
(b) to pay or reimburse each Lender and the Administrative Agent for all its
costs and expenses (including post-judgment costs and expenses) incurred in
connection with the enforcement or preservation of any rights under this
Agreement, the other Loan Documents, and any such other documents, including the
reasonable fees and disbursements of counsel to the Administrative Agent, and
the several Lenders; (c) to pay, and indemnify and hold harmless each Lender and
the Administrative Agent (and their respective affiliates, officers, directors,
employees, advisors and agents) from and against, any and all recording and
filing fees and any and all liabilities with respect to, or resulting from any
delay in paying, stamp, excise and other taxes, if any, which may be payable or
determined to be payable in connection with the execution and delivery of, or
consummation or administration of any of the transactions contemplated by, or
any amendment, supplement or modification of, or any waiver or consent under or
in respect of, this Agreement, the other Loan Documents, and any such other
documents; and (d) to pay, and indemnify and hold harmless each Lender and the
Administrative Agent (and their respective affiliates, officers, directors,
employees, advisors and agents) from and against any and all other liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever (and regardless of
whether pre-judgment or post-judgment) with respect to the execution, delivery,
enforcement, performance and administration of this Agreement, the other Loan
Documents, and any such other documents, including any of the foregoing relating
to the violation of, noncompliance with or liability under, any Environmental
Law applicable to the operations of any Loan Party, any of its Subsidiaries or
any of the Properties (all the foregoing in this clause (d), collectively, the
"indemnified liabilities"), provided that (x) such Loan Party shall have no
obligation hereunder to any indemnitee with respect to indemnified liabilities
arising from the gross negligence or willful misconduct of such indemnitee or
its Affiliates to the extent determined in a non-appealable judgment by a court
of competent jurisdiction, and (y) this clause (d) shall not apply with respect
to Taxes other than any Taxes that represent losses or damages arising from any
non-Tax claim.  The agreements in this Section 12.5 shall survive the
termination of this Agreement, and the payment of the Loans and all other
amounts payable hereunder.





44




--------------------------------------------------------------------------------







SECTION 12.6

Successors and Assigns.

For purposes of this Section 12.6, the term "Related Parties" shall have the
meaning given thereto in Section 11.1 hereof.

(a)

The provisions of this Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns permitted
hereby, except that (i) none of the Loan Parties may assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by any Loan
Party without such consent shall be null and void) and (ii) no Lender may assign
or otherwise transfer its rights or obligations hereunder except in accordance
with this Section.  Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants (to the extent
provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement or any other Loan Document.

(b)

(1)

Subject to the conditions set forth in paragraph (b)(ii) below, any Lender may
assign to one or more assignees all or a portion of its rights and obligations
under this Agreement and under the other Loan Documents (including all or a
portion of its Commitment or the Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld or delayed) of:

(A)

the Borrower and, following a Permitted Third Party Purchase, Kimco, provided
that (I) no consent of the Borrower or Kimco, as applicable, shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund (as
defined below), or, if an Event of Default has occurred and is continuing, any
other assignee and (II) the Borrower or Kimco, as applicable, shall be deemed to
have consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within five (5) Business Days after having
received notice thereof; and

(B)

the Administrative Agent, provided that no consent of the Administrative Agent
shall be required for an assignment of any Commitment or Loan to an assignee
that is a Lender or an Affiliate of a Lender immediately prior to giving effect
to such assignment.

(ii)

Assignments shall be subject to the following additional conditions:

(A)

except in the case of an assignment to a Lender or an Affiliate of a Lender or
an assignment of the entire remaining amount of the assigning Lender's
Commitment or Loans, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption (as defined below) with respect to such assignment is delivered
to the Administrative Agent) shall not be less than $5,000,000 unless the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;

(B)

each partial assignment shall be made as an assignment of a proportionate part
of all the assigning Lender's rights and obligations under this Agreement and
the other Loan Documents;

(C)

the parties to each assignment shall execute and deliver to the Administrative
Agent an Assignment and Assumption substantially in the form of Exhibit A or in
any other form approved by the Administrative Agent (an "Assignment and
Assumption"), together with a processing and recordation fee of $4,000 (which,
except as provided in Section 2.13, shall not be payable by the Borrower);

(D)

the assignee, if it shall not be a Lender, shall deliver to the Administrative
Agent an Administrative Questionnaire in the form approved by the Administrative
Agent (an "Administrative Questionnaire"); and

(E)

assignments shall not be permitted to any Defaulting Lender or any Ineligible
Assignee.

For the purposes of this Section 12.6, the terms "Approved Fund" and "Ineligible
Assignee" have the following meanings:

"Approved Fund" means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.





45




--------------------------------------------------------------------------------




"Ineligible Assignee" means a (a) natural person or (b) holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of, a natural person or relative(s) thereof; provided that such holding company,
investment vehicle or trust shall not constitute an Ineligible Assignee if it
(x) has not been established for the primary purpose of acquiring any Loans or
Commitments, (y) is managed by a professional advisor, who is not such natural
person or a relative thereof, having significant experience in the business of
making or purchasing commercial loans, and (z) has assets greater than
$25,000,000 and a significant part of its activities consist of making or
purchasing commercial loans and similar extensions of credit in the ordinary
course of its business.

(iii)

Subject to acceptance and recording thereof pursuant to paragraph (b)(iv) of
this Section, from and after the effective date specified in each Assignment and
Assumption the assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obliga­tions under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender's
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.9,
2.10, 2.11 and 12.5).  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 12.6
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

(iv)

The Administrative Agent, acting for this purpose as a non-fiduciary agent of
the Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, or the principal amount (and
stated interest) of the Loans owing to, each Lender pursuant to the terms hereof
from time to time (the "Register").  The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent,
and the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

(v)

Upon its receipt of a duly completed Assignment and Assumption executed by an
assigning Lender and an assignee, the assignee's completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in this paragraph (b) and any written
consent to such assignment required by this paragraph (b), the Administrative
Agent shall accept such Assignment and Assumption and record the information
contained therein in the Register; provided that if either the assigning Lender
or the assignee shall have failed to make any payment required to be made by it
pursuant to Section 2.7(b), 3.4, 3.5 or 11.2, the Administrative Agent shall
have no obligation to accept such Assignment and Assumption and record the
information therein in the Register unless and until such payment shall have
been made in full, together with all accrued interest thereon.  No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

(c)

Any Lender may, without the consent of the Borrower or the Administrative Agent,
sell participations to one or more banks or other entities (other than any
Defaulting Lender or any Ineligible Assignee) (a "Participant") in all or a
portion of such Lender's rights and obligations in respect of its Commitment or
Loans, under this Agreement and under the other Loan Documents (including all or
a portion of its Commitment or the Loans owing to it); provided that (A) such
Lender's obligations under this Agreement shall remain unchanged, (B) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, and (C) the Borrower, the other Loan Parties,
the Administrative Agent, and the other Lenders shall continue to deal solely
and directly with such Lender in connection with such Lender's rights and
obligations under this Agreement and the other Loan Documents.  Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and the
other Loan Documents and to approve any amendment, modification or waiver of any
provision of this Agreement or any other Loan Document; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the proviso to Section 12.1 that affects such Participant.  The
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.9, 2.10 (subject to the requirements and limitations therein,
including the requirements under Section 2.10(d) (it being understood that the
documentation required under Section 2.10(d) shall be delivered to the
participating Lender)) and 2.11 to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to paragraph (b) of this
Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 2.7 and 2.13 as if it were an assignee under paragraph
(b) of this Section and (B) shall not be entitled to receive any greater payment
under Sections 2.9 or 2.10 with respect to any participation than its
participating Lender would have been entitled to receive.  To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 12.12(b) as though it were a Lender, provided such Participant agrees to
be subject to Section 12.12(a) as though it were a Lender.  Each Lender that
sells a participation shall, acting solely for this purpose as an agent of the
Borrower, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant's interest in the Loans or other obligations under the Loan
Documents (the "Participant Register"); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information





46




--------------------------------------------------------------------------------




relating to a Participant's interest in any Commitments, Loans or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such Commitment, Loan or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
 For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

(d)

Any Lender may at any time pledge or assign a security interest in, all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank, and this Section shall not apply to any such pledge or assignment of a
security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

SECTION 12.7

Disclosure.

Subject to Section 12.20, the Borrower authorizes each Lender to disclose to any
Participant or assignee (each, a "Transferee") and any prospective Transferee
any and all financial information in such Lender's possession concerning the
Borrower and its Affiliates which has been delivered to such Lender by or on
behalf of the Borrower pursuant to this Agreement or which has been delivered to
such Lender by or on behalf of the Borrower in connection with such Lender's
credit evaluation of the Borrower and its Affiliates prior to becoming a party
to this Agreement.

SECTION 12.8

[Reserved].

SECTION 12.9

[Reserved].

SECTION 12.10

Kimco Guarantee.

(a)

Guarantee by Kimco.  In order to induce the Administrative Agent and the Lenders
to execute and deliver this Agreement and to make or maintain the Loans
hereunder, and in consideration thereof, Kimco hereby unconditionally and
irrevocably guarantees, as primary obligor and not merely as surety, to the
Administrative Agent, for the ratable benefit of the Lender Parties, the prompt
and complete payment by the Borrower when due (whether at stated maturity, by
acceleration or otherwise) of the Obligations, and Kimco further agrees to pay
any and all reasonable expenses (including all reasonable fees, charges and
disbursements of counsel) which may be paid or incurred by the Administrative
Agent or any Lender in enforcing any of their rights under the guarantee
contained in this Section 12.10.  The guarantee contained in this Section 12.10,
subject to Section 12.10(d), shall remain in full force and effect until the
Obligations are paid in full in cash and the Commitments are terminated.  Kimco
agrees that whenever, at any time, or from time to time, it shall make any
payment to the Administrative Agent or any Lender on account of its liability
under this Section 12.10, it will notify the Administrative Agent or such Lender
in writing that such payment is made under the guarantee contained in this
Section 12.10 for such purpose.  No payment or payments made by the Borrower or
any other Person or received or collected by the Administrative Agent or any
Lender from the Borrower or any other Person by virtue of any action or
proceeding or any setoff or appropriation or application, at any time or from
time to time, in reduction of or in payment of the Obligations shall be deemed
to modify, reduce, release or otherwise affect the liability of Kimco under this
Section 12.10, which, notwithstanding any such payment or payments, shall remain
liable for the unpaid and outstanding Obligations until, subject to Section
12.10(d), the Obligations are paid in full in cash and the Commitments are
terminated.

(b)

Amendments, etc. With Respect to the Applicable Obligations.  Kimco shall remain
obligated under this Section 12.10 notwithstanding that (i) without any
reservation of rights against Kimco, and (ii) without notice to or further
assent by Kimco, (x) any demand for payment of any of the Obligations may be
made by the Administrative Agent or any Lender, (y) any of the Obligations may
be continued, increased in amount, or otherwise modified, and the applicable
Obligations, or the liability of any other party upon or for any part thereof,
or any collateral security or guarantee therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
the Administrative Agent or any Lender, and (z) this Agreement and any other
documents executed and delivered in connection herewith may be amended,
modified, supplemented or terminated, in whole or in part, as the Lenders (or
the Majority Lenders or Required Lenders, as the case may be) may deem advisable
from time to time, and any collateral security, guarantee or right of offset at
any time held by the Administrative Agent or any Lender for the payment of the
applicable Obligations may be sold, exchanged, waived, surrendered or released.
 None of the Administrative Agent or any Lender shall have any obligation to
protect, secure, perfect or insure any Lien at any time held by it as security
for the Obligations or for the guarantee contained in this Section 12.10 or any
property subject thereto.





47




--------------------------------------------------------------------------------







(c)

Guarantee Absolute and Unconditional.  Kimco waives any and all notice of the
creation, renewal, extension or accrual of any of the Obligations and notice of
or proof of reliance by the Administrative Agent or any Lender upon the
guarantee contained in this Section 12.10 or acceptance of the guarantee
contained in this Section 12.10; the Obligations, and any of them, shall
conclusively be deemed to have been created, contracted or incurred, or renewed,
extended, amended or waived, in reliance upon the guarantee contained in this
Section 12.10, and all dealings between Kimco, on the one hand, and the
Administrative Agent and the Lenders, on the other, shall likewise be
conclusively presumed to have been had or consummated in reliance upon the
guarantee contained in this Section 12.10.  The Administrative Agent and any
Lender will, to the extent permitted by applicable law, request payment of any
applicable Obligation from the Borrower before making any claim against Kimco
under this Section 12.10, but will have no further obligation to proceed against
the Borrower or to defer for any period a claim against Kimco hereunder.  Except
as expressly provided in the preceding sentence, Kimco waives diligence,
presentment, protest, demand for payment and notice of default or nonpayment to
or upon Kimco or the Borrower with respect to the Obligations.  The guarantee
contained in this Section 12.10 shall be construed as a continuing, absolute and
unconditional guarantee of payment without regard to (a) the validity or
enforceability of this Agreement or any other Loan Document, any of the
Obligations or any collateral security therefor or guarantee or right of offset
with respect thereto at any time or from time to time held by the Administrative
Agent or any Lender, (b) the legality under applicable laws of repayment by the
Borrower of any Obligations or the adoption of any applicable laws purporting to
render any Obligations null and void, (c) any change in the structure or tax
characterization of the Borrower, or any transaction (including any merger or
consolidation) to which it may be a party (in each case whether or not permitted
under the Loan Documents), (d) any defense, setoff or counterclaim (other than a
defense of payment) which may at any time be available to or be asserted by
Kimco or the Borrower against the Administrative Agent or any Lender, or (e) any
other circumstance whatsoever (with or without notice to or knowledge of Kimco
or the Borrower) which constitutes, or might be construed to constitute, an
equitable or legal discharge of the Borrower for any Obligations, or of Kimco
under the guarantee contained in this Section 12.10, in bankruptcy or in any
other instance.  When the Administrative Agent or any Lender is pursuing its
rights and remedies under this Section 12.10 against Kimco, the Administrative
Agent or such Lender may, but shall be under no obligation to, pursue such
rights and remedies as it may have against the Borrower or any other Person or
against any collateral security or guarantee for the Obligations or any right of
offset with respect thereto, and any failure by the Administrative Agent or any
Lender to pursue such other rights or remedies or to collect any payments from
the Borrower or any such other Person or to realize upon any such collateral
security or guarantee or to exercise any such right of offset, or any release of
the Borrower or any such other Person or of any such collateral security,
guarantee or right of offset, shall not relieve Kimco of any liability under
this Section 12.10, and shall not impair or affect the rights and remedies,
whether express, implied or available as a matter of law, of the Administrative
Agent and the Lenders against Kimco.

(d)

Reinstatement.  The guarantee contained in this Section 12.10 shall continue to
be effective, or be reinstated, as the case may be, if at any time payment, or
any part thereof, of any of the Obligations is rescinded or must otherwise be
restored or returned by the Administrative Agent or any Lender upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Borrower or upon or as a result of the appointment of a receiver, intervenor or
conservator of, or trustee or similar officer for, the Borrower or any
substantial part of its Property, or otherwise, all as though such payments had
not been made.

(e)

Payments.  Kimco hereby agrees that any payments in respect of the Obligations
pursuant to this Section 12.10 will be paid without setoff or counterclaim, in
Dollars at the office of the Administrative Agent specified for payment under
this Agreement.

(f)

Independent Obligations.  The obligations of Kimco under the guarantee contained
in this Section 12.10 are independent of the obligations of the Borrower, and a
separate action or actions may be brought and prosecuted against Kimco whether
or not the Borrower is joined in any such action or actions.  Any payment by the
Borrower or other circumstance which operates to toll any statute of limitations
as to the Borrower shall operate to toll the statute of limitations as to Kimco.

(g)

Defenses of Kimco.  To the fullest extent permitted by applicable law, Kimco
waives any defense based on or arising out of any defense of any Loan Party or
the unenforceability of the Obligations or any part thereof from any cause, or
the cessation from any cause of the liability of any Loan Party, other than the
final and indefeasible payment in full in cash of the Obligations.  To the
fullest extent permitted by law, the Administrative Agent  and the other Lender
Parties may, at their election, foreclose on any security held by one or more of
them by one or more judicial or nonjudicial sales, accept an assignment of any
such security in lieu of foreclosure, compromise, extend or otherwise adjust any
part of the Obligations, make any other accommodation with any Loan Party or any
other guarantor or exercise any other right or remedy available to them against
any Loan Party or any other guarantor, without affecting or impairing in any way
the liability of Kimco hereunder except to the extent the Obligations have been
fully paid in cash.  Pursuant to applicable law, Kimco waives any defense
arising out of any such election even though such election operates, pursuant to
applicable law, to impair or to extinguish any right of reimbursement or
subrogation or other right or remedy of Kimco against any Loan Party or any
other guarantor, as the case may be, or any security, or would otherwise
exonerate Kimco.





48




--------------------------------------------------------------------------------







(h)

Agreement to Pay; Subordination.  In furtherance of the foregoing and not in
limitation of any other right that the Administrative Agent or any other Lender
Party has at law or in equity against Kimco by virtue hereof, upon the failure
of any Loan Party to pay any Obligation when and as the same shall become due,
whether at maturity, by acceleration, after notice of prepayment or otherwise,
Kimco hereby promises to and will forthwith pay, or cause to be paid, to the
Administrative Agent or such other Lender Party as designated thereby in cash
the amount of such unpaid Obligations.  Upon payment by Kimco of any sums to the
Administrative Agent or any Lender Party as provided above, all rights of Kimco
against any Loan Party arising as a result thereof by way of right of
subrogation, contribution, reimbursement, indemnity or otherwise shall in all
respects be subordinate and junior in right of payment to the prior indefeasible
payment in full in cash of all the Obligations.  If any amount shall erroneously
be paid to Kimco on account of (i) such subrogation, contribution,
reimbursement, indemnity or similar right or (ii) any such indebtedness of any
Loan Party, such amount shall be held in trust for the benefit of the Lender
Parties and shall forthwith be paid to the Administrative Agent to be credited
against the payment of the Obligations, whether matured or unmatured, in
accordance with the terms of the Loan Documents.

(i)

Additional Assignee Defaults.  Any right or remedy that Kimco may have with
respect to the Permitted Third Party Purchaser or its assets upon the occurrence
of one or more Additional Assignee Defaults shall not exonerate Kimco from its
obligations under the Guarantee contained in this Section 12.10 or otherwise
affect in any manner the Guarantee contained in this Section 12.10 which shall
continue to remain in full force and effect in respect of the obligations
guaranteed hereunder.

SECTION 12.11

Reserved.

SECTION 12.12

Adjustments; Set-off.

(a)

If any Lender (a "benefited" Lender) shall at any time receive any payment of
all or part of its Exposure or interest thereon, or receive any collateral in
respect thereof (whether voluntarily or involuntarily, by set-off, pursuant to
events or proceedings of the nature referred to in Article X(f), or otherwise),
in a greater proportion than any such payment to or collateral received by any
other Lender, if any, in respect of such other Lender's Exposure  or interest
thereon, such benefited Lender shall purchase for cash from the other Lenders a
participating interest in such portion of each such other Lender's Exposure, or
shall provide such other Lenders with the benefits of any such collateral, or
the proceeds thereof, as shall be necessary to cause such benefited Lender to
share the excess payment or benefits of such collateral or proceeds ratably with
each of the Lenders; provided that (i) if all or any portion of such excess
payment or benefits is thereafter recovered from such benefited Lender, such
purchase shall be rescinded, and the purchase price and benefits returned, to
the extent of such recovery, but without interest, and (ii) the provisions of
this paragraph shall not be construed to apply to any payment made by the
Borrower pursuant to and in accordance with the express terms of this Agreement
or any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Loans to any assignee or participant,
other than to the Borrower or any Subsidiary or Affiliate thereof (as to which
the provisions of this paragraph shall apply).

(b)

In addition to any rights and remedies of the Lenders provided by law, each
Lender and each of its Affiliates shall have the right, without prior notice to
the Borrower, any such notice being expressly waived by the Borrower to the
extent permitted by applicable law, upon any amount becoming due and payable by
the Borrower hereunder or under the Notes (whether at the stated maturity, by
acceleration or otherwise), to set off and appropriate and apply against such
amount, any and all deposits (general or special, time or demand, provisional or
final), in any currency, and any other credits, obligations, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by such Lender or
any of its Affiliates or any branch or agency thereof to or for the credit or
the account of the Borrower.  Each Lender agrees promptly to notify the Borrower
and the Administrative Agent after any such setoff and application made by such
Lender, provided that the failure to give such notice shall not affect the
validity of such setoff and application.

SECTION 12.13

Counterparts.

This Agreement may be executed by one or more of the parties to this Agreement
on any number of separate counterparts each of which shall constitute an
original, but all of which when taken together shall be deemed to constitute one
and the same instrument.  A set of the copies of this Agreement signed by all
the parties shall be lodged with Kimco and the Administrative Agent.  Delivery
of an executed counterpart of a signature page of this Agreement by any
electronic means that reproduces an image of the actual executed signature page
shall be effective as delivery of a manually executed counterpart of this
Agreement.





49




--------------------------------------------------------------------------------







SECTION 12.14

Severability.

Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

SECTION 12.15

Integration.

This Agreement and the other Loan Documents represent the entire agreement of
the Borrower, the Guarantors, the Administrative Agent, and the Lenders with
respect to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent, or any
Lender relative to subject matter hereof or thereof not expressly set forth or
referred to herein or in the other Loan Documents.

SECTION 12.16

GOVERNING LAW.

THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED
BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK.

SECTION 12.17

Submission to Jurisdiction; Waivers.

Each Loan Party hereby irrevocably and unconditionally:

(a)

submits for itself and its property in any legal action or proceeding relating
to this Agreement and the other Loan Documents to which it is a party, or for
recognition and enforcement of any judgment in respect thereof, to the exclusive
jurisdiction of the courts of the State of New York, the courts of the United
States of America for the Southern District of New York, and appellate courts
from any thereof;

(b)

consents that any such action or proceeding may be brought in such courts and
waives any objection that it may now or hereafter have to the venue of any such
action or proceeding in any such court or that such action or proceeding was
brought in an inconvenient court and agrees not to plead or claim the same;

(c)

agrees that service of process in any such action or proceeding may be effected
by mailing a copy thereof by registered or certified mail (or any substantially
similar form of mail), postage prepaid, to such Loan Party at its address set
forth in Section 12.2 or at such other address of which the Administrative Agent
shall have been notified pursuant thereto;

(d)

agrees that nothing herein shall affect the right to effect service of process
in any other manner permitted by law or shall limit the right to sue in any
other jurisdiction; and

(e)

waives, to the maximum extent not prohibited by law, any right it may have to
claim or recover in any legal action or proceeding in connection with this
Agreement or any other Loan Document any special, exemplary, punitive or
consequential damages.

SECTION 12.18

Acknowledgments.

Each Loan Party hereby acknowledges that:

(a)

it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

(b)

neither the Administrative Agent nor any Lender has any fiduciary relationship
with or duty to such Loan Party arising out of or in connection with this
Agreement or any of the other Loan Documents, and the relationship between
Administrative Agent and the Lenders, on the one hand, and such Loan Party, on
the other hand, in connection herewith or therewith is solely that of debtor and
creditor; and





50




--------------------------------------------------------------------------------







(c)

no joint venture is created hereby or by the other Loan Documents or otherwise
exists by virtue of the transactions contemplated hereby among the Lenders and
the Administrative Agent or among the Loan Parties, the Administrative Agent,
and the Lenders.

SECTION 12.19

WAIVERS OF JURY TRIAL.

EACH LOAN PARTY, THE ADMINISTRATIVE AGENT, AND THE LENDERS HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM
THEREIN.

SECTION 12.20

Confidentiality.

Each of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its and its Affiliates' directors, officers, employees
and agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority, (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (d) to any other party to this Agreement,
(e) in connection with the exercise of any remedies hereunder or under any other
Loan Document or any suit, action or proceeding relating to this Agreement or
any other Loan Document or the enforcement of rights hereunder or thereunder or
to which the Administrative Agent or any Lender is a party, (f) subject to an
agreement containing provisions substantially the same as those of this Section,
a copy of which shall have been provided to Kimco, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement, or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) with the consent of the Borrower or (h) to
the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section or (ii) becomes available to the
Administrative Agent or any Lender on a nonconfidential basis from a source
other than the Loan Parties.  For the purposes of this Section, "Information"
means all information received from the Loan Parties relating to any Loan Party
or its business, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis; provided that in
the case of information received from any Loan Party after the date hereof, such
information is clearly identified at the time of delivery as confidential.  Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.  Notwithstanding anything herein to the contrary,
"Information" shall not include, and each party hereto may disclose to any and
all Persons, without limitation of any kind, any information with respect to the
U.S. federal income tax treatment and U.S. federal income tax structure of the
transactions contemplated hereby and all materials of any kind (including
opinions or other tax analyses) that are provided to such party relating to such
tax treatment and tax structure.

SECTION 12.21

USA Patriot Act.

Each Lender that is subject to the requirements of the USA Patriot Act (Title
III of Pub. L. 107-56 (signed into law October 26, 2001)) (the "Patriot Act"),
hereby notifies the Loan Parties that pursuant to the requirements of the
Patriot Act, it is required to obtain, verify and record information that
identifies the Loan Parties, which information includes the name and address of
the Loan Parties and other information that will allow such Lender to identify
the Loan Parties in accordance with the Patriot Act.

[SIGNATURE PAGES TO FOLLOW]





51




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duty
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.







 

 

INTOWN HOSPITALITY CORP., as the Borrower

 

 

 

 

 

 

 

 

By:

/s/ Mohamed Thowfeek

 

 

 

 

Name: Mohamed Thowfeek

 

 

 

Title:




 

 

KIMCO REALTY CORPORATION, as the Guarantor

 

 

 

 

 

 

 

 

By:

/s/ Glenn G. Cohen

 

 

 

 

Name: Glenn G. Cohen

 

 

 

Title:











EXECUTION PAGE TO CREDIT AGREEMENT




--------------------------------------------------------------------------------










 

 

JPMORGAN CHASE BANK, N.A., as a Lender and as Administrative Agent

 

 

 

 

 

 

 

 

By:

/s/ Rita Lai

 

 

 

 

Name: Rita Lai

 

 

 

Title: Senior Credit Banker











EXECUTION PAGE TO CREDIT AGREEMENT




--------------------------------------------------------------------------------










 

 

BANK OF AMERICA, N.A., as a Lender

 

 

 

 

 

 

 

 

By:

/s/ Michael W. Edwards

 

 

 

 

Name: Michael W. Edwards

 

 

 

Title: Senior Vice President











EXECUTION PAGE TO CREDIT AGREEMENT




--------------------------------------------------------------------------------










 

 

THE BANK OF NOVA SCOTIA, as a Lender

 

 

 

 

 

 

 

 

By:

/s/ Chad Hale

 

 

 

 

Name: Chad Hale

 

 

 

Title: Director & Execution Head, REGAL














EXECUTION PAGE TO CREDIT AGREEMENT




--------------------------------------------------------------------------------










 

 

CITIBANK, N.A., as a Lender

 

 

 

 

 

 

 

 

By:

/s/ John C. Rowland

 

 

 

 

Name: John C. Rowland

 

 

 

Title: Vice President











EXECUTION PAGE TO CREDIT AGREEMENT




--------------------------------------------------------------------------------










 

 

SUMITOMO MITSUI BANKING CORPORATION, as a Lender

 

 

 

 

 

 

 

 

By:

/s/ William G. Karl

 

 

 

 

Name: William G. Karl

 

 

 

Title: General Manager











EXECUTION PAGE TO CREDIT AGREEMENT







--------------------------------------------------------------------------------




EXHIBIT A

TO CREDIT AGREEMENT




[FORM OF]

ASSIGNMENT AND ASSUMPTION




This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below  (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
receipt of a copy of which (and any other Loan Documents requested by Assignee)
is hereby acknowledged by the Assignee.  The Standard Terms and Conditions set
forth in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the facility identified below
(including guarantees) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”).  Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.




1.

Assignor:

 

 

 

 

 

2.

Assignee:

 

 

 

 

 

 

 

[and is an Affiliate/Approved Fund of [identify Lender]1

 

 

 

3.

Borrower(s):

InTown Hospitality Corp.

 

 

 

4.

Administrative Agent:

JPMorgan Chase Bank, N.A., as the administrative agent under the Credit
Agreement

 

 

 

5.

Credit Agreement:

The $147,500,000 Credit Agreement dated as of June 28, 2012 among InTown
Hospitality Corp., Kimco Realty Corporation, the Lenders from time to time party
thereto, and JPMorgan Chase Bank, N.A., as Administrative Agent, as amended,
supplemented or otherwise modified from time to time




6.

 Assigned Interest:




Aggregate Amount of Commitment/Loans for all Lenders

Amount of Commitment/Loans Assigned

Percentage Assigned of Commitment/Loans2

$

$

%

$

$

%

$

$

%










1   Select as applicable.

2   Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.




--------------------------------------------------------------------------------







Effective Date:   _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]




The Assignee (in the case of an Assignee that is not a Lender) agrees to deliver
to the Administrative Agent a completed Administrative Questionnaire in which
the Assignee designates one or more credit contacts to whom all syndicate-level
information (which may contain material non-public information about the Loan
Parties and their Related Parties or their respective securities) will be made
available and who may receive such information in accordance with the Assignee’s
compliance procedures and applicable laws, including Federal and state
securities laws.




2




--------------------------------------------------------------------------------







The terms set forth in this Assignment and Assumption are hereby agreed to:




 

 

 

ASSIGNOR

 

 

 

 

 

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

ASSIGNEE

 

 

 

 

 

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

 

[Consented to and]3 Accepted:

 

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., as

   Administrative Agent

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

[Consented to:]4

 

 

 

 

 

 

 

 

INTOWN HOSPITALITY CORP.

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

[Consented to:]5

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

KIMCO REALTY CORPORATION

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Title:

 

 

 







3   To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

4   To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.

5   To be added only if the consent of Kimco is required by the terms of the
Credit Agreement.




--------------------------------------------------------------------------------




ANNEX 1

STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT AND ASSUMPTION

1.  Representations and Warranties.  

1.1   Assignor.  The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, Kimco or any of their respective Subsidiaries or Affiliates or any
other Person obligated in respect of any Loan Document or (iv) the performance
or observance by the Borrower, Kimco or any of their respective Subsidiaries or
Affiliates or any other Person of any of their respective obligations under any
Loan Document.

1.2.  Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date specified in this Assignment and
Assumption, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
[referred to in Section 4.1 thereof] [delivered pursuant to Sections 6.1 and 6.2
thereof, as applicable,]6 and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase the Assigned Interest on the
basis of which it has made such analysis and decision independently and without
reliance on the Administrative Agent, the Assignor or any other Lender, and (v)
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement (including,
without limitation, pursuant to Section 2.10(d) thereof), duly completed and
executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

2.   Payments.    From and after the aforesaid Effective Date, the
Administrative Agent shall make all payments in respect of the Assigned Interest
(including payments of principal, interest, fees and other amounts) to the
Assignor for amounts which have accrued to but excluding such Effective Date and
to the Assignee for amounts which have accrued from and after such Effective
Date.

3.  General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
any electronic means that reproduces an image of the actual executed signature
page shall be effective as delivery of a manually executed counterpart of this
Assignment and Assumption.  This Assignment and Assumption shall be governed by,
and construed in accordance with, the law of the State of New York.



















1   Select as applicable.




--------------------------------------------------------------------------------




EXHIBIT B

TO CREDIT AGREEMENT




[FORM OF]




NOTE




$[                       ]

New York, New York

 

__________ ___, 20__




FOR VALUE RECEIVED, the undersigned, [INTOWN HOSPITALITY CORP., a Maryland
corporation] [NAME OF THIRD PARTY PURCHASER], a [     ] (the “Borrower”), hereby
unconditionally promises to pay to the order of _______________________________
(the “Lender”) at the office of JPMorgan Chase Bank, N.A., located at 10 South
Dearborn, 7th Floor, IL1-1650, Chicago, Illinois 60603 (or at such other address
as the Administrative Agent may hereafter specify by notice to the Borrower), in
immediately available funds, on the date or dates specified in the Credit
Agreement referred to below, the aggregate unpaid principal amount of all Loans
made by the Lender to the Borrower pursuant to Section 2.1 of the Credit
Agreement.  All payments due to the Lender hereunder shall be made to the Lender
at the place, in the currency and in the manner specified in such Credit
Agreement.  The Borrower further agrees to pay interest in like money at such
office on the unpaid principal amount hereof from time to time outstanding at
the rates and on the dates specified in Section 2.4 of such Credit Agreement.

The holder of this Note is authorized to record on the schedules annexed hereto
and made a part hereof or on a continuation thereof which shall be attached
hereto and made a part hereof the date, Type, currency and amount of each Loan
made pursuant to the Credit Agreement, each continuation thereof, each
conversion of all or a portion thereof to another Type, the date and amount of
each payment or prepayment of principal thereof and, in the case of Eurocurrency
Loans, the length of each Interest Period with respect thereto.  Each such
recordation shall constitute prima facie evidence of the accuracy of the
information endorsed; provided that the failure of the holder of this Note to
make any such endorsement or any error in any such endorsement shall not affect
the obligations of the Borrower in respect of such Loan.

This Note (a) is one of the Notes referred to in the Credit Agreement dated as
of June 28, 2012 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”) among InTown Hospitality Corp., Kimco Realty
Corporation, the Lenders from time to time party thereto, and JPMorgan Chase
Bank, N.A., as Administrative Agent, (b) is subject to the provisions of the
Credit Agreement and (c) is subject to optional prepayment in whole or in part
as provided in the Credit Agreement.  This Note is guaranteed as provided in the
Credit Agreement.

Upon the occurrence of any one or more of the Events of Default, all amounts
then remaining unpaid on this Note shall become, or may be declared to be,
immediately due and payable, all as provided in the Credit Agreement.

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.

[Remainder of page intentionally left blank]





--------------------------------------------------------------------------------







Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.







 

 

[INTOWN HOSPITALITY CORP.] [NAME OF THIRD PARTY PURCHASER]

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

Title:










Note




--------------------------------------------------------------------------------










Schedule A

To Note







LOANS, CONVERSIONS AND REPAYMENTS OF ABR LOANS (ALL IN DOLLARS)







Date

Amount of ABR Loans

Amount Converted to ABR Loans

Amount of Principal of ABR Loans Repaid

Amount of ABR Loans Converted to Eurocurrency Loans

Unpaid Principal Balance of ABR Loans

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 




--------------------------------------------------------------------------------




Schedule B

To Note







LOANS, CONTINUATIONS, CONVERSIONS AND REPAYMENTS OF EUROCURRENCY LOANS







Date

Currency and Amount of Eurocurrency Loans

Amount Converted to or Continued as Eurocurrency Loans

Interest Period and Eurocurrency Rate with Respect Thereto

Amount of Principal of Eurocurrency Loans Repaid

Amount of Eurocurrency Loans Converted to ABR Loans

Unpaid Principal Balance of Eurocurrency Loans

Notation Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 







--------------------------------------------------------------------------------




EXHIBIT C-1

TO CREDIT AGREEMENT

[FORM OF]

U.S. TAX CERTIFICATE

(For Lenders That Are Not Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Credit Agreement dated as of June 28, 2012 (as
amended, supplemented or otherwise modified from time to time, the "Credit
Agreement"), among InTown Hospitality Corp., Kimco Realty Corporation, JPMorgan
Chase Bank, N.A., as Administrative Agent, and each lender from time to time
party thereto.  

Pursuant to the provisions of Section 2.10 of the Credit Agreement, the
undersigned  hereby certifies that (i) it is the sole record and beneficial
owner of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect
of which it is providing this certificate, (ii) it is not a bank within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code, (iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code and (v) the interest payments in
question are not effectively connected with the undersigned's conduct of a U.S.
trade or business.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF LENDER]

By:                                                  

Name:

Title:

Date:                   , 20[ ]








--------------------------------------------------------------------------------

EXHIBIT C-2
TO THE CREDIT AGREEMENT

[FORM OF]

U.S. TAX CERTIFICATE

(For Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Credit Agreement dated as of June 28, 2012 (as
amended, supplemented or otherwise modified from time to time, the "Credit
Agreement"), among InTown Hospitality Corp., Kimco Realty Corporation, JPMorgan
Chase Bank, N.A., as Administrative Agent, and each lender from time to time
party thereto.  

Pursuant to the provisions of Section 2.10 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its partners/members are the sole beneficial
owners of such Loan(s) (as well as any Note(s) evidencing such Loan(s)), (iii)
with respect to the extension of credit pursuant to this Credit Agreement,
neither the undersigned nor any of its partners/members is a bank within the
meaning of Section 881(c)(3)(A) of the Code, (iv) none of its partners/members
is a ten percent shareholder of the Borrower within the meaning of Section
871(h)(3)(B) of the Code, (v) none of its partners/members is a controlled
foreign corporation related to the Borrower as described in Section 881(c)(3)(C)
of the Code, and (vi) the interest payments in question are not effectively
connected with the undersigned's or its partners/members' conduct of a U.S.
trade or business.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by an IRS Form W-8BEN from each of its partners/members
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent and (2) the undersigned shall have at all times furnished
the Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF LENDER]

By:                                                  

Name:

Title:

Date:                   , 20[ ]








--------------------------------------------------------------------------------

EXHIBIT C-3
TO THE CREDIT AGREEMENT

[FORM OF]

U.S. TAX CERTIFICATE

(For Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of June 28, 2012 (as
amended, supplemented or otherwise modified from time to time, the "Credit
Agreement"), among InTown Hospitality Corp., Kimco Realty Corporation, JPMorgan
Chase Bank, N.A., as Administrative Agent, and each lender from time to time
party thereto.  

Pursuant to the provisions of Section 2.10 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (v) the interest payments in question are not effectively connected
with the undersigned's conduct of a U.S. trade or business.

The undersigned has furnished its participating Lender with a certificate of its
non U.S. person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing and (2)
the undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF PARTICIPANT]

By:                                                  

Name:

Title:

Date:                   , 20[ ]








--------------------------------------------------------------------------------

EXHIBIT C-4
TO THE CREDIT AGREEMENT

 [FORM OF]

U.S. TAX CERTIFICATE

(For Participants That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Credit Agreement dated as of June 28, 2012 (as
amended, supplemented or otherwise modified from time to time, the "Credit
Agreement"), among InTown Hospitality Corp., Kimco Realty Corporation, JPMorgan
Chase Bank, N.A., as Administrative Agent, and each lender from time to time
party thereto.  

Pursuant to the provisions of Section 2.10 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
partners/members are the sole beneficial owners of such participation, (iii)
with respect such participation, neither the undersigned nor any of its
partners/members is a bank within the meaning of Section 881(c)(3)(A) of the
Code, (iv) none of its partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code, (v) none of its
partners/members is a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code, and (vi) the interest payments in
question are not effectively connected with the undersigned's or its
partners/members' conduct of a U.S. trade or business.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by an IRS Form W-8BEN from each of its partners/members claiming the
portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Lender and (2) the undersigned shall
have at all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF PARTICIPANT]

By:                                                  

Name:

Title:

Date:                   , 20[ ]




--------------------------------------------------------------------------------




 

EXHIBIT D

 

 

 

 

 

FORM OF

 

 

 

 

 

COMPLIANCE CERTIFICATE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

For the Fiscal Quarter ended

 

 

 

 

 

 

 

 

For the Fiscal Year ended

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

This Compliance Certificate is furnished pursuant to Section 6.2(b) of the
$147,500,000 Credit Agreement dated as of June ___, 2012 (the "Credit
Agreement"), among INTOWN HOSPITALITY CORP., KIMCO REALTY CORPORATION ("Kimco"),
the Lenders from Time to Time Party thereto and JPMORGAN CHASE BANK, N.A., as
Administrative Agent. Unless otherwise defined herein, the terms used in this
Compliance Certificate have the meanings ascribed thereto in the Credit
Agreement.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

The undersigned Responsible Officer of Kimco hereby certifies as follows:

 

 

 

 

 

 

 

 

 

 

 

 

(1)

The financial statements referred to in Section 6.1(a) or 6.1(b), as the case
may be, of the Credit Agreement which are delivered concurrently with the
delivery of this Compliance Certificate are complete and correct in all material
respects and have been prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods except as approved by the accountants performing the audit in connection
therewith or the undersigned, as the case may be, and disclosed therein.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(2)

The covenants listed below are calculated with respect to the period of two
consecutive fiscal quarters of Kimco ended on the date set forth above.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(Amounts presented in 000's except ratios)

 

 

 

 

 

 

 

 

 

1

 

Total Indebtedness Ratio (Section 8.1(a))

 

 

 

 

 

 

 

 

 

 

 

(a) Total Indebtedness

 

 

 

 

 

 

 

 

 

 

 

 

(i) Principal amount of all Indebtedness of Kimco, its Wholly Owned
Subsidiaries, and any other Consolidated Entity

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exclusion

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(ii) Amount of (i) that matures within 24 months

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(iii) Unrestricted cash held by Kimco and Consolidated entities

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(iv) Amount by which (iii) exceeds $35,000,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(v) Exclusion = lesser of (ii) and (iv)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(vi) Total Indebtedness (for purposes of ratio) = (i) minus (v)

 

 

 

 

 

 

 

 

 

 

 








--------------------------------------------------------------------------------




 

 

(b) Gross Asset Value

 

 

 

 

 

 

 

 

 

 

 

 

Start by calculating Total EBITDA:  1 +/- 2 = 3

 

 

 

 

 

 

 

 

 

 

 

 

 

1. Consolidated Net Income

 

 

 

 

 

 

 

 

 

 

 

 

 

2. Adjustments to Consolidated Net Income

 

 

 

 

 

 

 

 

 

 

 

 

 

 

add back:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A. Depreciation and Amortization

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B. Losses on extraordinary items

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

C. Losses on sales of operating real estate

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

D. Losses on early extinguishment of debt

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

E. Losses on impairments

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F. Losses on investments in marketable securities

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

G. Provisions for income taxes

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

H. EBITDA adjustment of Unconsolidated Entities

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

I. Acquisition costs

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

J. Total interest expense

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

and subtract:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A. Gain on extraordinary items

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B. Gain on sale of operating real estate

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

C. Gain on early extinguishment of debt

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

D. Gain on impairments

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

E. Gains on investments in marketable securities

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F. Benefits for income taxes

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Net Adjustments to Consolidated Net Income

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(i)   3. Total EBITDA = Consolidated Net Income +/- Net Adjustments

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(ii)   Management fee income included in Total EBITDA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(iii)  Other income included in Total EBITDA not attributable to Properties

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(iv)  Sum of (ii) and (iii)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(v)   15% of Total EBITDA above

 

 

 








--------------------------------------------------------------------------------




 

 

 

 

 

(vi)  Amount by which (iv) exceeds (v)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(vii) Replacement reserves of $.15 per year per square foot of gross leasable
area (pro rated for the applicable period)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(viii) Straight lining adjustment

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(ix)   EBITDA of the Unconsolidated Entities

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(x)    Income from mezzanine and mortgage loan receivables

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(xi)   Dividend and interest income from marketable securities

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(xii)  EBITDA of Properties acquired within last 24 months

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(xiii) Total Adjusted EBITDA = (i) minus (vi) minus (vii) minus (viii) minus
(ix) minus (x) minus (xi) minus (xii)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(xiv) Annualized Total Adjusted EBITDA = 2 times Line (xiii)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(xv)  Capitalized annualized Total Adjusted EBITDA = Line (xiv) divided by
0.0750

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(xvi) Unrestricted Cash and Cash Equivalents

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(xvii) Land and development projects of Kimco and Consolidated Entities, at
lower of cost or book value

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(xviii) Mezzanine and mortgage loan receivables of Kimco and Consolidated
Entities, at lower of cost or market

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(xix) (Reserved)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(xx) Marketable securities held by Kimco and Consolidated Entities, as valued on
Kimco's consolidated financial statements

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(xxi) Kimco's investment in and advances to Unconsolidated Entities

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(xxii) 100% of the bona fide purchase price of Properties acquired within last
24 months

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(xxiii) SUBTOTAL: Gross Asset Value = (xv) plus (xvi) plus (xvii) plus (xviii)
plus (xix) plus (xx) plus (xxi) plus (xxii)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(subject to Adjustments, if any)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Adjustment to reduce Gross Asset Value by amount of Exclusion from Total
Indebtedness

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Adjustment to limit (xxi) to 30% of Gross Asset Value

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Adjustment to limit sum of (xvii) plus (xviii) (other than mortgage loan
receivables, at lower of cost or market) plus (xxi) to 40% of Gross Asset Value

 

 

 








--------------------------------------------------------------------------------




 

 

 

 

 

 

 

 

 

 

 

 

Adjustment so no more than 30% of Gross Asset Value is attributable to assets
located outside United States and Puerto Ricoor to assets owned by Entities not
organized in and not having principal offices in the United States or Puerto
Rico

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(xxiv) Gross Asset Value (after Adjustments)

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL INDEBTEDNESS RATIO  (a)/(b)

 

 

 

 

 

Must be less than or equal to: 0.60 (or 0.65 for a period not to exceed 270
consecutive days in the event that duringt he applicable period Kimco or one of
the Consolidated Entities has incurred Indebtedness in connection with Major
Acquisitions)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2

 

Total Priority Indebtedness Ratio  (Section 8.1(b))

 

 

 

 

 

 

 

 

 

 

 

(a) Total Priority Indebtedness

 

 

 

 

 

 

 

 

 

 

 

 

(i)  Indebtedness of Kimco and Consolidated Entities, secured by their
respective assets

 

 

 

 

 

 

 

 

 

 

 

 

 

(ii) Unsecured third party Indebtedness of the Consolidated Entities other than
to Kimco or any Consolidated Entity (excluding any unsecured debt
unconditionally guaranteed by Kimco)

 

 

 

 

 

 

 

 

 

 

 

 

 

(iii) Sum of (i) and (ii)

 

 

 

 

 

 

 

 

 

 

 

 

 

Exclusion

 

 

 

 

 

 

 

 

 

 

 

 

 

(iv) Amount of (i) and (ii) that matures within 24 months

 

 

 

 

 

 

 

 

 

 

 

 

 

(v) Unrestricted cash held by Kimco and Consolidated Entities

 

 

 

 

 

 

 

 

 

 

 

 

 

(vi) Amount by which (v) exceeds $35,000,000

 

 

 

 

 

 

 

 

 

 

 

 

 

(vii) Exclusion = lesser of (iv) and (vi)

 

 

 

 

 

 

 

 

 

 

 

 

 

(viii) Total Priority Indebtedness (for purposes of ratio) = (iii) minus (vii)

 

 

 

 

 

 

 

 

 

 

 

 

(b) Gross Asset Value

 

 

 

 

 

 

 

 

 

 

 

 

 

(i) SUBTOTAL: Gross Asset Value (Total Indebtedness ratio calculation) (subject
to Adjustments, if any)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Adjustment to reduce Gross Asset Value by amount of Exclusion from Total
Priority Indebtedness

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Adjustment to limit (xxi) to 30% of Gross Asset Value

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Adjustment to limit sum of (xvii) plus (xviii) (other than mortgage loan
receivables, at lower of cost or market) plus (xxi) to 40% of Gross Asset Value

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Adjustment so no more than 30% of Gross Asset Value is attributable to assets
located outside United States and Puerto Rico or to assets owned by Entities not
organized in and not having principal offices in the United States or Puerto
Rico

 

 

 

 

 

 

 

 

 

 

 








--------------------------------------------------------------------------------




 

 

 

(ii) Gross Asset Value (after Adjustments)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL PRIORITY INDEBTEDNESS RATIO (a)/(b):

 

 

 

 

 

Must be less than or equal to: 0.35

 

 

 

 

 

 

 

 

 

3

 

Minimum Unsecured Interest Coverage Ratio (Section 8.1(e))

 

 

 

 

 

 

 

 

 

 

 

(a) Property NOI of Unencumbered Properties

 

 

 

 

 

 

 

 

 

 

 

 

 

(v) Property Gross Revenues

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(w) Property Operating Expenses

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(x) management fee reserve of 3% of Property Gross Revenues

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(y) replacement reserve @ $.15 per square foot, per annum of GLA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(z) Unencumbered Property NOI = (v) - (w) - (x) - (y)

 

 

 

 

 

 

 

 

 

 

 

 

 

(b) 75% of management fee revenues in respect of properties owned by
Unconsolidated Entities

 

 

 

 

 

 

 

 

 

 

 

(c)  Dividends and interest on marketable securities

 

 

 

 

 

 

 

 

 

 

 

(d)  Income from mezzanine and mortgage loan receivables

 

 

 

 

 

 

 

 

 

 

 

(e)  Unencumbered Assets NOI = (a) plus (b) plus (c) plus (d), subject to the
following adjustment:

 

 

 

 

 

 

 

 

 

 

 

 

Adjustment so no more than 30% of Unencumbered Assets NOI is attributable to
assets located outside United States and Puerto Rico, ort o Entities not
organized in and not having principal offices in the United States, management
fee revenues earned in respect of properties owned by any Unconsolidated Entity,
and dividend and interest income from unencumbered mezzanine loan receivables

 

 

 

 

 

 

 

 

 

 

 

(f) Unencumbered Assets NOI

 

 

 

 

 

 

 

 

 

 

 

(g) Total Unsecured Interest Expense (excludes non-cash interest on convertible
debt)

 

 

 

 

 

 

 

 

 

 

 

RATIO OF OF UNENCUMBERED ASSETS NOITO TOTAL UNSECURED INTEREST EXPENSE  (f)/(g)

 

 

 

 

 

 

 

 

 

 

 

Must be greater than or equal to: 1.75:1.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4

 

Fixed Charge Coverage Ratio (Section 8.1(f))

 

 

 

 

 

 

 

 

 

 

 

Total Adjusted EBITDA (as used in Fixed Charge Ratio calculation)

 

 

 

 

 

 

 

 

 

 

 

 

(a) Total Adjusted EBITDA (from prior page)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Add back:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(b) Income from mezzanine and mortgage loan receivables

 

 

 








--------------------------------------------------------------------------------




 

 

 

 

 

 

 

 

 

 

 

 

(c) Dividend and interest income from marketable securities

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(d) EBITDA of Properties acquired within last 24 months

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Unconsolidated Entity Operating Cash Flow

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(d) Cash flow distributions from Unconsolidated Entities over past 12 months

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(e) 50% of (d)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(f) Cash flow distributions from Unconsolidated Entities over past 6 months

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(g) Unconsolidated Entity Operating Cash Flow = Lesser of (e) and (f)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(h) Fixed Charge Total Adjusted EBITDA = (a) plus (b) plus (c) plus (d) plus (g)

 

 

 

 

 

 

 

 

 

 

 

Total Debt Service

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(i) Total interest expense  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(j) scheduled principal amortization for Kimco and Conslidated Entities
(excluding optional prepayments, balloon payments due at maturity, and non-cash
interest on convertible debt, and including, for Indebtedness that amortizes in
annual installments, 50% of the annual installment payable during the applicable
period and 50% of the amount payable in the next two fiscal quarters)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(k)  Preferred stock dividends  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(l) Total Debt Service = Total of (i), (j) and (k)

 

 

 

 

 

 

 

 

 

 

 

 

 

FIXED CHARGE COVERAGE RATIO: (h)/(l)

 

 

 

 

 

 

 

 

 

 

 

Must be greater than or equal to: 1.50:1.00

 

 

 

 

 

 

 

 

 

 

 

 

 

(3) To the best of such Responsible Officer's knowledge, [each of the Borrower
and][BRACKETED LANGUAGE TO BE DELETED FOLLOWING A PERMITTED THIRD PARTY
PURCHASE] Kimco has during the period referred to above, observed or performed
all of its covenants and other agreements under the Loan Documents to which it
is a party to be observed or performed by it, and as of the date hereof such
Responsible Officer has obtained no knowledge of any Default or Event of Default
except as follows:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

IN WITNESS WHEREOF, I have hereto set my name.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name: Glenn G. Cohen

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Title:   Executive Vice President,

 

 

 

 

 

 

 

 

 

 

Chief Financial Officer and Treasurer

 




--------------------------------------------------------------------------------




Schedule 1.1A




Lenders and Applicable Percentages Immediately After Giving Effect to Effective
Date







Lender

Commitment

Percentage

JPMorgan Chase Bank, N.A.

$47,355,704.69

32.105562502%

Bank of America, N.A.

$34,647,651.01

23.489932888%

The Bank of Nova Scotia

$34,647,651.01

23.489932888%

Citibank, N.A.

$16,000,000.00

10.847457627%

Sumitomo Mitsui Banking Corporation

$14,848,993.29

10.067114095%

 

 

 

Totals:

$147,500,000

100.000000000%








--------------------------------------------------------------------------------




Schedule 1.1B

Scheduled Properties

1.

1950 Willow Trail Parkway, Norcross, GA

2.

5035 North Arco Lane, North Charleston, SC

3.

330 Columbiana Drive, Columbia, SC

4.

637 West Market Circle, Lithia Springs, GA

5.

2103 Moody Road, Warner Robins, GA

6.

8981 Kingsbridge Drive, Dayton, OH

7.

9355 Forest Lane, Dallas, TX

8.

363 Forest Parkway, Forest Park, GA

9.

408 Mauldin, Greenville, SC

10.

1175 Hembree Road, Roswell, GA

11.

2150 Old Greenbrier Road, Chesapeake, VA

12.

2504 Wade Hampton, Greenville, SC

13.

4142 Stone Mountain, Lilburn, GA

14.

7121 Preston Highway, Louisville, KY

15.

1100 Rocky River Road W, Charlotte, NC

16.

4790 Hilton Corp Road, Columbus, OH

17.

5820 Plaza Parkway, Douglasville, GA

18.

1990 Willow Trail, Norcross, GA

19.

5820 W 85th Street, Indianapolis, IN

20.

9211 East Independence, Matthews, NC

21.

7371 Mazyck Road, Charleston, SC

22.

2420 E. Dublin-Granville, Columbus, OH

23.

3750 Satellite Boulevard, Duluth, GA

24.

1375 Northside Drive, NW, Atlanta, GA

25.

90 Oxmoor Road, Birmingham, AL

26.

9067 Dunn Road, Hazelwood, MO

27.

2301 Post Drive, Indianapolis, IN

28.

5531 1-55 North, Jackson, MS

29.

12015 Jefferson Avenue, Newport News, VA

30.

1769 Fairlane Drive, St. Charles, MO

31.

9155 Highway 6 North, Houston, TX

32.

7135 Albemarle Road, Charlotte, NC

33.

4676 Commerce Dr. NE, Albuquerque, NM

34.

6016 South Cooper Street, Arlington, TX




--------------------------------------------------------------------------------




35.

2601 South Cooper Street, Arlington, TX

36.

2221 South Havanna Street, Aurora, CO

37.

6625 Bandera Road, Leon Valley, TX

38.

11451 Beach Boulevard, Jacksonville, FL

39.

1621 Bell Road, Nashville, TN

40.

255 Old Hickory Boulevard, Bellevue, TN

41.

1100 Huffman Road, Birmingham, AL

42.

442 Banding Boulevard, Orange Park, FL

43.

8207 East Adamo Drive, Tampa, FL

44.

1633 Broad River Road, Columbia, SC

45.

8201 Brookriver Drive, Dallas, TX

46.

6067 Buford Highway, Norcross, GA

47.

2705 County Rd. 42 W, Burnsville, MN

48.

2661 Westgrove Drive, Carrolton, TX

49.

15424 South 50th Street, Phoenix, AZ

50.

7706 North Tryon Street, Charlotte, NC

51.

350 East Roosevelt Road, Villa Park, IL

52.

7451 Colerain Avenue, Cincinnati, OH

53.

8191 W. Commercial, Tamarac, FL

54.

1125 Northlake Drive, Conyers, GA

55.

420 Coon Rapids Boulevard, Coon Rapids, MN

56.

7490 Culebra Road, Austin, TX

57.

2540 Ogden Avenue, Downer's Grove, IL

58.

2797 Bethel Road, Columbus, OH

59.

2221 South Broadway W., Edmond, OK

60.

7984 Gateway Blvd. East, El Paso, TX

61.

6785 Fairfield Business Drive, Fairfield, OH

62.

2350 West Obispo Avenue, Gilbert, AZ

63.

887 East Main Street, Greenwood, IN

64.

1914 Gunbarrel Road, Chattanooga, TN

65.

2823 Murfreesboro, Antioch, TN

66.

3533 Hickory Hill Road, Memphis, TN

67.

101 Valley View Drive, Lewisville, TX

68.

2236 Savannah Highway, Charleston, SC

69.

13220 Nacogdoches Road, San Antonio, TX

70.

14041 Northwest Freeway, Houston, TX




--------------------------------------------------------------------------------




71.

4604 Wattbourne Lane, Louisville, KY

72.

4314 West Ina Road, Pima County, AZ

73.

12895 E. Independence, Matthews, NC

74.

3650 West 86th Street, Indianapolis, IN

75.

6330 Fairmont Parkway, Pasadena, TX

76.

7021 Tara Boulevard, Jonesboro, GA

77.

5055 Highway 6 North, Houston, TX

78.

109 South Gallaher View, Knoxville, TN

79.

9909 North Lamar Boulevard, Austin, TX

80.

5730 Lee Highway, Chattanooga, TN

81.

6451 Bandera Road, San Antonio, TX

82.

6623 Preston Highway, Louisville, KY

83.

5615 Major Boulevard, Orlando, FL

84.

1530 North 50th Avenue, Phoenix, AZ

85.

3539 Ridgeway Road, Memphis, TN

86.

11551 Green Spring Road, Richmond, VA

87.

151 West 7200 South, Midvale, VT

88.

5801 N Military Trail, Riviera Beach, FL

89.

8735 FM 1960 West, Houston, TX

90.

5498 Inn Road, Mobile, AL

91.

1116 W I-65 Service Road, Mobile, AL

92.

1017 West Main Street, Hendersonville, TN

93.

11931 Jefferson Avenue, Newport, VA

94.

8082 Rivers Avenue, North Charleston, SC

95.

2211 North Collins Street, Arlington, TX

96.

19059 Preston Road, Dallas, TX

97.

1727 Oak Village Boulevard, Arlington, TX

98.

2411 Landmeier Road, Elk Grove Village, IL

99.

736 Lee Road, Orlando, FL

100.

1951 Central Florida Parkway, Orlando, FL

101.

2601 Perdue Springs Drive, Chester, VA

102.

9530 Perrin Beitel Road, San Antonio, TX

103.

4595 McKnight Road, Pittsburgh, PA

104.

540 Pressley Road, Charlotte, NC

105.

US Highway 70 East, Garner, NC

106.

16909 Rolling Creek Drive, Houston, TX




--------------------------------------------------------------------------------




107.

2833 Roosevelt Boulevard, Clearwater, FL

108.

6651 Eagle Crest, N. Richland Hills, TX

109.

48 West 3300 South, Salt Lake City, UT

110.

6923 San Pedro Avenue, San Antonio, TX

111.

355 Hammond Drive, Sandy Springs, GA

112.

2900 West Hampden Avenue, Sheridan, CO

113.

1840 Southpark Drive, Hoover, AL

114.

4210 F.M. 1960 West, Houston, TX

115.

1240 West Trinity Mills Road, Carrollton, TX

116.

8310 Two Notch Road, Columbia, SC

117.

416 S Independence Boulevard, Virginia Beach, VA

118.

480 West Bay Area Boulevard, Webster, TX

119.

3000 Highway 6 South, Houston, TX

120.

635 South 700 West, Woods Cross, UT

121.

470 Parkway 575, Woodstock, GA

122.

2570 North Cobb Parkway, Kennesaw, Georgia

123.

7100 S. Orange Blossom, Orlando, Florida

124.

1944 Piedmont Circle NE, Atlanta, Georgia

125.

4350 Highway 78, Lilburn, Georgia

126.

3670 Richard Road, Montgomery, Alabama

127.

2731 Dawson Road, Albany, Georgia

128.

2044 South Milledge Drive, Athens, Georgia

129.

210 St. Johns Bluff Road, Jacksonville, Florida

130.

2880 Ross Clark Circle, Dothan, Alabama

131.

1565 The Boardwalk, Huntsville, Alabama

132.

1459 Eisenhower Parkway, Macon, Georgia

133.

5450 Augusta Road, Savannah, Georgia

134.

3162 St. Johns Bluff Road, Jacksonville, Florida

135.

1558 Baytree Road, Valdosta, Georgia

136.

720 N. Sam Houston Parkway, E. Houston, Texas

137.

13125 FM 1960 Weswt, Houston, Texas

138.

11405 Westport Road, Louisville, Kentucky




***




--------------------------------------------------------------------------------




Schedule 3.11

Condemnation and Eminent Domain Proceedings

None.




***











--------------------------------------------------------------------------------




Schedule 4.1

Certain Financial Disclosure


1.

That certain Credit Agreement dated as of April 17, 2012, among Kimco Realty
Corporation, the lenders parties thereto, PNC Bank, National Association, as
administrative agent for the lenders thereunder and the other agents party
thereto.




***











--------------------------------------------------------------------------------




Schedule 9.4

Existing Indebtedness

1.

That certain Amended and Restated Loan Agreement by and among Intown Suites
Hamilton Church, LLC, Intown Suites Gunbarrel Road, LLC, Intown Suites Charlotte
North, LLC, Intown Suites Military Trail, LLC, Intown Suites Brandon, LLC,
Intown Suites Broad River, LLC, Intown Suites Memphis Southeast, LLC, Intown
Suites Mobile, LLC, Intown Suites Sandy Springs, LLC and Intown Suites Chicago
West, LLC, each a Delaware limited liability company, collectively, as borrower,
and LaSalle Bank National Association, as trustee for Bear Stearns Commercial
Mortgage Securities Inc., Commercial Mortgage Pass-Through Certificates, Series
2005- TOP20, as lender, with a total amount of debt outstanding of
$33,731,122.29.

2.

That certain Loan Agreement by and between Weekly Studios, LLC, as original
borrower, and Barclays Capital Real Estate Inc., as original lender, as assumed
by Lessor, as borrower, pursuant to a Loan Assumption and Substitution Agreement
dated May 16, 2007, and as amended by a Reaffirmation and Consent to Transfer
among Intown Suites Major Boulevard, LLC, a Delaware limited liability company,
as borrower, Intown Suites Management Inc, as principal, Intown Holding Company,
LLC as seller, Intown Hospitality Corp, as purchaser, and Wells Fargo Bank, N.A.
as trustee for the registered holders of Banc of America Commercial Mortgage
Inc. Commercial Mortgage Pass-Through Certificates, Series 2006-1, with a total
amount of debt outstanding of $5,278,751.71.

3.

That certain Loan Agreement by and among InTown Properties I, LLC, a Delaware
limited liability company, InTown Properties II, LLC, a Delaware limited
liability company, InTown Properties IV, LLC, a Delaware limited liability
company, InTown Properties V, LLC, a Delaware limited liability company, InTown
Properties VI, LLC, a Delaware limited liability company, InTown Suites,
Pittsburgh, LLC, a Delaware limited liability company, BEC Charleston Central,
LLC, a Delaware limited liability company, BEC Atlanta Gwinnett, LLC a Delaware
limited liability company, InTown Suites Gilbert, LLC, a Delaware limited
liability company, InTown Suites Raleigh, LLC, a Delaware limited liability
company, InTown Suites Mobile West, LLC, a Delaware limited liability company,
InTown Suites Woodstock, LLC, a Delaware limited liability company, BEC Columbia
Northwest, LLC, BEC Lithia Springs, LLC, a Delaware limited liability company,
BEC Warner Robins, LLC, a Delaware limited liability company, collectively as
borrower, Greenwich Capital Financial Products, Inc., a Delaware corporation, as
lender and, solely with respect to Section 3.1 of the Loan Agreement, IT Tenant
RBS, LLC, a Delaware limited liability company, with a total amount of debt
outstanding of $186,000,000.00.

4.

That certain Amended and Restated Loan Agreement by and among Intown Suites
Buford Highway, LLC, Intown Suites Fairfield, LLC, Intown Suites Jonesboro, LLC,
Intown Suites Pressley Road, LLC, Intown Suites Virginia Beach, LLC, each a
Delaware limited liability company, collectively, as borrower, and LaSalle Bank
National Association, as trustee for Bear Stearns Commercial Mortgage Securities
Inc., Commercial Mortgage Pass-Through Certificates, Series 2006-PWR12, as
lender, with a total amount of debt outstanding of $20,494,923.06.

5.

That certain Amended and Restated Loan Agreement by and among Intown Suites
Aurora, LLC, Intown Suites Blanding Boulevard, LLC, Intown Suites Burnsville,
LLC, Intown Suites Colerain, LLC, Intown Suites Commercial Boulevard, LLC,
Intown Suites Edmond, LLC, Intown Suites Greenwood, LLC, Intown Suites
Independence Boulevard, LLC, Intown Suites Louisville South, LLC, Intown Suites
McDowell Road, LLC, Intown Suites Downer's Grove, LLC, Intown Suites Midlothian,
LLC, Intown Suites Lee Highway, LLC, Intown Suites Midvale, LLC, Intown Suites
Conyers, LLC, Intown Suites Hickory Hill, LLC, Intown Suites Newport News, LLC,
Intown Suites Southpark, LLC, Intown Suites Bellevue, LLC, Intown Suites North
Charleston, LLC, Intown Suites Orlando South, LLC, each a Delaware limited
liability company, Intown Suites Arlington South, L.P., Intown Suites Lamar
Boulevard, L.P., Intown Suites Leon Valley, L.P., Intown Suites Mills Road,
L.P., Intown Suites Rufe Snow, L.P., Intown Suites San Pedro, L.P., Intown
Suites Stuebner, L.P., Intown Suites Trinity Mills, L.P., Intown Suites West
Oaks, L.P., each a Delaware limited partnership, collectively, as borrower, and
LaSalle Bank National Association, as trustee for Morgan Stanley Capital I Inc.,
Commercial Mortgage Pass-Through Certificates, Series 2006-TOP21, as lender,
with a total amount of debt outstanding of $96,931,803.31.




--------------------------------------------------------------------------------




6.

That certain Amended and Restated Loan Agreement by and among Intown Suites
Beach Boulevard, LLC, Intown Suites Birmingham North, LLC, Intown Suites
Chandler Boulevard, LLC, Intown Suites Coon Rapids, LLC, Intown Suites
Hurstbourne Parkway, LLC, Intown Suites Ina Road, LLC, Intown Suites
Indianapolis North, LLC, Intown Suites Knoxville, LLC, Intown Suites Nashville
North, LLC, Intown Suites O'Hare, LLC, Intown Suites Orlando North, LLC, Intown
Suites Perdue Springs, LLC, Intown Suites Roosevelt Boulevard, LLC, Intown
Suites Salt Lake South, LLC, Intown Suites Sheridan, LLC, Intown Suites Two
Notch, LLC, Intown Suites Woods Cross, LLC, Intown Suites Albemarle Road, LLC,
Intown Suites Bell Road, LLC, Intown Suites Highway 17, LLC, Intown Suites
Albequerque, LLC, Intown Suites Dublin, LLC, each a Delaware limited liability
company, Intown Suites Bandera Road, L.P., Intown Suites Culebra Road, L.P.,
Intown Suites Highway 2252, L.P., Intown Suites Jana Lane, L.P., Intown Suites
Kieth Harrow, L.P., Intown Suites Brook River, L.P., Intown Suites Carrolton,
L.P., Intown Suites El Paso, L.P., Intown Suites Highway 290, L.P., Intown
Suites North Collins, L.P., Intown Suites Oak Village, L.P., Intown Suites
Perrin Beitel, L.P., Intown Suites Rolling Creek, L.P., Intown Suites Webster,
L.P., Intown Suites Arlington, L.P., Intown Suites Highway 6, L.P., Intown
Suites Highway 121, L.P., Intown Suites North Dallas, L.P., each a Delaware
limited partnership, collectively, as borrower, and LaSalle Bank National
Association, as Trustee and REMIC Administrator for Banc of America Commercial
Mortgage Inc., Commercial Mortgage Pass-Through Certificates, Series 2005-6, as
lender, with a total amount of debt outstanding of $122,170,421.35.

***


